--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Published CUSIP Number: 68216FAG8
Revolving Credit CUSIP Number: 68216FAH6
Term A Loan CUSIP Number: 68216FAJ2
Term B Loan CUSIP Number: 68216FAK9
CREDIT AGREEMENT


Dated as of May 15, 2012


among


ON ASSIGNMENT, INC.,
a Delaware corporation,
as the Borrower,



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


BANK OF AMERICA, N.A. and DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents,
 
FIFTH THIRD BANK,
as Documentation Agent,
 
and
 
THE OTHER LENDERS PARTY HERETO
 
WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

Section   Page       ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS
1
         
1.01
Defined Terms
1
 
1.02
Other Interpretive Provisions
33
 
1.03
Accounting Terms
34
 
1.04
Rounding
35
 
1.05
Times of Day
35
 
1.06
Letter of Credit Amounts
35
        ARTICLE 2 THE COMMITMENTS AND CREDIT EXTENSIONS 35           2.01 The
Loans 35  
2.02
Borrowings, Conversions and Continuations of Loans
36
 
2.03
Letters of Credit
37
 
2.04
Swing Line Loans
45
 
2.05
Prepayments
49
 
2.06
Termination or Reduction of Commitments
53
 
2.07
Repayment of Loans
54
 
2.08
Interest
55

 
2.09
Fees
55
 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
56
 
2.11
Evidence of Debt
56
 
2.12
Payments Generally; Administrative Agent’s Clawback
57
 
2.13
Sharing of Payments by Lenders
58
 
2.14
Incremental Increases
59
 
2.15
Cash Collateral
62
 
2.16
Defaulting Lenders
63
 
2.17
Extensions of Term Loans and Revolving Credit Commitments
65
          ARTICLE 3 TAXES, YIELD PROTECTION AND ILLEGALITY
68
         
3.01
Taxes
68
 
3.02
Illegality
72
 
3.03
Inability to Determine Rates
72
 
3.04
Increased Costs
73
 
3.05
Compensation for Losses
75
 
3.06
Mitigation Obligations; Replacement of Lenders
75
 
3.07
Survival
76
          ARTICLE 4 CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
76
         
4.01
Conditions of Initial Credit Extension
76
 
4.02
Conditions to all Credit Extensions
80
          ARTICLE 5  REPRESENTATIONS AND WARRANTIES
81
         
5.01
Existence, Qualification and Power
81
 
5.02
Authorization; No Contravention
81
 
5.03
Governmental Authorization; Other Consents
81
 
5.04
Binding Effect
81
 
5.05
Financial Statements; No Material Adverse Effect
82
 
5.06
Litigation
82
 
5.07
No Default
83
  5.08 Ownership of Property; Liens; Investments 83

 
 
i

--------------------------------------------------------------------------------

 
 

 
5.09
Environmental Compliance
84
 
5.10
Insurance
84
 
5.11
Taxes
84
 
5.12
ERISA Compliance
85
 
5.13
Subsidiaries; Equity Interests; Loan Parties
86
 
5.14
Margin Regulations; Investment Company Act
86
 
5.15
Disclosure
86
 
5.16
Compliance with Laws
86
 
5.17
Intellectual Property; Licenses, Etc
87
 
5.18
Solvency
87
 
5.19
Casualty, Etc
87
 
5.20
Labor Matters
87
 
5.21
Collateral Documents
87
 
5.22
Anti-Terrorism; Anti-Money Laundering
87
 
5.23
Senior Indebtedness Status
88
          ARTICLE 6 AFFIRMATIVE COVENANTS
88
         
6.01
Financial Statements
88
 
6.02
Certificates; Other Information
89
 
6.03
Notices
91
 
6.04
Payment of Obligations
92
 
6.05
Preservation of Existence, Etc
92
 
6.06
Maintenance of Properties
93
 
6.07
Maintenance of Insurance
93
 
6.08
Compliance with Laws
93
 
6.09
Books and Records
93
 
6.10
Inspection Rights
93
 
6.11
Use of Proceeds
93
 
6.12
Covenant to Guarantee Obligations and Give Security
94
 
6.13
Compliance with Environmental Laws
96
 
6.14
Further Assurances
97
 
6.15
Compliance with Terms of Leaseholds
97
 
6.16
Interest Rate Hedging
97
 
6.17
Material Contracts
97
 
6.18
Cash Collateral Accounts
97
 
6.19
Maintenance of Debt Ratings
98
 
6.20
Post-Closing Matters
98
          ARTICLE 7 NEGATIVE COVENANTS
98
         
7.01
Liens
98
 
7.02
Indebtedness
100
 
7.03
Investments
102
 
7.04
Fundamental Changes
102
 
7.05
Dispositions
103
 
7.06
Restricted Payments
104
 
7.07
Change in Nature of Business
106
 
7.08
Transactions with Affiliates
106
 
7.09
Burdensome Agreements
106
 
7.10
Use of Proceeds
107
 
7.11
Consolidated Leverage Ratio
107

 
 
ii

--------------------------------------------------------------------------------

 
 

 
7.12
Amendments of Organization Documents
107
 
7.13
Accounting Changes
107
 
7.14
Prepayments, Etc
107
 
7.15
Modifications of Subordinated Indebtedness
107
          ARTICLE 8 EVENTS OF DEFAULT AND REMEDIES
108
         
8.01
Events of Default
108
 
8.02
Remedies upon Event of Default
110
 
8.03
Application of Funds
110
          ARTICLE 9 ADMINISTRATIVE AGENT
111
         
9.01
Appointment and Authority
111
 
9.02
Rights as a Lender
112
 
9.03
Exculpatory Provisions
112
 
9.04
Reliance by Administrative Agent
113
 
9.05
Delegation of Duties
113
 
9.06
Resignation of Administrative Agent
114
 
9.07
Non-Reliance on Administrative Agent and Other Lenders
114
 
9.08
No Other Duties, Etc
115
 
9.09
Administrative Agent May File Proofs of Claim
115
 
9.10
Collateral and Guaranty Matters
115
 
9.11
Secured Cash Management Agreements and Secured Hedge Agreements
116
          ARTICLE 10 MISCELLANENOUS
117
         
10.01
Amendments, Etc
117
 
10.02
Notices; Effectiveness; Electronic Communications
119
 
10.03
No Waiver; Cumulative Remedies; Enforcement
121
 
10.04
Expenses; Indemnity; Damage Waiver
121
 
10.05
Payments Set Aside
123
 
10.06
Successors and Assigns
124
 
10.07
Treatment of Certain Information; Confidentiality
128
 
10.08
Right of Setoff
129
 
10.09
Interest Rate Limitation
129
 
10.10
Counterparts; Integration; Effectiveness
129
 
10.11
Survival of Representations and Warranties
130
 
10.12
Severability
130
 
10.13
Replacement of Lenders
130
 
10.14
Governing Law; Jurisdiction; Etc
131
 
10.15
Waiver of Jury Trial
132
 
10.16
California Judicial Reference
132
 
10.17
No Advisory or Fiduciary Responsibility
132
 
10.18
Electronic Execution of Assignments and Certain Other Documents
133
 
10.19
USA PATRIOT Act
133
 
10.20
Time of the Essence
133
 
10.21
Entire Agreement
133

 
 
iii

--------------------------------------------------------------------------------

 
 
SCHEDULES
     
1.01A
Existing Letters of Credit
1.01B
Historical Consolidated EBITDA
5.08(b)
Existing Liens
5.08(c)
Owned Real Property
5.08(d)(i)
Leased Real Property (Lessee)
5.08(d)(ii)
Leased Real Property (Lessor)
5.08(e)
Existing Investments
5.09
Environmental Matters
5.12(a)
ERISA Plans
5.12(d)
Unfunded Pension Liabilities
5.13
Subsidiaries and Other Equity Investments; Loan Parties
5.17
Intellectual Property Matters
6.2
Post-Closing Matters
7.02
Existing Indebtedness
7.09
Burdensome Agreements
10.02
Administrative Agent’s Office, Certain Addresses for Notices

 
EXHIBITS
     
Form of
 
A
Committed Loan Notice
B
Swing Line Loan Notice
C-1
Term A Note
C-2
Term B Note
C-3
Revolving Credit Note
C-4
Swing Line Note
D
Compliance Certificate
E
Assignment and Assumption
F
Guaranty
G
U.S. Tax Compliance Certificates

 
 
iv

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of May 15, 2012, among ON
ASSIGNMENT, INC., a Delaware corporation (the “Borrower”), each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.
 
PRELIMINARY STATEMENTS:
 
The Borrower has requested that the Lenders provide a term A loan facility, a
term B loan facility and a revolving credit facility, and the Lenders have
indicated their willingness to lend and the L/C Issuer has indicated its
willingness to issue letters of credit, in each case, on the terms and subject
to the conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
 
1.01           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“Acquisition” means the purchase or other acquisition of all of the Equity
Interests (other than qualifying directors shares) in, or all or substantially
all of the property of, or all or substantially all of any business or division
of, any Person (other than any interest in any joint venture owned by such
Person) that, upon the consummation thereof, will be owned directly by the
Borrower or one or more of its Subsidiaries (including as a result of a merger
or consolidation).
 
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by Borrower or any of its Subsidiaries in
exchange for, or as part of, or in connection with, any Permitted Acquisition,
whether paid in cash or by exchange of Equity Interests or of properties or
otherwise and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions of
Indebtedness, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
person or business; provided that any such future payment that is subject to a
contingency shall be considered Acquisition Consideration only to the extent of
the reserve, if any, required under GAAP at the time of such sale to be
established in respect thereof by Borrower or any of its Subsidiaries.
 
“Act” has the meaning specified in Section 10.19.
 
“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent appointed
pursuant to Section 9.06.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
 
 
 

--------------------------------------------------------------------------------

 
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, (a) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, and (b) with respect to
any Loan Party, any individual who is an executive officer or director of such
Person.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” has the meaning specified in the introductory paragraph hereto.
 
“Apex Audited Financial Statements” has the meaning specified in Section
4.01(j)(i)(A)(2).
 
“Apex Interim Financial Statements” has the meaning specified in Section
4.01(j)(i)(B)(2).
 
“Apex Merger” means the merger of Apex Merger Sub with and into Apex Systems
(with Apex Systems surviving as a wholly owned Subsidiary of the Borrower).
 
“Apex Merger Agreement” means that certain Agreement of Merger dated March 20,
2012, by and among the Borrower, Apex Merger Sub, Apex Systems, and Jeffrey E.
Veatch, as shareholder representative, including all exhibits, schedules and
annexes thereto.
 
“Apex Merger Sub” means OA Acquisition Corp., a Virginia corporation and a
wholly-owned Subsidiary of the Borrower.
 
“Apex Systems” means Apex Systems, Inc., a Virginia corporation.
 
“Apex Systems Material Adverse Effect” means any change, effect, event or
occurrence or state of facts that either, individually or in the aggregate, (a)
is or would reasonably be expected to be materially adverse to the financial
condition, business, properties, assets, liabilities or results of operations of
Apex Systems, excluding any change, effect, event or occurrence resulting from:
(i) general changes in economic, financial or capital market, regulatory or
political conditions that do not have a disproportionate adverse effect on Apex
Systems; (ii) changes in conditions generally applicable to the industries in
which Apex Systems operates that do not have a disproportionate adverse effect
on Apex Systems, relative to other participants in such industries; (iii) any
natural disaster, act of terrorism, sabotage, military action or war (whether or
not declared) or any other social or political disruption, in each case
including any escalation or worsening thereof, that does not have a
disproportionate adverse effect on Apex Systems; (iv) changes in the Law (as
defined in the Apex Merger Agreement) or accounting regulations or principles or
interpretations thereof; or (v) any failure, in and of itself, by Apex Systems
to meet any internal or published projections, forecasts or revenue or earnings
predictions (it being understood that the exception in this clause (v) shall not
prevent or otherwise affect a determination that the underlying cause of such
failure constitutes a Apex Systems Material Adverse Effect); or (b) prevents the
consummation by Apex Systems of the Apex Merger).
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Closing Date, such Term A Lender’s Term A Commitment at such time and (ii)
thereafter, the principal amount of such Term A Lender’s Term A Loans at such
time, as such amount may be increased, reduced or otherwise modified at any time
or from time to time pursuant to the terms hereof, (b) in respect of the Term B
Facility, with respect to any Term B Lender at any time, the percentage (carried
out to the ninth decimal place) of the Term B Facility represented by (i) on or
prior to the Closing Date (in the case of the Initial Term B Loans) or the
applicable borrowing date (in the case of any Incremental Term B Loan), such
Term B Lender’s Term B Commitment at such time and (ii) thereafter, the
principal amount of such Term B Lender’s Term B Loans at such time, as such
amount may be increased, reduced or otherwise modified at any time or from time
to time pursuant to the terms hereof, and (c) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.16.  If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on the
Register or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
 
“Applicable Rate” means:
 
(a)           with respect to the Term B Facility, (i) 3.75% per annum for
Eurodollar Rate Loans and (ii) 2.75% per annum for Base Rate Loans; and
 
(b)           with respect to the Term A Facility, the Revolving Credit
Facility, Commitment Fees and Letter of Credit Fees, (i) from the Closing Date
to the date on which the Administrative Agent actually receives a Compliance
Certificate pursuant to Section 6.02(b) for the fiscal quarter ending September
30, 2012, (A) 3.25% per annum for Eurodollar Rate Loans and Letter of Credit
Fees, (B) 2.25% per annum for Base Rate Loans, and (C) 0.50% per annum for
Commitment Fees, and (ii) thereafter, the applicable percentage per annum set
forth below determined by reference to the Consolidated Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(b):
 
 

   
Term A Facility/
Revolving Credit Facility
   
Pricing
Level
Consolidated Leverage
Ratio
Eurodollar
Rate Loans
Base Rate
Loans
Letters of
Credit Fees
Commitment
Fees
1
≥ 3.00 : 1.00
3.25%
2.25%
3.25%
0.50%
2
< 3.00 : 1.00 but
≥ 2.00 : 1.00
3.00%
2.00%
3.00%
0.40%
3
< 2.00 : 1.00
2.75%
1.75%
2.75%
0.30%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then (x) with respect to the
Term A Facility, Pricing Level 1 shall apply and (y) with respect to the
Revolving Credit Facility, Commitment Fees and Letter of Credit Fees, upon
request of the Required Revolving Lenders, Pricing Level 1 shall apply, in each
case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is
delivered.  Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).
 
 
3

--------------------------------------------------------------------------------

 
 
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
 
“Appropriate Lender” means, at any time, (a) with respect to the Term A Loans,
the Term A Lenders holding the Outstanding Amount at such time of the Term A
Loans, (b) with respect to the Term B Loans, the Term B Lenders holding the
Outstanding Amount at such time of the Term B Loans, (c) with respect to any
Incremental Term B Loan, the Term B Lenders holding the Outstanding Amount at
such time of all of such Incremental Term B Loans, (d) with respect to the
Revolving Credit Facility, the Revolving Credit Lenders at such time, (e) with
respect to the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any
Letters of Credit have been issued pursuant to Section 2.03(a), the Revolving
Credit Lenders, (f) with respect to the Non-Cash Management Swing Line Sublimit,
(i) the Non-Cash Management Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders and
(g) with respect to the Cash Management Swing Line Sublimit, (i) the Cash
Management Swing Line Lender and (ii) if any Cash Management Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means Wells Fargo Securities, LLC, in its capacity as sole
“left-side” lead arranger and joint book manager, and Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Deutsche Bank Securities Inc., in their
respective capacities as joint lead arrangers and joint book managers.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.
 
“Autoborrow Agreement” shall have the meaning specified in Section
2.04(b)(ii) and shall include the Autoborrow Service Agreement dated as of the
date hereof between Apex Systems and Bank of America and acknowledged by the
Borrower.
 
“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Revolving
Credit Maturity Date, (b) the date of termination of the Revolving Credit
Commitments pursuant to Section 2.06, and (c) the date of termination of the
Revolving Credit Commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A., a national banking association.
 
 
4

--------------------------------------------------------------------------------

 
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest per annum in
effect for such day as publicly announced from time to time by Wells Fargo as
its “prime rate” and (c) except during any period of time during which a notice
delivered to the Borrower under Section 3.03 shall remain in effect, the
Eurodollar Rate on such day plus 1.00%.  The “prime rate” is a rate set by Wells
Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in the Base Rate shall take effect
simultaneously with the corresponding change or changes the Federal Funds Rate,
the Eurodollar Rate or the “prime rate” announced by Wells Fargo at the opening
of business on the day specified in the public announcement of such change.
 
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Audited Financial Statements” has the meaning specified in Section
4.01(j)(i)(A)(1).
 
“Borrower Interim Financial Statements” has the meaning specified in Section
4.01(j)(i)(B)(1).
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term A
Borrowing or a Term B Borrowing, as the context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
state where the Borrower’s primary cash management bank is located (which as of
the Closing Date is California) and, if such day relates to any Eurodollar Rate
Loan, means any such day that is also a London Banking Day.
 
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding (a) normal replacements and maintenance which are
properly charged to current operations, (b) reinvestments in fixed assets
pursuant to Sections 2.05(b)(ii) and 2.05(b)(v), to the extent of Net Cash
Proceeds permitted to be reinvested thereunder, and (c) such expenditures
attributable solely to acquisitions of property, plant and equipment in
Permitted Acquisitions).  For purposes of this definition, the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the gross amount by which such purchase price exceeds the
credit granted by the seller of such equipment for the equipment being traded in
at such time or the amount of such insurance proceeds, as the case may be.
 
“Capitalized Expenses” means any costs or expenses incurred during any
applicable period that are not deducted in determining Consolidated Net Income
except by means of amortization or through impairment of goodwill.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Wells Fargo (or another commercial bank
selected in compliance with Section 6.18) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.
 
 
5

--------------------------------------------------------------------------------

 
 
“Cash Collateralize” ” means, to deposit in a Cash Collateral Account or to
pledge and deposit with, or deliver to, the Administrative Agent, for the
benefit of one or more of the L/C Issuers, one or more of the Swing Line Lenders
or the Lenders, as collateral for L/C Obligations or obligations of the Lenders
to fund participations in respect of L/C Obligations or Swing Line Loans, cash
or deposit account balances or, if the Administrative Agent, the L/C Issuer and
the Swing Line Lender shall agree, in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, the L/C Issuer and each applicable
Swing Line Lender.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens permitted hereunder):
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof having maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;
 
(b)           time or demand deposits with, or insured certificates of deposit
or bankers’ acceptances of, any commercial bank that (i) is a Lender or (ii) (A)
is organized under the laws of the United States, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States, any state thereof or the
District of Columbia, and is a member of the Federal Reserve System, and (B)
either (x) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition or (y) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
one year from the date of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one year from the date of
acquisition thereof;
 
(d)           repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (b)(i) or (b)(ii)
above, which repurchase obligations are secured by a valid perfected security
interest in the underlying securities; and
 
(e)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.
 
 
6

--------------------------------------------------------------------------------

 
 
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative
Agent (including on the Closing Date) is a party to a Cash Management Agreement
with a Loan Party, in each case in its capacity as a party to such Cash
Management Agreement.
 
Cash Management Swing Line Lender” means Bank of America, in its capacity as the
provider of Cash Management Swing Line Loans, or any successor swing line lender
in such capacity hereunder.
 
“Cash Management Swing Line Loan” has the meaning specified in
Section 2.04(a)(ii).
 
“Cash Management Swing Line Sublimit” means an amount equal to the lesser of (a)
$5,000,000, and (b) the Swing Line Sublimit.  The Cash Management Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the United States Environmental
Protection Agency.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Change of Control” means an event or series of events by which:
 
(f)            any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the Equity Interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or
 
(g)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
 
7

--------------------------------------------------------------------------------

 
 
(h)           any Person or two or more Persons acting in concert shall have
acquired, by contract or otherwise, the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower, or control over the equity securities of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or Persons have the right to acquire pursuant to any option
right) representing 35% or more of the combined voting power of such securities;
or
 
(i)             a “change of control” or any comparable term under, and as
defined in, any Indebtedness with an outstanding principal amount in excess of
the Threshold Amount.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
 
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each of the mortgages, collateral assignments, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
“Commitment” means a Term A Commitment, a Term B Commitment or a Revolving
Credit Commitment, as the context may require.
 
“Commitment Fee” has the meaning specified in Section 2.09(a).
 
“Committed Loan Notice” means a notice of (a) a Term A Borrowing, (b) a Term B
Borrowing, (c) a Revolving Credit Borrowing, (d) a conversion of Loans from one
Type to the other, or (e) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
 
8

--------------------------------------------------------------------------------

 
 
“Consolidated Current Assets” means, at any date of determination, the total
assets of Borrower and its Subsidiaries which may properly be classified as
current assets on a consolidated balance sheet of Borrower and its Subsidiaries
in accordance with GAAP, excluding cash and Cash Equivalents.
 
“Consolidated Current Liabilities” means, at any date of determination, the
total liabilities of Borrower and its Subsidiaries which may properly be
classified as current liabilities (other than the current portion of any
Indebtedness) on a consolidated balance sheet of Borrower and its Subsidiaries
in accordance with GAAP.
 
“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income of the Borrower and its Subsidiaries on a consolidated basis for such
period and without duplication plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges (net
of interest income), (ii) the provision for Federal, state, local and foreign
income taxes payable, (iii) depreciation and amortization expense, (iv)
reasonable non-recurring expenses (other than Capitalized Expenses and
integration expenses) incurred in connection with the consummation of this
Agreement, the initial Credit Extension hereunder and the Apex Merger in an
aggregate amount not to exceed $10,000,000, (v) reasonable non-recurring
expenses (other than Capitalized Expenses and integration expenses) directly
incurred in connection with any Permitted Acquisition (in an aggregate amount
not to exceed $3,000,000 for all Permitted Acquisitions during any twelve-month
period) or any proposed Acquisition that is not closed (in an aggregate amount
not to exceed $1,000,000 during any twelve-month period for all such proposed
Acquisitions that do not close), (vi) other expenses reducing such Consolidated
Net Income which do not represent a cash item in such period (in each case of or
by the Borrower and its Subsidiaries for such period), (vii) reasonable
non-recurring integration expenses incurred by the Borrower and its Subsidiaries
in connection with, and directly related to, the Apex Merger (in an aggregate
amount not to exceed $4,000,000) and (viii) reasonable non-recurring integration
expenses incurred by the Borrower and its Subsidiaries in connection with any
Permitted Acquisition (in an aggregate amount not to exceed $2,000,000 during
any twelve-month period) so long as such integration expenses are incurred
within twelve months of closing such Permitted Acquisition and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits, (ii) all non-cash
items increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business) and (iii) cash
payments made during such period with respect to any expenses added back in any
prior period pursuant to clause (a)(vi) (in each case of or by the Borrower and
its Subsidiaries for such period).  Notwithstanding the foregoing or anything to
the contrary contained herein, Consolidated EBITDA for each of the fiscal
quarters ended June 30, 2011, September 30, 2011, December 31, 2011 and March
31, 2012 shall be deemed to equal the amount for each such fiscal quarter set
forth on Schedule 1.01B.
 
For purposes of calculating Consolidated EBITDA for any period, if, at any time
during such period, the Borrower or any Subsidiary shall have Disposed of all or
substantially all of the assets or Equity Interests of any Person or division,
business unit, product line or line of business, consummated the Apex Merger or
consummated a Permitted Acquisition, Consolidated EBITDA for such period shall
be calculated (a) giving pro forma effect to such transaction as if such
Disposition, the Apex Merger or such Permitted Acquisition, as the case may be,
occurred on the first day of such period, (b) excluding all income statement
items (whether positive or negative) attributable to the assets or Equity
Interests that are subject to any such Disposition made during such period, (c)
including all income statement items (whether positive or negative) attributable
to the property or Equity Interests of such Person(s) acquired pursuant to the
Apex Merger or any such Permitted Acquisition, as the case may be (provided that
such income statement items to be included are reflected in financial statements
or other financial data reasonably acceptable to the Administrative Agent and
based upon reasonable assumptions and calculations which are expected to have a
continuous impact), and (d) without duplication of any other adjustments already
included in the calculation of Consolidated EBITDA for such period, after giving
effect to the pro forma adjustments with respect to such transaction; provided
that in each case any such pro forma adjustments are (i) reasonably expected to
be realized within twelve (12) months of such Disposition, the Apex Merger or
such Permitted Acquisition, as the case may be, as set forth in reasonable
detail on a certificate of a Responsible Officer of the Borrower delivered to
the Administrative Agent and (ii) calculated on a basis consistent with GAAP and
Regulation S-X of the Exchange Act of 1934.
 
 
9

--------------------------------------------------------------------------------

 
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of the
following (without duplication):  (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) the outstanding
principal amount of all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) the
balance sheet amount of all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), including Earnout Obligations, (e) the outstanding
principal amount of all Attributable Indebtedness, (f) all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than the Borrower or any Subsidiary, and (g)
the outstanding principal amount of all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.
 
“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations, (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP, and (d)
all cash contributions to any employee stock ownership plan or similar trust to
the extent such contributions are used by such plan or trust to pay interest or
fees to any Person (other than Borrower or any Subsidiary) in connection with
Indebtedness incurred by such plan or trust, in each case, of or by the Borrower
and its Subsidiaries on a consolidated basis.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.
 
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period; provided
that Consolidated Net Income shall exclude (a) extraordinary gains and
extraordinary losses for such period, (b) the net income of any Subsidiary
during such period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Subsidiary during such period, except that
the Borrower’s equity in any net loss of any such Subsidiary for such period
shall be included in determining Consolidated Net Income, (c) any income (or
loss) for such period of any Person if such Person is not a Subsidiary, except
that the Borrower’s equity in the net income of any such Person for such period
shall be included in Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such period to the Borrower or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to the Borrower as described in clause (b) of
this proviso), (d) any gain (or loss) realized during such period by Borrower or
any of its Subsidiaries upon any sale of assets (other than any dispositions in
the ordinary course of business) by Borrower or any of its Subsidiaries, (e)
earnings resulting from any reappraisal, revaluation or write-up of assets
during such period, and (f) unrealized gains and losses with respect to Swap
Contracts during such period.
 
 
10

--------------------------------------------------------------------------------

 
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative
thereto.  Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, the power to vote 10% or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.
 
“Credit Extension” means each of the following: (a) a Borrowing, (b) an L/C
Credit Extension and (c) as the context dictates, a Cash Management Swing Line
Loan.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
 
“Default” means any event, act or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans under the Term A Facility, the Term B
Facility or the Revolving Credit Facility, as applicable plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
 
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swing Line Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the applicable Swing Line Lender or any other Lender any other amount required
to be paid by it hereunder, including in respect of its participation in respect
of Letters of Credit or Swing Line Loans, within two Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent, the L/C
Issuer or any Swing Line Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.16(b)) upon delivery of written notice of such determination to the Borrower,
the L/C Issuer, each Swing Line Lender and each Lender.
 
 
11

--------------------------------------------------------------------------------

 
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Earnout Obligations” means, in connection with any acquisition, the obligation
of the Borrower or any Subsidiary to pay a portion of the purchase price after
the closing date thereof that is structured as an earnout or similar contingent
payment or arrangement.  The amount of any Earnout Obligation shall be the
amount of such liability as reflected on the balance sheet of such Person in
accordance with GAAP.
 
“ECF Percentage” means, for any fiscal year ending on or after December 31,
2012, (a) 50% if the Consolidated Leverage Ratio is greater than or equal to
2.50 : 1.00 as of the last day of such fiscal year, (b) 25% if the Consolidated
Leverage Ratio is less than 2.50 : 1.00 but greater than or equal to 2.00 : 1.00
as of the last day of such fiscal year, and (c) 0% if the Consolidated Leverage
Ratio is less than 2.00 : 1.00 as of the last day of such fiscal year.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
 
 
12

--------------------------------------------------------------------------------

 
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) by
the Borrower or any ERISA Affiliate from a Multiemployer Plan resulting in
withdrawal liability pursuant to Section 4201 of ERISA or notification that a
Multiemployer Plan is in reorganization pursuant to Section 4241 of ERISA; (d)
the filing of a notice of intent to terminate, the treatment of a Plan amendment
as a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the determination that any Pension Plan is
considered an at-risk plan, or any Multiemployer Plan is considered a plan in
endangered or critical status, within the meaning of Sections 430, 431 and 432
of the Code or Sections 303, 304 and 305 of ERISA, as applicable; or (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
 
 
13

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate” means,
 
(a)           for any interest rate calculation with respect to a Eurodollar
Rate Loan, the rate of interest per annum determined on the basis of the rate
for deposits in Dollars for a period equal to the applicable Interest Period
which appears on Reuters Screen LIBOR01 Page (or any applicable successor page)
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period (rounded upward, if necessary, to
the nearest 1/100th of 1%).  If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period.
 
(b)           for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars in minimum amounts of at least $5,000,000 for a period equal
to one month (commencing on the date of determination of such interest rate)
which appears on the Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day (rounded upward, if necessary, to the nearest 1/100th of 1%).  If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.
 
Notwithstanding the foregoing, in no event shall the Eurodollar Rate applicable
to the Term B Facility be less than 1.25%.
 
“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate”.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Cash Flow” means, for any fiscal year of the Borrower (the “Excess Cash
Flow Period”; provided that for the fiscal year of the Borrower ending December
31, 2012, Excess Cash Flow Period shall mean the two fiscal quarter period
ending December 31, 2012), the excess (if any) of (a) Consolidated EBITDA
(calculated without giving effect to any adjustment described in the last
sentence of the definition of Consolidated EBITDA) for the Excess Cash Flow
Period over (b) the sum (without duplication) for such Excess Cash Flow Period
of (i) Consolidated Interest Charges actually paid in cash by the Borrower and
its Subsidiaries, (ii) scheduled principal repayments, to the extent actually
made, of Term Loans pursuant to Section 2.07(a), (iii) scheduled principal
payments on all Indebtedness actually paid in cash by the Borrower and its
Subsidiaries, (iv) all income taxes actually paid in cash by the Borrower and
its Subsidiaries, (v) Capital Expenditures actually made by the Borrower and its
Subsidiaries in the Excess Cash Flow Period to the extent such Capital
Expenditures are not funded with Indebtedness (other than Revolving Credit
Loans), (vi) payments made in cash on Earnout Obligations by the Borrower and
its Subsidiaries, (vii) the excess (if any) of the amount of Net Working Capital
at the end of the Excess Cash Flow Period over the amount of the Net Working
Capital at the end of the previous Excess Cash Flow Period, (viii) cash losses
realized with respect to asset sales during the Excess Cash Flow Period, (ix)
the aggregate amount of expenditures made in cash during such period pursuant to
any Permitted Acquisition to the extent such Permitted Acquisition is not funded
with Indebtedness (other than Revolving Credit Loans), and (x) all other amounts
to the extent paid in cash and added to Consolidated Net Income in the
determination of Consolidated EBITDA pursuant to clauses (a)(iv) through
(a)(viii) of the definition of Consolidated EBITDA.
 
 
14

--------------------------------------------------------------------------------

 
 
“Excluded Foreign Subsidiary” means (a) any Subsidiary of the Borrower that is
not a Domestic Subsidiary or (b) a Domestic Subsidiary of a non-Domestic
Subsidiary, if, in either case, (x) (1) the pledge of all of the Equity
Interests of such Subsidiary as Collateral for the Secured Obligations, (2) the
grant by such Subsidiary of a Lien on any of its property as Collateral for any
Secured Obligation of the Borrower or any other Loan Party or (3) such
Subsidiary incurring Guarantee obligations with respect to any Secured
Obligation of the Borrower or any Domestic Person could, in any such case, in
the good faith judgment of the Borrower, be reasonably expected to result in the
present or reasonably foreseeable future incremental adverse income tax
consequences to the Loan Parties, taken as a whole, under section 956 of the
Code taking into account actual anticipated repatriation of funds, foreign tax
credits and all relevant factors or (y) such Subsidiary incurring Guarantee
obligations with respect to any Secured Obligation of the Borrower or any
Domestic Person could, in the good faith judgment of the Borrower, be reasonably
expected to result in a violation of applicable Laws; provided, however, that
the Administrative Agent and the Borrower may agree that, despite the foregoing,
any such Subsidiary shall not be an “Excluded Foreign Subsidiary.”
 
 “Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal  withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which such Lender (i) acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 3.06(b) or Section 10.13) or (ii) changes its
Lending Office, except in either case to the extent that, pursuant to Section
3.01, amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(f) and (d) any United States
federal withholding Taxes imposed under FATCA.
 
“Existing Credit Agreements” means (a) that certain Credit Agreement dated as of
December 3, 2010 (as amended through the Closing Date), among the Borrower, the
lenders party thereto, Bank of America, as administrative agent, swing line
lender and letter of credit issuer, Wells Fargo, as syndication agent, and Union
Bank, N.A. and BBVA Compass as co-documentation agents and (b) that certain
Credit Agreement dated as of September 19, 2011 (as amended through the Closing
Date), among Apex Systems, the lenders party thereto, Wells Fargo, as
administrative agent and letter of credit issuer, Bank of America, as swing line
lender and a letter of credit issuer.
 
“Existing Letters of Credit” means the letters of credit identified on Schedule
1.01A.
 
 
15

--------------------------------------------------------------------------------

 
 
“Extended Revolving Credit Commitment” has the meaning specified in Section
2.17(a)(ii).
 
“Extended Term Loans” has the meaning specified in Section 2.17(a)(iii).
 
“Extending Revolving Credit Lender” has the meaning specified in Section
2.17(a)(ii).
 
“Extending Term Lender” has the meaning specified in Section 2.17(a)(iii).
 
“Extension” has the meaning specified in Section 2.17(a).
 
“Extension Offer” has the meaning specified in Section 2.17(a).
 
“Facility” means the Term A Facility, the Term B Facility or the Revolving
Credit Facility, as the context may require.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent.
 
“Fee Letters” means (a) the letter agreement, dated March 20, 2012, among the
Borrower, the Administrative Agent, the Arrangers, Bank of America, and Deutsche
Bank Trust Company Americas and (b) the letter agreement, dated March 20, 2012,
among the Borrower and the Administrative Agent.
 
“Foreign Lender” means a Lender that is not a U.S. Person.
 
“Foreign Funded Plan” has the meaning specified in Section 5.12(e).
 
“Foreign Non-Funded Plan” has the meaning specified in Section 5.12(e).
 
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Revolving Credit Percentage of the outstanding L/C
Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Credit Lenders
or Cash Collateralized in accordance with the terms hereof and (b) with respect
to the any Swing Line Lender, such Defaulting Lender’s Applicable Revolving
Credit Percentage of Swing Line Loans of such Swing Line Lender other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof.
 
 
16

--------------------------------------------------------------------------------

 
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
“Guarantors” means, collectively, (a) the Subsidiary Guarantors and (b) solely
with respect to the Secured Obligations (other than the Obligations), the
Borrower.
 
“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit F, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
 
17

--------------------------------------------------------------------------------

 
 
“Hedge Bank” means (a) any Person that, at the time it enters into a Swap
Contract with a Loan Party required or permitted under Article 6 or 7, is a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent or (b) at the time it (or its Affiliate) becomes a
Lender or the Administrative Agent (including on the Closing Date), is a party
to a Swap Contract with a Loan Party, in each case in its capacity as a party to
such Swap Contract.
 
“Immaterial Subsidiary” means any direct or indirect Subsidiary of any Loan
Party which owns assets with a book value less than $500,000 individually and
not more than $2,500,000 in the aggregate.
 
“Increase Effective Date” has the meaning assigned thereto in Section 2.14(c).
 
“Incremental Amendment” has the meaning assigned thereto in Section
2.14(d)(iii).
 
“Incremental Lender” has the meaning assigned thereto in Section 2.14(b).
 
“Incremental Term B Loan” has the meaning assigned thereto in Section
2.14(a)(i).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 75 days after the date on
which such trade account was created or being contested in good faith and for
which adequate reserves have been established in accordance with GAAP),
including Earnout Obligations;
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any warrant, right or option to acquire such Equity Interest, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
 
18

--------------------------------------------------------------------------------

 
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Initial Term B Loan” has the meaning specified in Section 2.01(b).
 
“Insurance and Condemnation Event” means the receipt by the Borrower or any of
its Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective any right or interest in or to property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, including, without limitation, Equity Interests.
 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Revolving Credit
Maturity Date, the Term A Maturity Date or the Term B Maturity Date, as
applicable; provided, however, that if any Interest Period for a Eurodollar Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan or Swing Line Loan, the last Business
Day of each March, June, September and December and the Revolving Credit
Maturity Date, the Term A Maturity Date or the Term B Maturity Date, as
applicable.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or such other period that is nine or twelve months if requested by the Borrower
and consented to by all the Appropriate Lenders) thereafter (or, solely in the
case of the initial Term A Borrowing and the initial Term B Borrowing, the
period commencing on the Closing Date and ending on May 31, 2012), in each case
as selected by the Borrower in its Committed Loan Notice and subject to
availability; provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Revolving Credit
Maturity Date, the Term A Maturity Date or the Term B Maturity Date, as
applicable.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
 
19

--------------------------------------------------------------------------------

 
 
“IP Rights” has the meaning specified in Section 5.17.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement or instrument entered into
by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Revolving Credit Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means (a) with respect to Letters of Credit issued hereunder on or
after the Closing Date, Wells Fargo, in its capacity as issuer thereof, or any
successor thereto, (b) with respect to the Existing Letters of Credit identified
on Section A of Schedule 1.01A, Wells Fargo, in its capacity as issuer thereof,
and (c) with respect to the Existing Letters of Credit identified on Section B
of Schedule 1.01A, Bank of America, in its capacity as issuer
thereof.  References to the L/C Issuer herein shall, as the context may indicate
(including with respect to any particular Letter of Credit, L/C Credit
Extension, L/C Borrowing or L/C Obligations), mean the applicable L/C Issuer,
each L/C Issuer, any L/C Issuer, or all L/C Issuers as the context dictates.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
 
20

--------------------------------------------------------------------------------

 
 
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes each Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire, or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means (a) any standby letter of credit issued hereunder and
(b) any Existing Letter of Credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Credit Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$15,000,000 and (b) the Revolving Credit Facility.  The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Credit Facility.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Liquidity” means, as of any date of determination, an amount equal to the sum,
of (a) the sum as of such date of (i) cash and (ii) Cash Equivalents held in an
account of the Loan Parties in which the Administrative Agent has a perfected
Lien and that represent Cash Equivalents that have not been pledged as a deposit
or otherwise to a third party, plus (b) the amount, if any, by which the
Revolving Credit Facility exceeds the sum of (i) Total Revolving Credit
Outstandings as of such date and (ii) the Cash Management Swing Line Sublimit as
of such date.
 
“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term A Loan, a Term B Loan, a Revolving Credit Loan or a Swing
Line Loan.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) each of the Fee Letters, (f) each
Issuer Document, (g) any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.15  and (h) and any
Autoborrow Agreement.
 
“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.
 
 
21

--------------------------------------------------------------------------------

 
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
 
“Material Adverse Effect” means (a) a material adverse effect on the business,
property, results of operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole; (b) a material impairment of
the ability of any Loan Party to fully and timely perform its obligations under
any Loan Document to which it is a party; (c) a material impairment of the
rights of or benefits or remedies available to the Lenders or the Administrative
Agent under any Loan Document, (d) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document; or (e) a material adverse effect on the Collateral or the liens in
favor of the Administrative Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral or the priority of such liens.
 
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $5,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person.
 
“Material Real Property” has the meaning assigned thereto in Section 6.12(b).
 
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower for which financial statements
are delivered, or are required to be delivered pursuant to Section 6.01(a) or
(b).
 
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Revolving Credit Lender
constitutes a Defaulting Lender, an amount equal to 103% of the Fronting
Exposure of all L/C Issuers with respect to Letters of Credit issued and
outstanding at such time and (b) otherwise, an amount equal to 103% of the
Outstanding Amount of all L/C Obligations.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Disposition by the Borrower or any of its
Subsidiaries or any Insurance and Condemnation Event, the excess, if any, of (i)
the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, required to be paid with respect to any Indebtedness
that is secured by the applicable asset (or if the applicable asset is Equity
Interests in a Subsidiary, by assets of such Subsidiary) and that is required to
be repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by the Borrower or such Subsidiary in connection with such transaction,
(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition or such Insurance and Condemnation
Event, as the case may be, the aggregate amount of such excess shall constitute
Net Cash Proceeds, (D) amounts provided as a reserve, in accordance with GAAP or
as otherwise required pursuant to the documentation with respect to such
Disposition, against (x) any liabilities under any indemnification obligations
associated with such Disposition or (y) any other liabilities retained by
Borrower or any of its Subsidiaries associated with the properties sold in such
Disposition; provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds, and
(E) Borrower’s good faith estimate of payments required to be made with respect
to unassumed liabilities relating to the properties sold (or the property of any
Subsidiary sold) within 90 days of such Disposition; provided that, to the
extent such cash proceeds are not used to make payments in respect of such
unassumed liabilities within 90 days of such Disposition, such cash proceeds
shall constitute Net Cash Proceeds; and
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           with respect to the sale or issuance of any Equity Interest by the
Borrower or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by the Borrower or any of its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by the Borrower or
such Subsidiary in connection therewith.
 
“Net Working Capital” means, at any time, Consolidated Current Assets at such
time minus Consolidated Current Liabilities at such time.
 
“Non-Cash Management Swing Line Lender” means Wells Fargo, in its capacity as
the provider of Non-Cash Management Swing Line Loans, or any successor swing
line lender in such capacity hereunder.
 
“Non-Cash Management Swing Line Loan” has the meaning specified in
Section 2.04(a)(i).
 
“Non-Cash Management Swing Line Sublimit” means an amount equal to (a) at any
time that the Cash Management Swing Line Sublimit is in effect, the Swing Line
Sublimit minus the Cash Management Swing Line Sublimit and (b) at any time that
the Cash Management Swing Line Sublimit is not in effect, the Swing Line
Sublimit.  The Non-Cash Management Swing Line Sublimit is part of, and not in
addition to, the Revolving Credit Facility.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Note” means a Term A Note, a Term B Note, a Revolving Credit Note or a Swing
Line Note, as the context may require.
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
 
“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.
 
 
23

--------------------------------------------------------------------------------

 
 
“Operating Leases” means, with respect to any Person, all leases that have been
or should be, in accordance with GAAP, recorded as operating leases in respect
of which such Person is liable as lessee.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.06(b) or 10.13).
 
“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Participant Register” has the meaning specified in Section 10.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans as set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the effective date of the Pension Act and, thereafter,
Section 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
 
24

--------------------------------------------------------------------------------

 
 
“Permitted Acquisition” means any Acquisition; provided that, with respect to
such Acquisition:
 
(a)           any such newly-created or acquired Subsidiary shall comply with
the requirements of Section 6.12;
 
(b)           the lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall be permitted pursuant
to Section 7.07;
 
(c)           in the case of a merger with, or purchase or other acquisition of
the Equity Interests of, another Person, the board of directors (or other
comparable governing body) of such other Person shall have duly approved such
Acquisition;
 
(d)           no Loan Party or any Subsidiary of a Loan Party shall, in
connection with any such transaction, assume or remain liable with respect to
any Indebtedness or other liability (including any material tax or ERISA
liability) of the related seller or the business, Person or properties acquired,
except (i) to the extent permitted under Section 7.02 and (ii) obligations not
constituting Indebtedness incurred in the ordinary course of business and
necessary or desirable to the continued operation of the underlying properties;
 
(e)           immediately before and after giving pro forma effect to any such
Acquisition, (i) no violation of Section 7.01 or 7.02, and no other Default,
shall exist or result therefrom, (ii) on a pro forma basis after giving pro
forma effect to such Acquisition, the Consolidated Leverage Ratio shall be at
least 0.50 below the applicable ratio set forth in Section 7.11, and (iii)
Liquidity shall not be less than $30,000,000; provided that the pro forma effect
of such Acquisition shall be determined by adding the historical combined
consolidated financial statements of the Borrower (including the combined
financial statements of or related to any other Person or assets that were the
subject of a prior Permitted Acquisition during the relevant period) to the
historical consolidated financial statements of or related to the Person or
assets to be acquired pursuant to such Acquisition (adjusted to eliminate
expense items that would not have been incurred and to include income items that
would have been recognized, in each case, if the combination had been
accomplished at the beginning of the relevant period, such eliminations and
inclusions to include, among other expense or income items, (A) excess
compensation expense incurred, (B) identifiable expenses which will not continue
to be incurred after the applicable Permitted Acquisition so long as such
expenses will be eliminated within six months of the closing of the applicable
Permitted Acquisition, and (C) exclusions approved by the Administrative Agent;
and provided, further, that for purposes of the foregoing clause (ii), pro forma
financial covenant compliance and calculations shall be determined on the basis
of the financial information most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 6.01(a) or (b) as though such Acquisition
had been consummated as of the first day of the twelve month period ending on
the date of such financial statements;
 
(f)           in the event that the entity to be acquired or purchased will be
an Excluded Foreign Subsidiary or will otherwise not become a Loan Party, any
proposed Acquisition must, after the completion thereof, be in compliance with
Section 7.03(c)(iv), such that, unless otherwise consented to by the Required
Lenders, the cash portion of Acquisition Consideration for such Acquisition,
when aggregated with the cash portion of Acquisition Consideration for all other
Acquisitions of or outstanding Investments in Subsidiaries that are not Loan
Parties, shall not exceed $10,000,000 in the aggregate;
 
 
25

--------------------------------------------------------------------------------

 
 
(g)           the Borrower shall have delivered to the Administrative Agent and
each Lender, at least 10 Business Days prior to the date on which any such
Acquisition is to be consummated, a written notice describing such transaction,
and thereafter, if requested by the Administrative Agent for any such
transaction involving Acquisition Consideration in excess of $10,000,000, (i)
historical financial statements of or related to the Person or assets to be
acquired, (ii) projections for such Person or assets to be acquired and for
Borrower after giving effect to such transaction (including projections of
financial covenant compliance for at least the four fiscal quarters following
the consummation of such transaction), and (iii) material documentation and
other information relating to such transaction and reasonably requested by the
Administrative Agent; and
 
(h)           the Borrower shall have delivered to the Administrative Agent and
each Lender, at least five Business Days prior to the date on which any such
Acquisition is to be consummated, a certificate of a Responsible Officer, in
form and substance, and with such supporting calculations and other documents
and information, as are reasonably satisfactory to the Administrative Agent,
certifying that all of the requirements set forth in this definition of
Permitted Acquisitions have been satisfied or will be satisfied on or prior to
the consummation of such Acquisition.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledge Agreement” means the master securities pledge agreement dated as of the
Closing Date executed in favor of the Administrative Agent, for the benefit of
the Secured Parties, by each of the Loan Parties.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.  For purposes of this definition, “Disqualified
Equity Interests” means any Equity Interests that, by their terms (or by the
terms of any security or other Equity Interests into which such Equity Interests
are convertible or for which they are exchangeable) or upon the happening of any
event or condition: (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise, (b) are redeemable, in whole or in part, at the option of the holder
thereof (other than solely for Qualified Equity Interests), (c) provide for the
scheduled payment of dividends in cash, or (d) are or become convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the latest maturity date of any Loan hereunder; provided that
if such Equity Interests (i) are issued pursuant to a plan for the benefit of
the Borrower or its Subsidiaries to employees, such Equity Interests shall not
constitute Disqualified Equity Interests solely because they may be required to
be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations and (ii) contain a mandatory
redemption or mandatory offer to repurchase in connection with a change of
control or asset sale that requires the prior payment in full of, and
termination of all commitments with respect to, the Obligations as a condition
to such redemption or repurchase, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they contain such mandatory
redemption or mandatory offer to repurchase.
 
 
26

--------------------------------------------------------------------------------

 
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the L/C
Issuer, as applicable.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, advisors, trustees,
administrators, managers and representatives of such Person and of such Person’s
Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period to the PBGC has been
waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A Loans, Term B Loans or Revolving Credit Loans, a
Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application, and (c) with respect to a Non-Cash Management Swing Line
Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
 
“Required Revolving Credit Lenders” means, as of any date of determination, at
least two Revolving Credit Lenders holding more than 50% of the sum of the
aggregate amount of the Revolving Credit Commitment; provided that if the
Revolving Credit Commitment has been terminated, “Required Revolving Credit
Lenders” shall mean at least two Revolving Credit Lenders holding more than 50%
of the Total Revolving Credit Outstandings (with the aggregate amount of each
Revolving Credit Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Credit
Lender for purposes of this definition); provided, further, that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Credit Lenders.
 
“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Outstanding Amount of the Term A Facility; provided
that the portion of the Outstanding Amount of the Term A Facility held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Term A Lenders.
 
“Required Term B Lenders” means, as of any date of determination, Term B Lenders
holding more than 50% of the Outstanding Amount of the Term B Facility; provided
that the portion of the Outstanding Amount of the Term B Facility held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Term B Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer, assistant treasurer
or controller of a Loan Party and solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
 
 
27

--------------------------------------------------------------------------------

 
 
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment, and (b) any payment or prepayment of principal of or
any redemption, purchase, defeasance or other satisfaction of any Subordinated
Indebtedness prior to the scheduled maturity thereof.
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(c).
 
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on the Register, as such amount may be adjusted from time to time
in accordance with this Agreement.
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.  The
aggregate principal amount of the Revolving Credit Facility on the Closing Date
is $75,000,000.
 
“Revolving Credit Facility Increase” has the meaning assigned thereto in Section
2.14(a)(ii).
 
“Revolving Credit Lender” means, at any time, (a) so long as any Revolving
Credit Commitment is in effect, any Lender that has a Revolving Credit
Commitment at such time or (b) if the Revolving Credit Commitments have been
terminated or expired, any Lender that has a Revolving Credit Loan or a
participation in L/C Obligations or Swing Line Loans.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01(c).
 
“Revolving Credit Maturity Date” means May 15, 2017; provided, however, that if
such date is not a Business Day, the Revolving Credit Maturity Date shall be the
next preceding Business Day.
 
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C-3.
 
“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
 
28

--------------------------------------------------------------------------------

 
 
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
 
“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article 6 or 7 that is entered into by and between any Loan Party and any Hedge
Bank.
 
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Secured Obligations owing to which are
or are purported to be secured by the Collateral under the terms of the
Collateral Documents.
 
“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the Secured
Parties, by each of the Loan Parties.
 
“Solvent” and “Solvency” mean, with respect to any Person or Persons on any date
of determination, that on such date (a) the fair value of the property of such
Person or Persons is greater than the total amount of liabilities, including
contingent liabilities, of such Person or Persons, (b) the present fair salable
value of the assets of such Person or Persons is not less than the amount that
will be required to pay the probable liability of such Person or Persons on its
debts as they become absolute and matured, (c) such Person or Persons do(es) not
intend to, and do(es) not believe that it or they will, incur debts or
liabilities beyond such Person’s or Persons’ ability to pay such debts and
liabilities as they mature, (d) such Person or Persons are not engaged in
business or a transaction, and are not about to engage in business or a
transaction, for which such Person’s or Persons’ property would constitute an
unreasonably small capital, and (e) such Person or Persons are able to pay its
or their debts and liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business.  The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
 
“Specified Representations” means the representations and warranties set forth
in any of the Loan Documents relating to corporate existence of the Loan Parties
and good standing of the Loan Parties in their respective jurisdictions of
organization; power and authority, due authorization, execution and delivery and
enforceability, in each case, relating to the Loan Parties entering into and
performance of the Loan Documents; no conflicts with or consents under the Loan
Parties’ Organization Documents or material applicable Law; no breach of
violation of material agreements of the Borrower and its Subsidiaries (unless
such breach or violation could not reasonably be expected to have a material
adverse effect on the business, property, results of operations or condition
(financial or otherwise) of Borrower and its Subsidiaries, taken as a whole
(determined immediately prior to giving effect to the Apex Merger); Solvency of
the Borrower and its Subsidiaries (determined as of the Closing Date (after
giving effect to the Transactions)); use of proceeds; Federal Reserve margin
regulations; the Investment Company Act; the Act; OFAC; creation, validity and,
subject to the last sentence of Section 4.01(e) with respect to perfection of
liens, perfection of security interests in the Collateral; and the status of the
Facilities and the guaranties thereof as senior debt (or equivalent term) and,
to the extent applicable, “designated senior debt” (or equivalent term).
 
 
29

--------------------------------------------------------------------------------

 
 
“Subordinated Indebtedness” means the collective reference to any unsecured
Indebtedness incurred by the Borrower or any of its Subsidiaries after the
Closing Date (and any Guarantee thereof) that (a) does not mature, require any
scheduled payment of principal, require any mandatory payment, redemption or
repurchase or permit any payment, redemption or repurchase at the option of the
holders thereof prior to the date that is six months after the latest of the
maturity dates of all Term Loans or Commitments in effect at the time of
issuance of such Indebtedness (other than a customary mandatory prepayment or
mandatory offer to repurchase in connection with a change of control or asset
sale that requires the prior payment in full of, and termination of all
commitments with respect to, the Obligations) as a condition to such mandatory
prepayment or mandatory offer to repurchase), (b) is subordinated in right and
time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent, (c) contains terms that are not more
restrictive than the corresponding provisions in this Agreement (when taken as a
whole) and do not require the maintenance or achievement of any financial
performance standards other than those that are not more restrictive than those
contained in this Agreement, and (d) bears interest at a rate that has been
approved by the Borrower’s board of directors (or other equivalent governing
body) and (e) solely in the case of any issuance of such Indebtedness prior to
June 30, 2014 that is in a principal amount in excess of $25,000,000, bears
interest at a rate that is reasonably satisfactory to the Administrative Agent.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Subsidiary Guarantors” collectively, all direct and indirect Subsidiaries of
the Borrower in existence as of the Closing Date and each other Subsidiary of
the Borrower that shall be required to execute and deliver a guaranty or
guaranty supplement pursuant to Section 6.12.  Notwithstanding the foregoing or
any contrary provision herein or in any other Loan Document, no Excluded Foreign
Subsidiary or Immaterial Subsidiary shall be required to be a Subsidiary
Guarantor except to the extent required pursuant to Section 6.12(a).
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
 
30

--------------------------------------------------------------------------------

 
 
“Swing Line Borrowing” means a borrowing of a Non-Cash Management Swing Line
Loan pursuant to Section 2.04.
 
“Swing Line Lender” means either the Cash Management Swing Line Lender or the
Non-Cash Management Swing Line Lender as the context dictates.
 
“Swing Line Loan” means either a Cash Management Swing Line Loan or a Non-Cash
Management Swing Line Loan as the context dictates and “Swing Line Loans” means
the collective reference to the Cash Management Swing Line Loans and the
Non-Cash Management Swing Line Loans.
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b)(i), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Note” means a promissory note made by the Borrower in favor of a
Swing Line Lender evidencing Swing Line Loans made by such Swing Line Lender,
substantially in the form of Exhibit C-4.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).
 
“Term A Commitment” means, as to each Term A Lender, its obligation to make (a)
Term A Loans to the Borrower on the Closing Date pursuant to Section 2.01(a) in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Term A Lender’s name on the Register, as such
amount may be adjusted from time to time in accordance with this Agreement.
 
“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time, and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.  The aggregate principal amount of the Term A Facility on the
Closing Date is $100,000,000.
 
 
31

--------------------------------------------------------------------------------

 
 
“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds outstanding Term A Loans at such time.
 
“Term A Loan” has the meaning specified in Section 2.01(a).
 
“Term A Maturity Date” means May 15, 2017; provided, however, that if such date
is not a Business Day, the Term A Maturity Date shall be the next preceding
Business Day.
 
“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C-1.
 
“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(b).
 
“Term B Commitment” means, as to each Term B Lender, its obligation to make (a)
Initial Term B Loans to the Borrower on the Closing Date pursuant to
Section 2.01(b) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Term B Lender’s name on the
Register, and/or (b) Incremental Term B Loans to the Borrower on the applicable
Increase Effective Date pursuant to Section 2.14 in an aggregate principal
amount not to exceed the amount set forth opposite such Term B Lender’s name on
the Register, in each case as such amount may be adjusted from time to time in
accordance with this Agreement.
 
“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time, and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.  The aggregate principal amount of the Term B Facility on the
Closing Date is $365,000,000.
 
“Term B Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds outstanding Term B Loans and/or a Term B
Commitment at such time.
 
“Term B Loans” means the Initial Term B Loans and, if applicable, the
Incremental Term B Loans, and “Term B Loan” means any of such Term B Loans.
 
“Term B Maturity Date” means May 15, 2019; provided, however, that if such date
is not a Business Day, the Term B Maturity Date shall be the next preceding
Business Day.
 
“Term B Note” means a promissory note made by the Borrower in favor of a Term B
Lender evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit C-2.
 
“Term Lender” means a Term A Lender or a Term B Lender, as the case may be.
 
“Term Loans” means the Term A Loans, the Initial Term B Loans and any
Incremental Term B Loans, and “Term Loan” means any of such Loans.
 
“Threshold Amount” means $10,000,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
 
32

--------------------------------------------------------------------------------

 
 
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Non-Cash Management Swing Line Loans and L/C
Obligations.
 
“Transactions” means, collectively, (a) the Apex Merger, (b) the refinancing of
certain indebtedness of the Borrower and its Subsidiaries and Apex and its
Subsidiaries as contemplated by Section 4.01(i), (c) the entering into and
funding on the Closing Date of the Term A Facility, the Term B Facility and the
Revolving Credit Facility to the extent permitted pursuant to Section 2.01(c),
and (d) the payment of fees, commissions, transaction costs and expenses
incurred in connection with each of the foregoing.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“United States” and “U.S.” mean the United States of America.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(f).
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
 
“Withholding Agent” means any Loan Party and/or the Administrative Agent.
 
1.02           Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)             The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
 
33

--------------------------------------------------------------------------------

 
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03         Accounting Terms.
 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Borrower Audited Financial
Statements, except as otherwise required by the SEC or accounting principles
promulgated by the SEC, and provided, however, that the Borrower may make
elective changes in how the Borrower applies GAAP so long as the Borrower
provides prior written notice of such change to the Administrative Agent and
provides such information with respect to such change and the effects thereof as
may be reasonably requested by the Administrative Agent.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, the effects of
Accounting Standards Codification of the Financial Accounting Standards Board
(“FASB ASC”) 825 and FASB ASC 470-20 (or any similar accounting principle
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof) on financial liabilities shall be disregarded.
 
(b)           Changes in GAAP.  If at any time any change in GAAP or any
elective change permitted by Section 1.03(a) in how the Borrower applies GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders and the Borrower); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
 
 
34

--------------------------------------------------------------------------------

 
 
1.04          Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05          Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Pacific time (daylight or standard, as
applicable).
 
1.06          Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01         The Loans.
 
(a)           Term A Loans.  Subject to the terms and conditions set forth
herein, each Term B Lender severally agrees to make a single loan (each such
loan, a “Term A Loan”) in Dollars to the Borrower on the Closing Date in an
amount equal to such Term A Lender’s Applicable Percentage of the Term A
Facility.  Each Term A Borrowing shall consist of Term A Loans made
simultaneously by the Term A Lenders.  Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term A Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
 
(b)           Initial Term B Loans.  Subject to the terms and conditions set
forth herein, each Term B Lender severally agrees to make a single loan (each
such loan, an “Initial Term B Loan”) in Dollars to the Borrower on the Closing
Date in an amount equal to such Term B Lender’s Applicable Percentage of the
Term B Facility.  The Term B Borrowing shall consist of Term B Loans made
simultaneously by the Term B Lenders.  Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed.  Term B Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
 
(c)           The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) in Dollars to the
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Revolving Credit Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the sum of (1) Total
Revolving Credit Outstandings plus (2) the Cash Management Swing Line Sublimit
shall not exceed the Revolving Credit Facility, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Cash Management Swing Line
Sublimit plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Non-Cash Management Swing Line Loans
shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment.  Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(c), prepay under Section 2.05, and
reborrow under this Section 2.01(c).  Revolving Credit Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.
 
 
35

--------------------------------------------------------------------------------

 
 
2.02         Borrowings, Conversions and Continuations of Loans.
 
(a)           Each Term A Borrowing, each Term B Borrowing, each Revolving
Credit Borrowing, each conversion of Term Loans or Revolving Credit Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period of nine or twelve months in duration as provided in
the definition of “Interest Period,” the applicable notice must be received by
the Administrative Agent not later than 11:00 a.m. four Business Days prior to
the requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them.  Not later than 11:00 a.m., three Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Term A Borrowing or Term B Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $500,000 in excess thereof.  Each
Revolving Credit Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$500,000 in excess thereof.  Each Term A Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof.  Each Term B Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each
Revolving Credit Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term A Borrowing, a Term B
Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loans or Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.  Notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted to a Eurodollar Rate Loan.
 
 
36

--------------------------------------------------------------------------------

 
 
(b)           Following receipt of a Committed Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Term Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each
Appropriate Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a).  In the case of a Term A Borrowing, a Term B
Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Wells Fargo with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.
 
(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Wells Fargo’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 
(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than fifteen Interest Periods in effect in respect of
the Revolving Credit Facility, the Term A Facility and the Term B Facility,
collectively.
 
2.03         Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower in respect of
obligations of the Borrower or any other Loan Party, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drawings under the Letters of Credit; and (B) the Revolving
Credit Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the sum of (1) Total Revolving Credit Outstandings plus (2) the Cash
Management Swing Line Sublimit shall not exceed the Revolving Credit Facility,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Cash Management Swing Line Sublimit plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Non-Cash
Management Swing Line Loans shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
 
 
37

--------------------------------------------------------------------------------

 
 
(ii)           The L/C Issuer shall not issue any Letter of Credit if:
 
(A)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Credit Lenders have approved
such expiry date; or
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders (other than Defaulting Lenders) have approved such expiry date.
 
(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit (other than the Existing Letters of Credit) is in
an initial stated amount less than $200,000;
 
(D)           such Letter of Credit is to be denominated in a currency other
than Dollars or is a commercial letter of credit;
 
 
38

--------------------------------------------------------------------------------

 
 
(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
(F)           any Revolving Credit Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, reasonably satisfactory to the L/C Issuer with the Borrower or
such Revolving Credit Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
reasonable discretion.
 
(iv)           The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(vi)           The L/C Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article 9 with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article 9 included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 1:00 p.m. at least four Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (1)
the Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may reasonably require.  Additionally,
the Borrower shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.
 
 
39

--------------------------------------------------------------------------------

 
 
(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article 4 shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit requested by the Borrower or enter into
the applicable amendment, as the case may be, in each case in accordance with
the L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit (or on the Closing Date in the case of the
Existing Letters of Credit), each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Letter of Credit.
 
(iii)           If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Credit Lenders have elected not to permit such extension or (2) from
the Administrative Agent, the Required Revolving Credit Lenders or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.
 
(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
 
40

--------------------------------------------------------------------------------

 
 
(v)           The Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will immediately notify the L/C Issuer.  The Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  If the Borrower and the
Administrative Agent have received notice of such drawing not later than 11:00
a.m. on such date, then not later than 3:00 p.m. on the date of any payment by
the L/C Issuer under a Letter of Credit and otherwise not later than 3:00 p.m.
on the Business Day after receipt of such notice (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing.  If the Borrower fails
to so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof.  In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
(ii)           Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Revolving Credit Percentage of the Unreimbursed Amount not later than 3:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the L/C Issuer.
 
(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.
 
 
41

--------------------------------------------------------------------------------

 
 
(iv)           Until each Revolving Credit Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of such amount
shall be solely for the account of the L/C Issuer.
 
(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender may have against the L/C Issuer, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Committed Loan Notice).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.
 
(vi)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Revolving Credit Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.
 
(d)           Repayment of Participations.
 
(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such
Revolving Credit Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Administrative Agent.
 
(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Revolving Credit Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
 
42

--------------------------------------------------------------------------------

 
 
(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries.
 
(f)           Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Credit Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower that are determined
by a court of competent jurisdiction to have been caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
 
 
43

--------------------------------------------------------------------------------

 
 
(g)           Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.
 
(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance, subject to Section 2.16, with its Applicable Revolving Credit
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit; For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit (on the Closing Date in the
case of the Existing Letters of Credit), on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Credit
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.
 
(i)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each Letter of Credit (other than the Existing
Letters of Credit issued by Bank of America), at the rate per annum specified in
that certain letter agreement identified in clause (b) of the definition of Fee
Letters and (ii) with respect to each Existing Letter of Credit issued by Bank
of America, at the rate per annum separately agreed to in writing by Bank of
America and the Borrower.  Each fronting fee shall be computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit (on the Closing Date in the case of the Existing Letters
of Credit), on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
 
 
44

--------------------------------------------------------------------------------

 
 
(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(k)           Letters of Credit Issued in Respect of Obligations of Loan Parties
other than the Borrower.  Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of a Loan Party that is a
Subsidiary of the Borrower, the Borrower shall be obligated to reimburse the L/C
Issuer hereunder for any and all drawings under such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
benefit of such other Loan Parties inures to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such other Loan Parties.
 
(l)            Reporting of Existing Letters of Credit.  For so long as any
Existing Letter of Credit is outstanding, then (i) on the last Business Day of
each calendar month, (ii) on each date that any Existing Letter of Credit is
amended, terminated or otherwise expires, (iii) on each date that an L/C Credit
Extension occurs with respect to any Existing Letter of Credit, and (iv) upon
the request of the Administrative Agent, each applicable L/C Issuer shall
deliver to the Administrative Agent a report (in form and detail reasonably
satisfactory to the Administrative Agent) setting forth information (including,
without limitation, any reimbursements, Cash Collateral, or termination) with
respect to each Existing Letter of Credit issued by such L/C Issuer that is
outstanding hereunder.  No failure on the part of any L/C Issuer to provide such
information pursuant to this Section 2.03(l) shall limit the obligations of the
Borrower or any Revolving Credit Lender hereunder with respect to its
reimbursement and participation obligations, respectively, pursuant to this
Section 2.03.
 
2.04         Swing Line Loans.
 
(a)            Non-Cash Management Swing Line.
 
(i)            The Non-Cash Management Swing Line.  Subject to the terms and
conditions set forth herein, the Non-Cash Management Swing Line Lender, in
reliance upon the agreements of the other Lenders set forth in this
Section 2.04, may in its sole discretion make loans (each such loan, a “Non-Cash
Management Swing Line Loan”) in Dollars to the Borrower from time to time on any
Business Day after the Closing Date during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the
Non-Cash Management Swing Line Sublimit, notwithstanding the fact that such
Non-Cash Management Swing Line Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans,
L/C Obligations and the Applicable Revolving Credit Percentage of the Cash
Management Swing Line Sublimit of the Lender acting as Non-Cash Management Swing
Line Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided, however, that (x) after giving effect to any Non-Cash Management Swing
Line Loan, (A) the sum of the Total Revolving Credit Outstandings plus the Cash
Management Swing Line Sublimit shall not exceed the Revolving Credit Facility at
such time, and (B) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender at such time, plus such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Cash Management Swing Line Sublimit plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Non-Cash Management Swing Line Loans at such time
shall not exceed such Revolving Credit Lender’s Revolving Credit Commitment, (y)
the Borrower shall not use the proceeds of any Non-Cash Management Swing Line
Loan to refinance any outstanding Swing Line Loan, and (z) the Non-Cash
Management Swing Line Lender shall not be under any obligation to make any
Non-Cash Management Swing Line Loan if it shall determine (which determination
shall be conclusive and binding absent manifest error) that it has, or by such
Credit Extension may have Fronting Exposure.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow
Non-Cash Management Swing Line Loans under this Section 2.04, prepay such Loans
under Section 2.05 and reborrow such Loans under this Section 2.04.
 
 
45

--------------------------------------------------------------------------------

 
 
(ii)           Cash Management Swing Line. As a convenience to the Borrower, the
Cash Management Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, shall make loans from time to time (each
such loan, a “Cash Management Swing Line Loan”) to the Borrower pursuant to, and
in accordance with, the Autoborrow Agreement then in effect (it being
acknowledged and agreed by the Borrower that such Cash Management Swing Line
Loans shall be disbursed by the Cash Management Swing Line Lender directly to
Apex Systems in accordance with the Autoborrow Agreement).  Each such Cash
Management Swing Line Loan shall be made, subject to the terms and conditions
set forth herein and the Autoborrow Agreement then in effect, from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Cash Management Swing Line
Sublimit, notwithstanding the fact that such Cash Management Swing Line Loans,
when aggregated with the Applicable Revolving Credit Percentage of the
Outstanding Amount of Revolving Credit Loans, Non-Cash Management Swing Line
Loans and L/C Obligations of the Lender acting as the Cash Management Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided, that the Borrower shall not use the proceeds of any Cash Management
Swing Line Loan for any purpose other than as specified in the Autoborrow
Agreement.  Within the foregoing limits, and subject to the other terms and
conditions hereof and in the Autoborrow Agreement, the Borrower may borrow Cash
Management Swing Line Loans under this Section 2.04, prepay such Loans under
Section 2.05 and reborrow such Loans under this Section 2.04.
 
(iii)          General.   Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.
 
(b)           Borrowing Procedures.
 
(i)           Non-Cash Management Swing Line Loans. Each Swing Line Borrowing
shall be made upon the Borrower’s irrevocable notice to the Non-Cash Management
Swing Line Lender and the Administrative Agent in the form of a written Swing
Line Loan Notice, appropriately completed and signed by a Responsible Officer of
the Borrower.  Each such Swing Line Loan Notice must be received by the Non-Cash
Management Swing Line Lender and the Administrative Agent not later than 1:00
p.m. on the requested borrowing date, and shall specify (A) the amount to be
borrowed, which shall be a minimum principal increments of $100,000, and (B) the
requested borrowing date, which shall be a Business Day.  Promptly after receipt
by the Non-Cash Management Swing Line Lender of any Swing Line Loan Notice, the
Non-Cash Management Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Non-Cash Management Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Non-Cash Management Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (1) directing the Non-Cash Management Swing
Line Lender not to make such Non-Cash Management Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of
Section 2.04(a)(i), or (2) that one or more of the applicable conditions
specified in Article 4 is not then satisfied, then, subject to the terms and
conditions hereof, the Non-Cash Management Swing Line Lender will, not later
than 3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice,
make the amount of its Non-Cash Management Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Non-Cash Management Swing Line Lender in immediately available funds.
 
 
46

--------------------------------------------------------------------------------

 
 
(ii)           Cash Management Swing Line Loans.  In order to facilitate the
borrowing of Cash Management Swing Line Loans, the Borrower and the Cash
Management Swing Line Lender may mutually agree to, and are hereby authorized
to, enter into an autoborrow, sweep or similar agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Cash Management
Swing Line Lender (the “Autoborrow Agreement”) providing for the automatic
advance by the Cash Management Swing Line Lender of Cash Management Swing Line
Loans under the conditions set forth in such agreement.  At any time an
Autoborrow Agreement is in effect, Cash Management Swing Line Loans shall be
made in accordance with the Autoborrow Agreement and without giving effect to
any of the conditions to Borrowings hereunder.
 
(c)           Refinancing of Swing Line Loans.
 
(i)           Each Swing Line Lender at any time in its sole and absolute
discretion may, request, on behalf of the Borrower (which hereby irrevocably
authorizes each Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Revolving Credit Loan that is a Base Rate Loan in
an amount equal to such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the amount of Swing Line Loans made by such Swing Line Lender and
then outstanding.  Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and provided
that no Event of Default exists or would result therefrom.  The applicable Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative
Agent.  Each Revolving Credit Lender shall make an amount equal to its
Applicable Revolving Credit Percentage of the amount specified in such Committed
Loan Notice available to the Administrative Agent in immediately available funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of the applicable Swing Line
Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
applicable Swing Line Lender.
 
 
47

--------------------------------------------------------------------------------

 
 
(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by such Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Revolving Credit Lenders fund its risk participation in the relevant Swing
Line Loan and each Revolving Credit Lender’s payment to the Administrative Agent
for the account of such Swing Line Lender pursuant to Section 2.04(c)(i) shall
be deemed payment in respect of such participation.
 
(iii)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable Swing Line Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.04(c) by the time specified in Section 2.04(c)(i), such Swing
Line Lender shall be entitled to recover from such Revolving Credit Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such Swing Line Lender at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by such Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such Swing Line Lender in connection with the foregoing.  If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan included in the relevant Revolving Credit Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of such Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
 
(iv)           Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender may have
against the applicable Swing Line Lender, the Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default, or (C)
any other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.
 
(d)           Repayment of Participations.
 
(i)           At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the applicable Swing Line
Lender receives any payment on account of such Swing Line Loan, such Swing Line
Lender will distribute to such Revolving Credit Lender its Applicable Revolving
Credit Percentage thereof in the same funds as those received by such Swing Line
Lender.
 
 
48

--------------------------------------------------------------------------------

 
 
(ii)           If any payment received by the applicable Swing Line Lender in
respect of principal or interest on any Swing Line Loan is required to be
returned by such Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by such Swing
Line Lender in its discretion), each Revolving Credit Lender shall pay to such
Swing Line Lender its Applicable Revolving Credit Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the Federal
Funds Rate.  The Administrative Agent will make such demand upon the request of
such Swing Line Lender.  The obligations of the Revolving Credit Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e)           Interest for Account of the Swing Line Lender.  Each Swing Line
Lender shall be responsible for invoicing the Borrower for interest on the Swing
Line Loans of such Swing Line Lender (with a copy to the Administrative Agent,
if the applicable Swing Line Lender is not also the Administrative
Agent).  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the applicable Swing Line Lender.
 
(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of any Swing Line Loan
directly to the applicable Swing Line Lender holding such Swing Line Loan.
 
2.05         Prepayments.
 
(a)           Optional Prepayments.
 
(i)            Revolving Credit Loans; Term A Loans and Term B Loans.  Subject
to Section 2.05(c) (solely with respect to the Term B Facility) and the
penultimate sentence of this Section 2.05(a)(i), the Borrower may, upon notice
to the Administrative Agent, at any time or from time to time voluntarily prepay
Term A Loans, Term B Loans and Revolving Credit Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $500,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility).  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that a notice of prepayment delivered by Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
closing of another transactions, the proceeds of which will be used to prepay
any outstanding Loans, in which case such prepayment may be conditional upon the
effectiveness of such other credit facilities or the closing of such other
transaction (provided further that, regardless of the conditionality of such
prepayment, the Borrower shall pay any amounts required pursuant to Section 3.05
as a result of its failure to prepay such Loans on the specified date).  Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.  Each prepayment of the outstanding Term A Loans or
Term B Loans pursuant to this Section 2.05(a) shall be applied to the remaining
principal repayment installments thereof as directed by the Borrower, and,
subject to Section 2.16, each such prepayment shall be paid to the Appropriate
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.
 
 
49

--------------------------------------------------------------------------------

 
 
(ii)           Swing Line Loans.
 
(A)           The Borrower may, upon notice to the Non-Cash Management Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Non-Cash Management Swing Line Loans in whole or in
part without premium or penalty; provided that (A) such notice must be received
by such Swing Line Lender and the Administrative Agent not later than 12:00 p.m.
on the date of the prepayment, and (B) any such prepayment shall be in a minimum
principal amount of $100,000 (or the remaining outstanding principal amount of
the Non-Cash Management Swing Line Loan).  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that a
notice of prepayment delivered by Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the closing of
another transactions, the proceeds of which will be used to prepay any
outstanding Loans, in which case such prepayment may be conditional upon the
effectiveness of such other credit facilities or the closing of such other
transaction.
 
(B)           The Borrower shall pay the applicable Cash Management Swing Line
Loans (including all applicable interest thereon) to the Cash Management Swing
Line Lender in accordance with the terms and conditions of the Autoborrow
Agreement then in effect.
 
(b)           Mandatory Prepayments.
 
(i)            Excess Cash Flow.  Within five Business Days after financial
statements have been delivered pursuant to Section 6.01(a) and the related
Compliance Certificate has been delivered pursuant to Section 6.02(b), for each
Excess Cash Flow Period of the Borrower ending on or after December 31, 2012,
the Borrower shall prepay an aggregate principal amount of Loans equal to the
excess (if any) of (1) the ECF Percentage of Excess Cash Flow for the Excess
Cash Flow Period covered by such financial statements over (2) the sum of the
aggregate principal amount of Term A Loans and Initial Term B Loans prepaid
pursuant to Section 2.05(a)(i) during such Excess Cash Flow Period plus the
aggregate amount of all optional prepayments of Revolving Credit Loans (solely
to the extent accompanied by permanent optional reductions in the Revolving
Credit Commitment) during such Excess Cash Flow Period (such prepayments to be
applied as set forth in clauses (vi) and (viii) below).
 
(ii)            Dispositions.  If the Borrower or any of its Subsidiaries
Disposes of any property (other than any Disposition of any property permitted
by Section 7.05(a) through (i) and any Disposition of property as a result of a
casualty or condemnation) which results in the realization by such Person of Net
Cash Proceeds in excess of $2,500,000, the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds not later than
two Business Days after receipt thereof by such Person (such prepayments to be
applied as set forth in clauses (vi) and (viii) below); provided, however, that
with respect to any Net Cash Proceeds realized under a Disposition described in
this Section 2.05(b)(ii), at the election of the Borrower (as notified by the
Borrower to the Administrative Agent on or prior to the date of the required
payment under this Section 2.05(b)(ii)), and so long as no Default shall have
occurred and be continuing, the Borrower or such Subsidiary may reinvest such
Net Cash Proceeds for Permitted Acquisitions after the Closing Date or in fixed
assets so long as the Borrower or one of its Subsidiaries has committed to make
such Permitted Acquisition or reinvestment within 180 days of the receipt of
such Net Cash Proceeds and such Permitted Acquisition or reinvestment is made
within 270 days after the receipt of such Net Cash Proceeds; and provided
further, however, that any Net Cash Proceeds not so reinvested shall be
immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(ii).
 
 
50

--------------------------------------------------------------------------------

 
 
(iii)           Equity Issuances.  Upon the sale or issuance by the Borrower or
any of its Subsidiaries of any of its Equity Interests (other than any sales or
issuances of Equity Interests (A) to another Loan Party, (B) to employees or
directors of the Borrower and its Subsidiaries and (C) the Net Cash Proceeds of
which are applied to consummate a Permitted Acquisition) or any capital
contribution into any Loan Party or any Subsidiary thereof, the Borrower shall
prepay an aggregate principal amount of Loans equal to 50% of all Net Cash
Proceeds received therefrom not later than two Business Days after receipt
thereof by the Borrower or such Subsidiary (such prepayments to be applied as
set forth in clauses (vi) and (viii) below).
 
(iv)           Debt Issuances.  Upon the incurrence or issuance by the Borrower
or any of its Subsidiaries of any Indebtedness (other than Indebtedness
expressly permitted to be incurred or issued pursuant to Section 7.02), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom not later than two Business Days after
receipt thereof by the Borrower or such Subsidiary (such prepayments to be
applied as set forth in clauses (vi) and (viii) below).
 
(v)           Insurance and Condemnation Events.  If any Insurance and
Condemnation Event occurs, which results in the realization by the Borrower or
any of its Subsidiaries of Net Cash Proceeds in excess of $2,500,000, the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
such Net Cash Proceeds not later than two Business Days after receipt thereof by
such Person (such prepayments to be applied as set forth in clauses (vi) and
(viii) below); provided, however, that with respect to any Net Cash Proceeds
realized under an Insurance and Condemnation Event described in this
Section 2.05(b)(v), at the election of the Borrower (as notified by the Borrower
to the Administrative Agent on or prior to the date of the required payment
under this Section 2.05(b)(v)), and so long as no Default shall have occurred
and be continuing, the Borrower or such Subsidiary may reinvest such Net Cash
Proceeds for Permitted Acquisitions after the Closing Date or in fixed assets so
long as the Borrower or one of its Subsidiaries has committed to make such
Permitted Acquisition or reinvestment within 180 days of the receipt of such Net
Cash Proceeds and such Permitted Acquisition or reinvestment is made within 270
days after the receipt of such Net Cash Proceeds; and provided further, however,
that any Net Cash Proceeds not so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(v).
 
(vi)           Application to Term Loans.  Each prepayment of Term Loans
pursuant to the foregoing provisions of this Section 2.05(b) shall be applied,
first, on a pro rata basis among the Term Loans (with each such prepayment to be
applied within each tranche, first, to the next six scheduled principal
repayment installments thereof in direct order of maturity and, thereafter, to
the remaining scheduled principal payments on a pro rata basis) and, second, to
the Revolving Credit Facility in the manner set forth in clause (viii) of this
Section 2.05(b).
 
 
51

--------------------------------------------------------------------------------

 
 
(vii)          Revolving Credit Loans.  If for any reason the sum of (1) Total
Revolving Credit Outstandings plus (2) the Cash Management Swing Line Sublimit
at any time exceed the Revolving Credit Facility at such time, the Borrower
shall immediately prepay Revolving Credit Loans, Swing Line Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.
 
(viii)         Application to Revolving Credit Facility.  Prepayments of the
Revolving Credit Facility made pursuant to this Section 2.05(b), first, shall be
applied ratably to the L/C Borrowings and the Swing Line Loans, second, shall be
applied ratably to the outstanding Revolving Credit Loans, and, third, shall be
used to Cash Collateralize the remaining L/C Obligations up to an amount equal
to 103% of the Outstanding Amount of such L/C Obligations; and, in the case of
prepayments of the Revolving Credit Facility required pursuant to clause (i),
(ii), (iii), (iv) or (v) of this Section 2.05(b), the amount remaining, if any,
after the prepayment in full of all L/C Borrowings, Swing Line Loans and
Revolving Credit Loans outstanding at such time and the Cash Collateralization
of the remaining L/C Obligations in full may be retained by the Borrower for use
in the ordinary course of its business.  No prepayment under this clause (viii)
shall result in any reduction of the Revolving Credit Facility.  Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the L/C
Issuer or the Revolving Credit Lenders, as applicable.
 
(c)           Call Premium.  In the event that, on or prior to the first
anniversary of the Closing Date, any of the following occurs (any such event, a
“Repricing Transaction”):
 
(i)           the Borrower makes any prepayment of the Initial Term B Loans with
the proceeds of, or any conversion of Initial Term B Loans into, any new or
replacement Indebtedness bearing interest with an “effective yield” (taking into
account, for example, upfront fees, interest rate spreads, interest rate
benchmark floors and original issue discount, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such new or
replacement Indebtedness) less than the “effective yield” applicable to all or a
portion of the Initial Term B Loans subject to such prepayment (as such
comparative yields are determined in the reasonable judgment of the
Administrative Agent consistent with generally accepted financial practices); or
 
(ii)            the Borrower effects any amendment to this Agreement which
reduces the “effective yield” applicable to all or a portion of the Initial Term
B Loans;
 
the Borrower will pay a premium (a “Call Premium”), for the ratable account of
each Term B Lender that holds Initial Term B Loans, in an amount equal to 1.0%
of the aggregate principal amount of the Initial Term B Loans subject to such
Repricing Transaction (it being understood that any such Call Premium with
respect to a Repricing Transaction under clause (c)(ii) shall be paid to each
non-consenting Lender that is replaced in such Repricing Transaction pursuant to
Section 10.13).  Such Call Premium shall be due and payable within three (3)
Business Days of the date of the effectiveness of such Repricing Transaction.
 
 
52

--------------------------------------------------------------------------------

 
 
2.06         Termination or Reduction of Commitments.
 
(a)           Optional.  The Borrower may, upon notice to the Administrative
Agent, terminate the Revolving Credit Facility, the Letter of Credit Sublimit,
the Non-Cash Management Swing Line Sublimit or, subject to the terms of the
Autoborrow Agreement, the Cash Management Swing Line Sublimit or from time to
time permanently reduce the Revolving Credit Facility, the Letter of Credit
Sublimit, the Non-Cash Management Swing Line Sublimit or, subject to the terms
of the Autoborrow Agreement, the Cash Management Swing Line Sublimit without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent not later than 1:00 p.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $500,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the sum of (1) Total Revolving Credit Outstandings plus
(2) the Cash Management Swing Line Sublimit would exceed the Revolving Credit
Facility, (B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, (C) the Cash Management Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Cash Management Swing Line Loans would
exceed the Cash Management Swing Line Sublimit or (D) the Non-Cash Management
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Non-Cash Management Swing Line
Loans would exceed the Non-Cash Management Swing Line Sublimit; provided further
that a notice of termination or reduction delivered by Borrower hereunder may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the closing of another transactions, the proceeds of which will be
used to prepay any outstanding Loans, in which case such termination or
reduction may be conditional upon the effectiveness of such other credit
facilities or the closing of such other transaction.  Unless otherwise specified
by the Borrower in such notice, any termination or reduction of the Cash
Management Swing Line Sublimit shall not terminate or reduce the Non-Cash
Management Swing Line Sublimit.   Notwithstanding anything to the contrary
contained herein, the Cash Management Swing Line Lender may upon prior written
notice to the Administrative Agent and the Borrower terminate the Cash
Management Swing Line Sublimit pursuant to and in accordance with the terms of
the Autoborrow Agreement and upon such termination the Cash Management Swing
Line Lender shall cease to be a Swing Line Lender hereunder and shall be
discharged from its duties and obligations as a Swing Line Lender hereunder and
under the other Loan Document; provided that it shall retain all the rights of a
Swing Line Lender provided for hereunder with respect to Cash Management Swing
Line Loans made by it and outstanding as of the effective date of such
termination, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in any such outstanding Cash Management Swing Line
Loans pursuant to Section 2.04(c).  Any such termination of the Autoborrow
Agreement shall not, unless specifically requested by the Borrower, reduce the
amount of the Swing Line Sublimit.
 
(b)           Mandatory.
 
(i)           The aggregate Term A Commitments shall be automatically and
permanently reduced to zero upon the funding of the Term A Commitments on the
Closing Date.
 
(ii)           The aggregate Term B Commitments shall be automatically and
permanently reduced to zero upon the funding of the Term B Commitments on the
Closing Date.
 
(iii)           If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit, the Swing Line Sublimit, the Non-Cash Management Swing Line Sublimit
or the Cash Management Swing Line Sublimit exceeds the Revolving Credit Facility
at such time, the Letter of Credit Sublimit, the Swing Line Sublimit, the
Non-Cash Management Swing Line Sublimit and/or the Cash Management Swing Line
Sublmit, as the case may be, shall be automatically reduced by the amount of
such excess.
 
 
53

--------------------------------------------------------------------------------

 
 
(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Revolving Credit Lenders of any
termination or reduction of the Letter of Credit Sublimit, the Cash Management
Swing Line Sublimit, the Non-Cash Management Swing Line Sublimit or the
Revolving Credit Commitment under this Section 2.06.  Upon any reduction of the
Revolving Credit Commitments, the Revolving Credit Commitment of each Revolving
Credit Lender shall be reduced by such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of such reduction amount.  All fees in respect of
the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.
 
2.07         Repayment of Loans.
 
(a)           Term Loans.
 
(i)            Term A Loans.  The Borrower shall repay to the Term A Lenders the
outstanding principal amount of the Term A Loans in consecutive quarterly
principal installments equal to $2,500,000 (which amount shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) on the last Business Day of March, June,
September and December, commencing June 30, 2012; provided, however, that the
final principal repayment installment of the Term A Loans shall be repaid on the
Term A Maturity Date in an amount equal to the aggregate principal amount of all
Term A Loans outstanding on such date;
 
(ii)           Initial Term B Loans.  The Borrower shall repay to the Term B
Lenders the outstanding principal amount of the Initial Term B Loans in
consecutive quarterly principal installments equal to $912,500 (which amount
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05) on the last Business Day
of March, June, September and December, commencing June 30, 2012; provided,
however, that the final principal repayment installment of the Initial Term B
Loans shall be repaid on the Term B Maturity Date in an amount equal to the
aggregate principal amount of all Initial Term B Loans outstanding on such date;
and
 
(iii)           Incremental Term B Loans.  The aggregate principal amount of
each Incremental Term B Loan (if any) as determined pursuant to, and in
accordance with, Section 2.14 (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05).
 
(b)           Revolving Credit Loans.  The Borrower shall repay to the Revolving
Credit Lenders on the Revolving Credit Maturity Date the aggregate principal
amount of all Revolving Credit Loans outstanding on such date.
 
(c)           Swing Line Loans.  The Borrower shall repay each Swing Line Loan
on the earliest to occur of (i) in the case of a Cash Management Swing Line
Loan, the applicable date required in the Autoborrow Agreement, (ii) in the case
of a Non-Cash Management Swing Line Loan, the date ten Business Days after such
Loan is made and (iii) the Revolving Credit Maturity Date; provided that any
Swing Line Loan that has not been repaid upon the date referenced in clause (i)
or clause (ii), as applicable, shall be refinanced with Revolving Credit Loans
pursuant to Section 2.04(c) without regard to any conditions for funding
Revolving Credit Loans.
 
 
54

--------------------------------------------------------------------------------

 
 
2.08         Interest.
 
(a)           Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate for Loans of such Type; (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for Loans of such Type; (iii) each Non-Cash Management Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Loans that are Revolving Credit Loans and (iv)
each Cash Management Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate to be
mutually agreed to in writing by the Borrower and the Cash Management Swing Line
Lender (it being understood that the Cash Management Swing Line Lender will
provide prompt notice to the Administrative Agent of such agreed upon rate).
 
(b)           (1)           Immediately upon the occurrence and during the
continuance of an Event of Default under Section 8.01(a) or (f), the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(ii)           Upon the occurrence and during the continuance of any other Event
of Default, at the election of the Required Lenders, the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(iii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.09         Fees.  In addition to certain fees described in Sections 2.03(h)
and (i):
 
(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee (“Commitment Fee”)
equal to the Applicable Rate times the actual daily amount by which the
Revolving Credit Facility exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.16.  The Commitment Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article 4 is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period.  The Commitment
Fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
 
 
55

--------------------------------------------------------------------------------

 
 
(b)           Other Fees.
 
(i)            The Borrower shall pay to the Administrative Agent, the
Arrangers, Bank of America and Deutsche Bank Trust Company Americas, for their
own respective accounts, fees in the amounts and at the times specified in the
Fee Letters.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10         Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
 
(a)           All computations of interest for Base Rate Loans determined by
reference to the “prime rate” shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed.  All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
 
(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall (A) immediately deliver to the
Administrative Agent, a corrected Compliance Certificate for such period and (B)
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article 8.  The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.
 
2.11         Evidence of Debt.
 
(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, a Swing Line Note, a Term A Note and/or a Term B Note, as
applicable, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each Lender may attach schedules to its Note(s) and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.
 
 
56

--------------------------------------------------------------------------------

 
 
(b)           In addition to the accounts and records referred to in
Section 2.11(a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swing Line Loans.  In the event of any conflict between
the accounts and records maintained by the Administrative Agent and the accounts
and records of any Revolving Credit Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
2.12         Payments Generally; Administrative Agent’s Clawback.
 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein (including with respect
to Cash Management Swing Line Loans which will be paid in accordance with the
terms of the Autoborrow Agreement), all payments by the Borrower hereunder shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the Administrative Agent’s Office in Dollars
and in immediately available funds not later than 12:00 p.m. on the date
specified herein.  The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 12:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
 
(b)           Funding by Lenders; Payments by Borrower.
 
(i)           Funding by Lenders; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
 
57

--------------------------------------------------------------------------------

 
 
(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Appropriate Lenders or the
L/C Issuer, as the case may be, the amount due.  In such event, if the Borrower
has not in fact made such payment, then each of the Appropriate Lenders or the
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article 2, and such funds
are not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article 4 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.13          Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 3.01, 3.04, 3.05 or 10.04) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
 
 
58

--------------------------------------------------------------------------------

 
 
(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.15, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any of its
Subsidiaries (as to which the provisions of this Section shall apply) except to
the extent permitted pursuant to Section 10.01.
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
2.14         Incremental Increases.
 
(a)           Request for Increase.  At any time after the Closing Date, upon
written notice to the Administrative Agent, the Borrower may, from time to time,
request (i) one or more incremental term loans (an “Incremental Term B Loan”) or
(ii) one or more increases in the Revolving Credit Facility (a “Revolving Credit
Facility Increase” and, together with the initial principal amount of the
Incremental Term B Loans, the “Incremental Increases”); provided that (A) the
aggregate principal amount for all such Incremental Increases shall not exceed
the greater of (1) $75,000,000 and (2) an amount equal to the greatest amount of
additional Indebtedness that, as of the Increase Effective Date of such
Incremental Increase, would not cause the Consolidated Leverage Ratio as of the
fiscal quarter most recently ended prior to the Increase Effective Date for
which financial statements have been delivered under Section 6.01 (calculated on
a pro forma basis after giving effect to such Incremental Increase (assuming
that all Incremental Increases are fully funded on the effective date thereof)
and to any permanent repayment of Indebtedness in connection therewith), to
exceed (x) 3.25 to 1.00 for the period after the Closing Date through June 29,
2015 and (y) 3.00 to 1.00 for the period from June 30, 2015 and thereafter, and
(B) any such request for an increase shall be in a minimum amount of $25,000,000
for any Incremental Term B Loan and $10,000,000 for any Revolving Credit
Facility Increase or, if less, the remaining amount permitted pursuant to the
foregoing clause (A).
 
(b)           Incremental Lenders.  Each notice from the Borrower pursuant to
this Section shall set forth the requested amount and proposed terms of the
relevant Incremental Increase.  Incremental Increases may be provided by any
existing Lender (but each existing Lender will not have an obligation to make a
portion of any Incremental Increase) or by any other Persons (an “Incremental
Lender”); provided that the Administrative Agent, L/C Issuer and/or each Swing
Line Lender, as applicable, shall have consented (not to be unreasonably
withheld, conditioned or delayed) to such Incremental Lender’s providing such
Incremental Increases to the extent any such consent would be required under
Section 10.06(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Incremental Lender.  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Incremental Lender is requested to respond, which shall
in no event be less than 10 Business Days from the date of delivery of such
notice to the proposed Incremental Lenders.  Each proposed Incremental Lender
may elect or decline, in its sole discretion, and shall notify the
Administrative Agent within such time period whether it agrees, to provide an
Incremental Increase and, if so, whether by an amount equal to, greater than or
less than requested.  Any Person not responding within such time period shall be
deemed to have declined to provide an Incremental Increase.
 
 
59

--------------------------------------------------------------------------------

 
 
(c)           Increase Effective Date and Allocations.  The Administrative Agent
and the Borrower shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such Incremental Increase (limited in the
case of the Incremental Lenders to their own respective allocations
thereof).  The Administrative Agent shall promptly notify the Borrower and the
Incremental Lenders of the final allocation of such Incremental Increases and
the Increase Effective Date.
 
(d)           Conditions to Effectiveness of Increase.  Any Incremental Increase
shall become effective as of such Increase Effective Date; provided that:
 
(i)            no Default shall exist on such Increase Effective Date
immediately prior to or after giving effect to (A) such Incremental Increase or
(B) the making of any Credit Extensions pursuant thereto;
 
(ii)           the Borrower is in pro forma compliance with the financial
covenant set forth in Section 7.11 based on the financial statements most
recently delivered pursuant to Section 6.01 after giving effect to such
Incremental Increase (assuming that all Incremental Increases are fully funded
on the effective date thereof);
 
(iii)          each such Incremental Increase shall be effected pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Borrower, the Administrative Agent and
the applicable Incremental Lenders, which Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
2.14; and
 
(iv)          in the case of each Incremental Term B Loan (the terms of which
shall be set forth in the relevant Incremental Amendment):
 
(A)           such Incremental Term B Loan will mature and amortize in a manner
reasonably acceptable to the Incremental Lenders making such Incremental Term B
Loan and the Borrower, but will not in any event have a shorter weighted average
life to maturity than the remaining weighted average life to maturity of the
Initial Term B Loan or a maturity date earlier than the Term B Maturity Date;
 
 
60

--------------------------------------------------------------------------------

 
 
(B)           the Applicable Rate and pricing grid, if applicable, for such
Incremental Term B Loan shall be determined by the applicable Incremental
Lenders and the Borrower on the applicable Increase Effective Date; provided
that if the Applicable Rate in respect of any Incremental Term B Loan
(determined with reference to each pricing tier of any applicable pricing grid)
exceeds the Applicable Rate for the Initial Term B Loan by more than 0.50%, then
the Applicable Rate for the Initial Term B Loan shall be increased (including by
way of inclusion of a pricing grid) so that the Applicable Rate in respect of
such Initial Term B Loan is equal to the Applicable Rate for such Incremental
Term B Loan minus 0.50% (determined at each level of each applicable pricing
grid); provided further in determining the Applicable Rate(s) applicable to each
Incremental Term B Loan and the Applicable Rate(s) for the Initial Term B Loan,
(1) original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of OID) payable by the Borrower to the Lenders under
such Incremental Term B Loan or the Initial Term B Loan in each case in the
initial primary syndication thereof shall be included (with OID being equated to
interest based on assumed four-year life to maturity) and (2) customary
arrangement or commitment fees payable to any Lead Arranger (or its affiliates)
in connection with the Initial Term B Loan or to one or more arrangers (or their
affiliates) of any Incremental Term B Loan shall be excluded (it being
understood that the effects of any and all interest rate floors shall be
included in determining Applicable Rate(s) under this provision); and
 
(C)           except as provided above, all other terms and conditions
applicable to any Incremental Term B Loan, to the extent not consistent with the
terms and conditions applicable to the Initial Term B Loan, shall be reasonably
satisfactory to the Administrative Agent and the Borrower;
 
(v)           in the case of each Revolving Credit Facility Increase (the terms
of which shall be set forth in the relevant Incremental Amendment):
 
(A)           such Revolving Credit Facility Increase shall mature on the
Revolving Credit Maturity Date and shall be subject to the same terms and
conditions as the Revolving Credit Loans (except for interest rate margins,
commitment fees and upfront fees; provided that (1) if the interest rate margins
and/or commitment fees in respect of any Revolving Credit Facility Increase
exceed the interest rate margins and/or commitment fees for any other Revolving
Credit Commitments, then the interest rate margins and/or commitment fees, as
applicable, for such other Revolving Credit Commitments shall be increased so
that the interest rate margins and/or commitment fees, as applicable, are equal
to the interest rate margins and/or commitment fees for such Revolving Credit
Facility Increase) and (2) if the upfront fees paid on such Revolving Credit
Facility Increase (calculated as a percentage of the principal amount thereof)
exceed the upfront fees paid in respect of the initial Revolving Credit
Commitments on the Closing Date (calculated as a percentage of the principal
amount thereof) by more than 1.0%, the Borrower shall pay additional upfront
fees to the Revolving Credit Lenders holding such initial Revolving Credit
Commitments so that the upfront fees paid in respect of such Revolving Credit
Facility Increase are no more than 1.0% higher than the upfront fees paid in
respect of the initial Revolving Credit Commitments on the Closing Date;
 
(B)           the outstanding Revolving Credit Loans and Applicable Revolving
Credit Commitment Percentages of Swing Line Loans and L/C Obligations will be
reallocated by the Administrative Agent on the applicable Increase Effective
Date among the Revolving Credit Lenders (including the Incremental Lenders
providing such Revolving Credit Facility Increase) in accordance with their
revised Applicable Revolving Credit Percentages (and the Revolving Credit
Lenders (including the Incremental Lenders providing such Revolving Credit
Facility Increase) agree to make all payments and adjustments necessary to
effect such reallocation and the Borrower shall pay any and all costs required
pursuant to Section 3.05 in connection with such reallocation as if such
reallocation were a repayment); and
 
 
61

--------------------------------------------------------------------------------

 
 
(C)           except as provided above, all of the other terms and conditions
applicable to such Revolving Credit Facility Increase shall, except to the
extent otherwise provided in this Section 2.14, be identical to the terms and
conditions applicable to the Revolving Credit Facility;
 
(vi)           each Incremental Increase shall constitute Obligations of the
Borrower and shall be secured and guaranteed with the other Credit Extensions on
a pari passu basis;
 
(vii)          any Incremental Lender with a Revolving Credit Facility Increase
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the Revolving Credit Facility and any Credit Extensions made in
connection with each Revolving Credit Facility Increase shall receive proceeds
of prepayments on the same basis as the other Revolving Credit Loans made
hereunder; and
 
(viii)         the Incremental Lenders shall be included in any determination of
the Required Lenders, Required Revolving Credit Lenders or Required Term B
Lenders, as applicable.
 
(e)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.
 
2.15         Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, the L/C Issuer or a Swing Line Lender (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the L/C Issuer and/or such Swing Line Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.
 
(a)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and each applicable
Swing Line Lender, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swing Line Loans, to be
applied pursuant to subsection (b) below.  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent, the L/C Issuer and the applicable
Swing Line Lender as herein provided (other than Liens permitted by Section
7.01), or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).
 
(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.15 or Section
2.16 in respect of Letters of Credit and Swing Line Loans shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swing Line Loans (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
 
 
62

--------------------------------------------------------------------------------

 
 
(c)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of the L/C Issuer
and/or a Swing Line Lender, as applicable, shall no longer be required to be
held as Cash Collateral pursuant to this Section 2.15 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent, the L/C Issuer and the applicable Swing Line Lender
that there exists excess Cash Collateral; provided that, subject to Section
2.16, the Person providing Cash Collateral, the L/C Issuer and the applicable
Swing Line Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.
 
2.16         Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders, Required
Revolving Credit Lenders, Required Term A Lenders, Required Term B Lenders and
Section 10.01.
 
(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise, or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or the applicable Swing Line Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the L/C Issuer
and the applicable Swing Ling Lender, the L/C Issuer and the applicable Swing
Line Lender with respect to such Defaulting Lender in accordance with Section
2.15; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan or funded participation in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the L/C Issuer’s
and each Swing Line Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swing Line Loans
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or any Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or such Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swing Line Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
were made or the related Letters of Credit or Swing Line Loans were issued at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and funded
participations in Letters of Credit or Swing Line Loans owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or funded participations in Letters of Credit or Swing Line
Loans owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in L/C Obligations and Swing Line Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.17(a)(iv).  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
 
63

--------------------------------------------------------------------------------

 
 
(iii)          Certain Fees.
 
(A)           No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender.
 
(B)           Each Defaulting Lender that is a Revolving Credit Lender shall be
entitled to receive Letter of Credit Fees for any period during which such
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Revolving Credit Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 2.15.
 
(C)           With respect to any fee payable under Section 2.09(a) or any
Letter of Credit Fee not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrower shall (1) pay to each Non-Defaulting
Lender that is a Revolving Credit Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C
Issuer and the applicable Swing Line Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.
 
(iv)          Reallocation of Applicable Revolving Credit Percentages to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders which are Revolving Credit Lenders in accordance with
their respective Applicable Revolving Credit Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that (x) the conditions set forth in Section 4.02 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
 
 
64

--------------------------------------------------------------------------------

 
 
(v)           Cash Collateral; Repayment of Swing Line Loans.  If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (A) first, prepay Swing Line Loans in
an amount equal to the applicable Swing Line Lender’s Fronting Exposure and (B)
second, Cash Collateralize the L/C Issuer’s Fronting Exposure in accordance with
the procedures set forth in Section 2.15.
 
(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and, in the event that a Defaulting Lender is a Revolving Credit Lender, each
Swing Line Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Revolving Credit Loans of the other Revolving Credit
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Revolving Credit Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided, that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
 
2.17         Extensions of Term Loans and Revolving Credit Commitments.
 
(a)           Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of any tranche of Term Loans with a like
maturity date or Revolving Credit Commitments with a like maturity date, in each
case on a pro rata basis (based on the aggregate outstanding principal amount of
the respective tranche of Term Loans or Revolving Credit Commitments with a like
maturity date, as the case may be) and on the same terms to each such Lender,
the Borrower is hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in such Extension Offers
to extend the maturity date of each such Lender’s Term Loans of such tranche
and/or Revolving Credit Commitments and otherwise modify the terms of such Term
Loans and/or Revolving Credit Commitments pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Term Loans and/or Revolving Credit
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Term Loans) (each, an “Extension”, and each group of
Term Loans or Revolving Credit Commitments, as applicable, in each case as so
extended, as well as the original Term Loans and the original Revolving Credit
Commitments (in each case not so extended), being a separate “tranche”; any
Extended Term Loans shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted, and any Extended Revolving
Credit Commitments shall constitute a separate tranche of Revolving Credit
Commitments from the tranche of Revolving Credit Commitments from which they
were converted), so long as the following terms are satisfied:
 
 
65

--------------------------------------------------------------------------------

 
 
(i)            no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders or immediately prior to the effectiveness of such
Extension,
 
(ii)           except as to interest rates, fees and final maturity (which shall
be determined by the Borrower and set forth in the relevant Extension Offer),
the Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
Extension with respect to such Revolving Credit Commitment (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings); provided that:
 
(A)           the borrowing and repayment (except for (1) payments of interest
and fees at different rates on Extended Revolving Credit Commitments (and
related outstandings), (2) repayments required upon the maturity date of the
non-extending Revolving Credit Commitments and (3) repayment made in connection
with a permanent repayment and termination of commitments) of Loans with respect
to Extended Revolving Credit Commitments after the applicable Extension date
shall be made on a pro rata basis with all other Revolving Credit Commitments,
 
(B)           all Swing Line Loans and Letters of Credit shall be participated
on a pro rata basis by all Lenders with Revolving Credit Commitments in
accordance with their Applicable Revolving Credit Percentages,
 
(C)           the permanent repayment of Revolving Credit Loans with respect to,
and termination of, Extended Revolving Credit Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Revolving Credit
Commitments, except that the Borrower shall be permitted to permanently repay
and terminate commitments of any such tranche on a better than a pro rata basis
as compared to any other tranche with a later maturity date than such tranche,
and
 
(D)           assignments and participations of Extended Revolving Credit
Commitments and extended Revolving Credit Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans,
 
(iii)          except as to interest rates, fees, amortization, final maturity
date, premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Term Lender that agrees to an Extension with respect to such
Term Loans (an “Extending Term Lender”) extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer,
 
(iv)          the final maturity date of any Extended Term Loans shall be no
earlier than the latest maturity date hereunder,
 
 
66

--------------------------------------------------------------------------------

 
 
(v)            the weighted average life to maturity of any Extended Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
applicable tranche of Term Loans extended thereby,
 
(vi)           any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer,
 
(vii)          if the aggregate principal amount of Term Loans (calculated on
the face amount thereof) or Revolving Credit Commitments, as the case may be, in
respect of which Term Lenders or Revolving Credit Lenders, as the case may be,
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments, as the
case may be, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Credit Loans, as the case may be, of
such Term Lenders or Revolving Credit Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Lenders or Revolving Credit Lenders, as the case may be, have accepted such
Extension Offer,
 
(viii)         all documentation in respect of such Extension shall be
consistent with the foregoing, and
 
(ix)           at no time shall there be more than two different tranches of
Revolving Credit Commitments hereunder or four different tranches of Term Loans
hereunder.
 
(b)           With respect to all Extensions consummated by the Borrower
pursuant to this Section, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.05 and (ii) unless
otherwise agreed to by the Administrative Agent, each Extension Offer shall be
in a minimum principal amount (to be specified in the relevant Extension Offer)
for the applicable tranche to be extended of (A) $150,000,000 with respect to
Term Loans and (B) $25,000,000 with respect to Revolving Credit Commitments (in
each case, or, if less, the remaining amount of such tranche). The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, payment of
any interest, fees or premium in respect of any Extended Term Loans and/or
Extended Revolving Credit Commitments on the such terms as may be set forth in
the relevant Extension Offer) and hereby waive the requirements of any provision
of this Agreement or any other Loan Document that may otherwise prohibit any
such Extension or any other transaction contemplated by this Section.
 
(c)           No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than (i) the consent of each Lender
agreeing to such Extension with respect to one or more of its Term Loans and/or
Revolving Credit Commitments (or a portion thereof) and (ii) with respect to any
Extension of the Revolving Credit Commitments, the consent of the L/C Issuer and
each Swing Line Lender, which consent shall not be unreasonably withheld,
delayed or conditioned.  All Extended Term Loans, Extended Revolving Credit
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other applicable Secured Obligations under this
Agreement and the other Loan Documents. The Lenders hereby irrevocably authorize
the Administrative Agent to enter into amendments to this Agreement and the
other Loan Documents with the Borrower as may be necessary in order to establish
new tranches or sub-tranches in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section. In addition,
if so provided in such amendment and with the consent of each L/C Issuer,
participations in Letters of Credit expiring on or after the Maturity Date in
respect of the Revolving Credit Facility shall be re-allocated from Lenders
holding Revolving Credit Commitments to Lenders holding Extended Revolving
Credit Commitments in accordance with the terms of such amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding Revolving Credit Commitments, be deemed to be
participation interests in respect of such Revolving Credit Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly. Without limiting
the foregoing, in connection with any Extensions, to the extent reasonably
determined by the Administrative Agent, the respective Loan Parties shall (at
their expense) amend (and the Administrative Agent is hereby directed to amend)
any Mortgage that has a maturity date prior to the then latest maturity date so
that such maturity date is extended to the then latest maturity date hereunder
(or such later date as may be advised by outside counsel to the Administrative
Agent).
 
 
67

--------------------------------------------------------------------------------

 
 
(d)           In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 10 Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.
 
ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01         Taxes.
 
(a)           L/C Issuer.  For purposes of this Section 3.01, the term “Lender”
includes the L/C Issuer.
 
(b)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
 
(i)           Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any such deduction or withholding has been made (including such deductions
and withholdings applicable to additional sums payable under this Section 3.01)
the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
 
(c)           Payment of Other Taxes by the Borrower.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
 
 
68

--------------------------------------------------------------------------------

 
 
(d)           Tax Indemnifications.
 
(i)           Indemnification by the Loan Parties.  The Loan Parties shall,
jointly and severally, indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) required to be withheld or deducted from a payment to such Recipient or
payable or paid by such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
however, that the Loan Parties shall not be obligated to make payment to a
Recipient pursuant to this Section 3.01(d) in respect of penalties, interest and
other similar liabilities attributable to any Indemnified Taxes required to be
withheld or deducted from a payment to such Recipient or payable or paid by such
Recipient, if (A) written demand therefor has not been made by such Recipient
within 180 days from the date on which it received written notice of the
imposition of Indemnified Taxes by the relevant Governmental Authority (but only
to the extent that making such demand after such 180-day period gave rise to
such penalties, interest and other similar liabilities), or (B) such penalties,
interest and other similar liabilities are attributable to the gross negligence
or willful misconduct of such Recipient.  A certificate as to the amount of any
such payment or liability delivered to the Borrower by a Recipient (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Recipient, shall be conclusive absent manifest error.
 
(ii)           Indemnification by the Lenders.  Each Lender shall, severally
indemnify, the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand for, (A) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register and (C) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or the Borrower in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).
 
(e)           Evidence of Payments.  As soon as practicable, after any payment
of Taxes by any Loan Party to a Governmental Authority as provided in this
Section 3.01, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
(f)            Status of Lenders; Tax Documentation.
 
(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
 
69

--------------------------------------------------------------------------------

 
 
(i)            Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(I)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
 
(II)          executed originals of IRS Form W-8ECI;
 
(III)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or
 
 
70

--------------------------------------------------------------------------------

 
 
(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
(ii)           Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
 
(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion, exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified (including by payment of additional
amounts) pursuant to this Section, it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), such indemnifying party,
upon the request of such indemnified party, agrees to repay to each indemnified
party the amount paid over pursuant to this clause (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authorities) in
the event the indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this clause
(g), in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (g) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
 
 
71

--------------------------------------------------------------------------------

 
 
3.02         Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended and replaced with an obligation of such Lender to fund Base
Rate Loans rather than Eurodollar Rate Loans, and (ii) if such notice asserts
the illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate component of the Base Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurodollar Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurodollar Rate.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
 
3.03         Inability to Determine Rates.  If, in connection with any request
for a Eurodollar Rate Loan or a Base Rate Loan as to which the interest rate is
determined with reference to the Eurodollar Rate or a conversion to or
continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or any
Base Rate Loan as to which the interest rate is determined with reference to the
Eurodollar Rate or (iii) the Required Revolving Credit Lenders in the case of
the Revolving Credit Facility, the Required Term A Lenders in the case of the
Term A Facility or the Required Term B Lenders in the case the Term B Facility
shall determine (which determination shall be conclusive and binding absent
manifest error) that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Loans during such Interest Period, then the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, until (x) in the
case of clauses (i) and (ii) above, the Administrative Agent notifies the
Borrower that such circumstances no longer exist or (y) in the case of clause
(iii) above, the Administrative Agent (upon the instruction of the Required
Revolving Credit Lenders in the case of the Revolving Credit Facility, the
Required Term A Lenders in the case of the Term A Facility or the Required Term
B Lenders in the case of the Term B Facility) revokes such notice, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans (or Base
Rate Loans as to which the interest rate is determined with reference to the
Eurodollar Rate) and the right of the Borrower to convert any Loan to, or
continue any Loan as a Eurodollar Rate Loan (or a Base Rate Loan as to which the
interest rate is determined by reference to the Eurodollar Rate) shall be
suspended, with any such suspension with respect to clause (iii) above to apply
only to the Facility with respect to which such notice was given. Upon receipt
of such notice, and (i) in the case of Eurodollar Rate Loans, the Borrower shall
either (A) repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such Eurodollar Rate Loan together with accrued
interest thereon (subject to Section 2.10(a)), on the last day of the then
current Interest Period applicable to such Eurodollar Rate Loan; or (B) convert
the then outstanding principal amount of each such Eurodollar Rate Loan to a
Base Rate Loan as to which the interest rate is not determined by reference to
the Eurodollar Rate as of the last day of such Interest Period; or (ii) in the
case of Base Rate Loans as to which the interest rate is determined by reference
to the Eurodollar Rate, the Borrower shall convert the then outstanding
principal amount of each such Loan to a Base Rate Loan as to which the interest
rate is not determined by reference to the Eurodollar Rate as of the last day of
such Interest Period. Each of the Lenders agrees that if clauses (i) or (ii)
above apply to Base Rate Loans, then the Base Rate will be determined without
reference to the Eurodollar Rate.
 
 
72

--------------------------------------------------------------------------------

 
 
3.04         Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
 
(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(iii)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender, the L/C Issuer or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the L/C Issuer or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the L/C Issuer or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the L/C
Issuer or other Recipient, the Borrower will pay to such Lender, the L/C Issuer
or other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, the L/C Issuer or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.
 
 
73

--------------------------------------------------------------------------------

 
 
(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitment of such Lender or
the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a
level below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time upon written request of such Lender or such
L/C Issuer the Borrower will pay to such Lender or the L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender, the
L/C Issuer or such other Recipient setting forth the amount or amounts necessary
to compensate such Lender, the L/C Issuer, such other Recipient or any of their
respective holding companies, as the case may be, as specified in subsection (a)
or (b) of this Section and delivered to the Borrower shall be conclusive absent
manifest error.  The Borrower shall pay such Lender, the L/C Issuer or such
other Recipient, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender,
the L/C Issuer or such other Recipient to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s, the L/C Issuer’s or such other Recipient’s right to demand such
compensation; provided that the Borrower shall not be required to compensate any
Lender, the L/C Issuer or any other Recipient pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender, the L/C Issuer
or such other Recipient, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s,
the L/C Issuer’s or such other Recipient’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof).
 
(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan;
provided the Borrower shall have received at least 10 Business Days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender.  If a Lender fails to give notice 10 Business Days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 10 Business Days from receipt of such notice.
 
 
74

--------------------------------------------------------------------------------

 
 
3.05         Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06         Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable at the request of the
Borrower, use reasonable efforts to designate a different Lending Office for
funding or booking its Credit Extensions hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future and (ii) would not subject such Lender or the
L/C Issuer, as the case may be, to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender or the L/C Issuer, as the case
may be.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.
 
(b)           Replacement of Lenders.  If any Lender (i) requests compensation
under Section 3.04, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 or (ii) gives a notice pursuant
to Section 3.02, unless notices under Section 3.02 have been given by Lenders
holding at least fifty percent (50%) of the outstanding Loans and Commitments
under any applicable tranche, and, in each case, such Lender has declined or is
unable to designate a different Lending Office in accordance with Section
3.06(a), then the Borrower may replace such Lender in accordance with Section
10.13.
 
 
75

--------------------------------------------------------------------------------

 
 
3.07         Survival.  All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
 
ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01         Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction or waiver of the following conditions precedent:
 
(a)           Loan Documents.  Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender, all in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders.
 
(b)           Opinions of Counsel.  Receipt by the Administrative Agent of
favorable opinions of legal counsel (including appropriate local counsel) to the
Loan Parties, addressed to the Administrative Agent and each Lender (and
expressly permitting reliance by the successors and assigns of the
Administrative Agent and each Lender), dated as of the Closing Date, and in form
and substance reasonably satisfactory to the Administrative Agent and the
Lenders.
 
(c)           No Apex Systems Material Adverse Effect.  Since December 31, 2011,
there shall not have been any fact, event or circumstance that has occurred
which, individually or in the aggregate, has had or would reasonably be expected
to have an Apex Systems Material Adverse Effect.
 
(d)           Organization Documents, Resolutions, Etc.  Receipt by the
Administrative Agent of the following, in form and substance reasonably
satisfactory to the Administrative Agent and the Arrangers:
 
(i)           copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and complete as of the Closing Date;
 
(ii)           such certificates of resolutions or other action duly adopted by
the board of directors (or other governing body) of such Loan Party authorizing
and approving the transactions contemplated hereunder and the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party; and
 
(iii)           such certificates of good standing or the equivalent from each
Loan Party’s jurisdiction of organization or formation, as applicable.
 
(e)           Perfection and Priority of Liens.  Receipt by the Administrative
Agent of the following:
 
(i)           results of lien searches with respect to each Loan Party
(including a search as to judgments, bankruptcy, tax and UCC matters) in each
jurisdiction and filing office in which filings or recordations under applicable
Uniform Commercial Code or other applicable Law should be made to evidence or
perfect a security interest with respect to such matters along with copies of
the financing statements on file referenced in such searches and, in each case,
indicating that the assets of such Loan Party are free and clear of all Liens
(other than Liens permitted hereunder);
 
 
76

--------------------------------------------------------------------------------

 
 
(ii)           UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
 
(iii)           all certificates evidencing any certificated Equity Interests
pledged to the Administrative Agent pursuant to the Pledge Agreement, together
with duly executed in blank and undated stock powers attached thereto;
 
(iv)           evidence reasonably satisfactory to the Administrative Agent that
the Borrower has used commercially reasonable efforts to obtain all the deposit
account control agreements and securities account control agreements required by
the Security Agreement and, if applicable, copies of all such agreements duly
executed by the appropriate parties;
 
(v)           searches of ownership of, and Liens on, intellectual property of
each Loan Party in the appropriate governmental offices and, in each case,
indicating that the assets of such Loan Party are free and clear of all Liens
(other than Liens permitted hereunder);
 
(vi)           duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect or evidence the Administrative Agent’s
security interest in the intellectual property of the Loan Parties;
 
(vii)          evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements); provided that no such waiver or consent agreement shall be
required for any landlord or bailee if it cannot be obtained by the Loan Parties
using commercially reasonable efforts; and
 
(viii)         copies of insurance policies or certificates of insurance of the
Loan Parties evidencing insurance coverage meeting the requirements set forth in
the Loan Documents, including appropriate endorsements to insurance policies
naming the Administrative Agent as additional insured (in the case of liability
insurance) or Lender’s loss payee (in the case of hazard insurance) on behalf of
the Lenders.
 
Notwithstanding anything to the contrary in this clause (e), to the extent any
security interest in any Collateral (other than security interests that may be
perfected by (x) the filing of a financing statement under any applicable UCC,
(y) the delivery of certificates evidencing the Equity Interests required to be
pledged pursuant to the Collateral Documents and (z) with respect to material
Collateral that is intellectual property, the filing of short-form security
agreements with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable) is not or cannot be perfected on the
Closing Date after the Borrower’s use of commercially reasonable efforts to do
so, then the perfection of such security interests shall not constitute a
condition precedent to the availability of the initial Credit Extensions, but
instead shall be required to be delivered after the Closing Date pursuant to
Section 6.20).
 
 
77

--------------------------------------------------------------------------------

 
 
(f)            Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions specified in Section 4.01(c) and Section 4.02(a) have been satisfied;
provided that the only representations and warranties the accuracy of which
shall be a condition to the availability of the initial Credit Extension shall
be the Specified Representations.
 
(g)           Chief Financial Officer Certificate.  Receipt by the
Administrative Agent and the Arrangers of a certificate (in form and substance
reasonably satisfactory to the Administrative Agent and the Arrangers) signed by
the chief financial officer of the Borrower (i) attesting to the Solvency of the
Borrower and its Subsidiaries, on a consolidated basis, after giving effect to
the Transactions, and (ii) attaching calculations, certified to be true and
accurate as of the Closing Date, demonstrating compliance with the condition
specified in Section 4.01(j)(ii).
 
(h)           Existing Credit Agreements.  (i) Receipt by the Administrative
Agent and the Arrangers of evidence (including customary payoff letters) that
both of the Existing Credit Agreements has been, or concurrently with the
initial Credit Extension is being, terminated and all Liens securing obligations
under both of the Existing Credit Agreements have been, or substantially
concurrently with the Closing Date are being, released; and (ii) on the Closing
Date, immediately after giving effect to the Transactions, the Borrower and its
Subsidiaries shall have no outstanding Indebtedness (other than the Obligations
and Indebtedness permitted pursuant to Section 7.02).
 
(i)            Consummation of the Apex Merger.
 
(i)            The Apex Merger (including the payment of all amounts due and
payable in connection with the consummation of the Apex Merger) shall have been
consummated in accordance with the Apex Merger Agreement without giving effect
to any amendments, modifications or waivers thereof that are materially adverse
to the Lenders (as reasonably determined by the Arrangers) unless such
amendments, modifications or waivers are approved in writing by the Arrangers.
 
(ii)           Receipt by the Arrangers of a true, correct and fully executed
copy of the Apex Merger Agreement.
 
(iii)           Each of the representations made by Apex Systems or its
Subsidiaries or Affiliates or with respect to Apex Systems or its Subsidiaries
or their respective businesses in the Apex Merger Agreement that are material to
the interests of the Lenders  (as reasonably determined by the Arrangers) are
accurate, but only to the extent that in the event of an inaccuracy with respect
to, or a breach of, such representations the Borrower or its Affiliates have the
right to terminate their respective obligations under the Apex Merger Agreement
or otherwise decline to close the Apex Merger.
 
(j)            Financial Matters.
 
(i)            The Administrative Agent and the Arrangers shall have received:
 
(A)           audited consolidated balance sheets and related consolidated
statements of income, stockholder’s equity and cash flows for the fiscal years
ended December 31, 2009, December 31, 2010 and December 31, 2011 of (1) the
Borrower and its Subsidiaries, on a consolidated basis (collectively, the
“Borrower Audited Financial Statements”) and (2) Apex Systems and its
Subsidiaries, on a consolidated basis (collectively, the “Apex Audited Financial
Statements”);
 
 
78

--------------------------------------------------------------------------------

 
 
(B)           unaudited consolidated balance sheets and related consolidated
statements of income and cash flows for the fiscal quarter ended March 31, 2012,
each fiscal quarter ended after March 31, 2012 and at least 45 days prior to the
Closing Date (if any) and each month ended after March 31, 2012 and at least 30
days prior to the Closing Date (if any) of (1) the Borrower and its
Subsidiaries, on a consolidated basis (collectively, the “Borrower Interim
Financial Statements”) and (2) Apex Systems and its Subsidiaries, on a
consolidated basis (the “Apex Interim Financial Statements”);
 
(C)           a pro forma consolidated balance sheet and related pro forma
consolidated statements of income of the Borrower as of and for the four-quarter
period ended March 31, 2012 and for any subsequent four-quarter period ended at
least 45 days before the Closing Date (if any), prepared after giving effect to
the Transactions as if the Transactions had occurred as of the last day of such
four-quarter period (in the case of such balance sheet) or at the beginning of
such period (in the case of such other financial statements), in each case
calculated in accordance with Regulation S-X of the Securities Act of 1933; and
 
(D)           projections of balance sheets, income statements and cash flow
statements of the Borrower and its Subsidiaries prepared by management of the
Borrower on a quarterly basis through December 31, 2013 and annually thereafter
for the five year period following the Closing Date.
 
(ii)           The Consolidated Leverage Ratio (calculated solely for purposes
of this Section 4.01(j) to exclude any Revolving Credit Loans borrowed in the
initial Credit Extensions and on a pro forma basis after giving effect to the
Transactions in accordance with the pro forma financial statements referred to
in clause (i)(C) above of this subsection) shall be less than or equal to 3.95
to 1.00.
 
(k)           PATRIOT Act.  The Borrower and each of the other Loan Parties
shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent or any
Lender in order to comply with requirements of the Act, applicable “know your
customer” and anti-money laundering rules and regulations.
 
(l)            Total Revolving Credit Outstandings.  On the Closing Date, the
Total Revolving Credit Outstandings (excluding any L/C Credit Extensions with
respect to the Existing Letters of Credit) shall not exceed $30,000,000.
 
(m)           Fees; Expenses.  Receipt by (i) the Administrative Agent and the
Arrangers of any fees and reasonable and documented expenses required to be paid
on or before the Closing Date and (ii) the Lenders of any fees required to be
paid on or before the Closing Date.
 
(n)           Attorney Costs.  Unless waived by the Administrative Agent, the
Borrower shall have paid all reasonable and documented fees, charges and
disbursements of a single primary legal counsel and, if necessary, one local
counsel in any relevant material jurisdiction to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent).
 
 
79

--------------------------------------------------------------------------------

 
 
(o)           Request for Credit Extension.  The Administrative Agent and, if
applicable, the L/C Issuer or the Non-Cash Management Swing Line Lender shall
have received a Request for Credit Extension in accordance with the requirements
hereof; provided, however, that no L/C Applications shall be required in
connection with the Existing Letters of Credit becoming Letters of Credit issued
hereunder pursuant to Section 2.03(a)(i).
 
(p)           Prefunding Breakage Letter.  If the Borrower selects the
Eurodollar Rate for the initial Credit Extension, receipt by the Administrative
Agent of a letter agreement, in form and substance reasonably satisfactory to
the Administrative Agent, that the Borrower will promptly compensate each Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of Borrower’s failure to borrow any Loan other than a Base Rate Loan
on the Closing Date.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
4.02          Conditions to all Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension (other than with respect to a
Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:
 
(a)           the representations and warranties of the Borrower and each other
Loan Party contained in Article 5 or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (or, if any
such representation or warranty is by its terms qualified by concepts of
materiality or reference to Material Adverse Effect, such representation or
warranty shall be true and correct in all respects) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, if any such representation or
warranty is by its terms qualified by concepts of materiality or reference to
Material Adverse Effect, such representation or warranty shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section 4.02, the representations and warranties contained in Sections
5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively; provided that that the only
representations and warranties the accuracy of which shall be a condition to the
availability of the initial Credit Extension shall be the Specified
Representations.
 
(b)           with respect to any Credit Extension made after the Closing Date,
no Default shall have occurred and be continuing, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.
 
(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Non-Cash Management Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof; provided, however, that no
L/C Applications shall be required in connection with the Existing Letters of
Credit becoming Letters of Credit issued hereunder pursuant to
Section 2.03(a)(i).
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
 
 
80

--------------------------------------------------------------------------------

 
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01         Existence, Qualification and Power.  Each Loan Party and each of
its Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
 
5.02         Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party (a) have been duly authorized by all necessary corporate or other
organizational action, and (b) do not (i) contravene the terms of any of such
Person’s Organization Documents; (ii) conflict with or result in any material
breach or contravention of any Material Contract to which such Person is a
party; (iii) result in the creation of any Lien (other than the creation of
Liens permitted under this Agreement) under, or require any payment to be made
under any Contractual Obligation to which such Person is a party or affecting
such Person or the properties of such Person or any of its Subsidiaries; (iv)
conflict with or result in any material breach or contravention of any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (v) violate any material Law
that has or could reasonably be expected to have or result in a Material Adverse
Effect.
 
5.03         Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except (x) such as have been obtained or made and are in
full force and effect, (y) filings necessary to perfect Liens created by the
Loan Documents, and (z) other approvals, consents, authorizations or other
actions by, or notices to, or filings the failure to obtain or perform which
would not adversely affect the Liens created under the Collateral Documents and
could not reasonably be expected to result in a Material Adverse Effect.
 
5.04         Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
 
81

--------------------------------------------------------------------------------

 
 
5.05         Financial Statements; No Material Adverse Effect.
 
(a)           (i) The Borrower Audited Financial Statements and the Apex Audited
Financial Statements were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) the Borrower Audited Financial Statements (A) fairly present the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (B) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness; and (iii) the Apex Audited Financial Statements, to the knowledge
of the Borrower, (A) fairly present the financial condition of Apex Systems and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and (B)
show all material indebtedness and other liabilities, direct or contingent, of
Apex Systems and its Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness.
 
(b)           (i) The Borrower Interim Financial Statements and the Apex Interim
Financial Statements were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) the Borrower Interim Financial Statements fairly present the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby; and (iii) the
Apex Interim Financial Statements, to the knowledge of the Borrower, fairly
present the financial condition of Apex and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i), (ii) and (iii), to the absence of footnotes and to
normal year-end audit adjustments.
 
(c)           Since December 31, 2011, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
 
(d)           The consolidated pro forma financial statements delivered pursuant
to Section 4.01(j)(i)(C) have been calculated in accordance with Regulation S-X
of the Securities Act of 1933 and fairly present the consolidated pro forma
financial condition of the Borrower and its Subsidiaries as at such date and the
consolidated pro forma results of operations of the Borrower and its
Subsidiaries for the period ended on such date (in each case after giving effect
to the Transactions as if the Transactions had occurred on the last day of the
applicable four-quarter period (in the case of the balance sheet) or at the
beginning of the period (in the case of such other pro forma financial
statements)), all in accordance with GAAP.
 
(e)           The consolidated and consolidating forecasted balance sheets,
statements of income and cash flows of the Borrower and its Subsidiaries
delivered pursuant to Section 4.01(j)(i)(D) and Section 6.01(c) were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were believed by the Borrower to be reasonable as of the date such forecasts
were made available to the Arrangers.
 
5.06         Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
 
 
82

--------------------------------------------------------------------------------

 
 
5.07         No Default.  Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to, or a party to, any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.
 
5.08         Ownership of Property; Liens; Investments.
 
(a)           Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
(b)           There are no Liens on the property or assets of any Loan Party
other than those Liens set forth on Schedule 5.08(b), and the other Liens
permitted by Section 7.01.
 
(c)           Schedule 5.08(c) sets forth a complete and accurate list of all
real property owned by each Loan Party and each of its Subsidiaries, showing as
of the date hereof (or, if applicable, the most recent date on which the
Borrower has delivered a supplement to Schedule 5.08(c) pursuant to
Section 6.02(j)) the street address, county or other relevant jurisdiction,
state, record owner and book and fair value thereof.  Each Loan Party and each
of its Subsidiaries has good, marketable and insurable fee simple title to the
real property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Liens created or permitted by the Loan Documents, and as
otherwise permitted by Section 7.01.
 
(d)           Leased Real Property.
 
(i)           Schedule 5.08(d)(i) sets forth a complete and accurate list of all
leases of real property under which any Loan Party or any Subsidiary of a Loan
Party is the lessee, showing as of the date hereof (or, if applicable, the most
recent date on which the Borrower has delivered a supplement to Schedule
5.08(d)(i) pursuant to Section 6.02(j)) the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof.  Each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms except to the extent
the failure of such lease to be so enforceable would cause, or could reasonably
be expected to result in, a Material Adverse Effect upon the Loan Parties.
 
(ii)           Schedule 5.08(d)(ii) sets forth a complete and accurate list of
all leases of real property under which any Loan Party or any Subsidiary of a
Loan Party is the lessor, showing as of the date hereof (or, if applicable, the
most recent date on which the Borrower has delivered a supplement to Schedule
5.08(d)(ii) pursuant to Section 6.02(j)) the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof.  Each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms, except to the extent
the failure of such lease or leases (individually or in the aggregate) to be so
enforceable would cause, or could reasonably be expected to result in, a
Material Adverse Effect upon the Loan Parties.
 
 
83

--------------------------------------------------------------------------------

 
 
(e)           Schedule 5.08(e) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the date
hereof (other than intercompany Investments by one Loan Party in another Loan
Party), showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.
 
5.09         Environmental Compliance.
 
(a)           The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims have
not resulted and could not reasonably be expected to result in liability of the
Borrower or any of its Subsidiaries in an aggregate amount exceeding the
Threshold Amount.
 
(b)           Except as otherwise set forth in Schedule 5.09 or in such
instances that have not resulted and could not reasonably be expected to result
in liability of the Borrower or any of its Subsidiaries in an aggregate amount
exceeding the Threshold Amount, none of the properties currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; there are no and never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or, to the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries.
 
(c)           (i) Except as otherwise set forth on Schedule 5.09 or in such
instances that have not resulted and could not reasonably be expected to result
in liability of the Borrower or any of its Subsidiaries in an aggregate amount
exceeding the Threshold Amount, neither any Loan Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and (ii) except as
otherwise set forth on Schedule 5.09, all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner that has not resulted and could not reasonably be
expected to result in liability of the Borrower or any of its Subsidiaries in an
aggregate amount exceeding the Threshold Amount.
 
5.10         Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such self-insurance through a captive
subsidiary and such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.
 
5.11         Taxes.  The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been established in accordance with GAAP, and provided, however,
that this representation shall not be untrue if (a) the Borrower has made a good
faith judgment that tax returns are not required to be filed in a particular
state but it is subsequently determined or claimed by such state that the
Borrower was required to have so filed in such state, and (b) the failure to
have so filed does not result in a Material Adverse Effect.  There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect.  Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.
 
 
84

--------------------------------------------------------------------------------

 
 
5.12         ERISA Compliance.
 
(a)           Except as set forth on Schedule 5.12(a), as of the Closing Date
neither the Borrower nor any ERISA Affiliate maintains or is obligated to
maintain or contribute to either a Pension Plan or a Multiemployer Plan.
 
With respect to paragraphs (a), (b), (c), (d) and (e) of this Section 5.12,
except in such instances that have not resulted and could not reasonably be
expected to result in liability of the Borrower or any of its Subsidiaries which
has not been satisfied in an aggregate amount exceeding the Threshold Amount:
 
(b)           (i) each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state Laws, (ii) each Plan that is intended
to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Borrower, nothing has occurred which would prevent, or cause the loss of,
such qualification, and (iii) the Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to the Pension Funding Rules,
and no application for a funding waiver or an extension of any amortization
period pursuant to the Pension Funding Rules has been applied for or obtained
with respect to any Pension Plan;
 
(c)           (i) there are no pending or, to the knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority
with respect to any Plan, and (ii) there has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan;
 
(d)           (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) except as set forth on Schedule 5.12(d), no Pension Plan has any
Unfunded Pension Liability; (iii) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate
has engaged in a transaction that could reasonably be expected to be subject to
Section 4069 or 4212(c) of ERISA; and
 
(e)           With respect to any employee benefit plan (i) maintained by any
Borrower or Subsidiary for the benefit of employees of such entity or entities
who are located in jurisdictions that are not subject to the laws of the United
States, and (ii) if (x) the benefits of which such plan are funded by assets set
aside in advance of the benefits being paid (each, a “Foreign Funded Plan”) (if
any), the fair market value of the assets of such Foreign Funded Plan are
sufficient to satisfy the accrued benefit obligations under such Foreign Funded
Plan as of the date hereof and (y) such plan is not a Foreign Funded Plan (each,
a “Foreign Non-Funded Plan”) (if any), the entity or entities responsible for
the payment of any benefits that may become payable under such Foreign
Non-Funded Plan maintain adequate reserves for the payment of any benefits
accrued as of the date hereof.
 
 
85

--------------------------------------------------------------------------------

 
 
5.13         Subsidiaries; Equity Interests; Loan Parties.  As of the date
hereof (or, if applicable, the most recent date on which the Borrower has
delivered a supplement to Schedule 5.13 pursuant to Section 6.02(j)), (a) no
Loan Party has any Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents and
those permitted pursuant to Section 7.01, (b) no Loan Party has any equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13, and (c) set forth on Part (c) of
Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as of
such date (as to each Loan Party) the jurisdiction of its incorporation or
formation, the address of its chief executive office and its United States
taxpayer identification number or, in the case of any Foreign Subsidiary that
does not have a United States taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its incorporation or
formation.  The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.01(e) is a true and correct copy of each
such document, each of which is valid and in full force and effect.
 
5.14         Margin Regulations; Investment Company Act.
 
(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 
(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
5.15         Disclosure.  The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  The written reports, financial statements,
certificates and other information (taken as a whole) furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) do not contain any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case as of the date such information is provided
and as of the Closing Date; provided that, with respect to projected financial
information and estimates, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.
 
5.16         Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
 
86

--------------------------------------------------------------------------------

 
 
5.17         Intellectual Property; Licenses, Etc.  The Borrower and each of its
Subsidiaries own, or possess the right to use, all of the material trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person, and Schedule 5.17 sets
forth a complete and accurate list of all such IP Rights owned or used by the
Borrower and each of its Subsidiaries as of the date hereof (or, if applicable,
the most recent date on which the Borrower has delivered a supplement to
Schedule 5.17 pursuant to Section 6.02(j)).  To the knowledge of the Borrower,
no material slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any of its Subsidiaries infringes upon any rights
held by any other Person.  Except as specifically disclosed on the date hereof
in Schedule 5.17, no claim or litigation regarding any of the foregoing is
pending or, to the knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.18         Solvency.  The Loan Parties are Solvent on a consolidated basis.
 
5.19         Casualty, Etc.  Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
5.20         Labor Matters.  There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries as of the Closing Date and, except in such instances that have not
resulted and could not reasonably be expected to result in liability of the
Borrower or any of its Subsidiaries in an aggregate amount exceeding the
Threshold Amount, neither the Borrower nor any Subsidiary has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years.
 
5.21         Collateral Documents.  The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein.  Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.
 
5.22         Anti-Terrorism; Anti-Money Laundering.
 
(a)           No part of the proceeds of any Credit Extension hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to:
 
(i)            a country subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time (such a country, a “Sanctioned
Country”); or
 
(ii)           (A) a Person named on the list of “Specially Designated Nationals
and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (B) an agency of the government
of, an organization controlled by or a person resident in a Sanctioned Country,
to the extent subject to a sanctions program administered by OFAC (any of the
foregoing described in this clause (ii), a “Sanctioned Person”).
 
 
87

--------------------------------------------------------------------------------

 
 
(b)           No Loan Party nor any of its Subsidiaries is (i) an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), (ii) in violation
of (A) the Trading with the Enemy Act, (B) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V) or any enabling legislation or executive order relating thereto or
(C) the Act or (iii) a Sanctioned Person.
 
5.23         Senior Indebtedness Status.  The Obligations of each Loan Party and
each Subsidiary thereof under this Agreement and each of the other Loan
Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness of each such Person and is designated
as “Senior Indebtedness” (or the equivalent) under all instruments and
documents, now or in the future, relating to all Subordinated Indebtedness of
such Person.
 
ARTICLE 6
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate contingent obligations that by their terms
survive the termination of the Loan Documents) hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:
 
6.01         Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail consistent with the Borrower Audited Financial
Statements or, as applicable, the Borrower Interim Financial Statements:
 
(a)           upon the earlier of the date that is 90 days after the end of each
fiscal year of the Borrower or the date such information is filed with the SEC,
a consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report containing management’s discussion and
analysis of such financial statements for the fiscal year then ended and a
report and opinion of an independent certified public accountant of nationally
recognized standing acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit, and such
consolidating statements to be certified by a Responsible Officer of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries;
 
(b)           upon the earlier of the date that is 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower or the
date such information is filed with the SEC, a consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated and consolidating statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, together with a report
containing management’s discussion and analysis of such financial statements for
the fiscal quarter then ended and such consolidated statements to be certified
by a Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes and such consolidating
statements to be certified by a Responsible Officer of the Borrower to the
effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Borrower
and its Subsidiaries; and
 
 
88

--------------------------------------------------------------------------------

 
 
(c)           as soon as available, but in any event not later than 45 days
after the end of each fiscal year of the Borrower, an annual budget of the
Borrower and its Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Borrower with a reasonable disclosure of the key
assumptions and drivers with respect to such budget, in form satisfactory to the
Administrative Agent and the Required Lenders, of consolidated balance sheets
and statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for such fiscal year.
 
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
 
6.02         Certificates; Other Information.  Deliver to the Administrative
Agent and each Arranger:
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default with respect to the financial covenant set forth in Section 7.11, or, if
any such Default shall exist, stating the nature and status of such event (which
may be limited to the extent consistent with industry practice or the policy of
the accounting firm and which shall be in form and detail consistent with that
delivered in connection with the Borrower Audited Financial Statements, except
for such changes thereto as shall be consented to in writing by the
Administrative Agent);
 
(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal quarter ended June 30, 2012), a duly
completed Compliance Certificate signed by a Responsible Officer of the Borrower
(which delivery may, unless the Administrative Agent requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);
 
(c)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them;
 
(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
 
 
89

--------------------------------------------------------------------------------

 
 
(e)           promptly after the furnishing thereof, copies of any material
financial statement or report furnished to any holder of debt securities of any
Loan Party or of any of its Subsidiaries pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;
 
(f)           as soon as available, but in any event within 30 days after the
end of each fiscal year of the Borrower, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;
 
(g)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
 
(h)           not later than five Business Days after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) received under
or pursuant to any instrument, indenture, loan or credit or similar agreement
regarding or related to any breach or default by any party thereto or any other
event that could materially impair the value of the interests or the rights of
any Loan Party or otherwise have a Material Adverse Effect and, from time to
time upon request by the Administrative Agent, such information and reports
regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request;
 
(i)            promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in any mortgages that are included in the Collateral
Documents after the date hereof to be subject to any material restrictions on
ownership, occupancy, use or transferability under any Environmental Law;
 
(j)            concurrently with the delivery of the financial statements
referred to in Section 6.01(a), (i) a report supplementing Schedules 5.08(b),
5.08(c), 5.08(d)(i) and 5.08(d)(ii), including an identification of all Material
Real Property disposed of by any Loan Party or any Subsidiary thereof during
such fiscal year, a list and description (including the street address, county
or other relevant jurisdiction, state, record owner and book value thereof) of
all Material Real Property acquired during such fiscal year and a description of
such other changes in the information included in such Schedules as may be
necessary for such Schedules to be accurate and complete; (ii) a report
supplementing Schedule 5.17, setting forth (A) a list of registration numbers
for all material patents, trademarks, service marks, trade names and copyrights
awarded to the Borrower or any Subsidiary thereof during such fiscal year and
(B) a list of all material patent applications, trademark applications, service
mark applications, trade name applications and copyright applications submitted
by the Borrower or any Subsidiary thereof during such fiscal year and the status
of each such application; and (iii) a report supplementing Schedule 5.13
containing a description of all changes in the information included in such
Schedule as may be necessary for such Schedule to be accurate and complete, each
such report to be signed by a Responsible Officer of the Borrower and to be in a
form reasonably satisfactory to the Administrative Agent;
 
 
90

--------------------------------------------------------------------------------

 
 
(k)           promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request; and
 
(l)            promptly after any change in the location of the Borrower’s
primary cash management account to a new state.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (A) upon the written request of the
Administrative Agent or any Lender, the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower and the other Loan Parties
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, SyndTrak or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”
 
6.03         Notices.  Promptly notify the Administrative Agent and each Lender:
 
(a)           of the occurrence of any Default;
 
 
91

--------------------------------------------------------------------------------

 
 
(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;
 
(c)           (i) if the Borrower or any Loan Party begins to maintain or
contribute to, or becomes obligated to maintain or contribute to, a Pension Plan
or a Multiemployer Plan, or (ii) of the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liabilities of the Loan Parties in excess of
$ 1,000,000;
 
(d)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b); and
 
(e)           of the (i) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) occurrence of any sale of capital stock or other
Equity Interests for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.05(b)(iii), (iii) incurrence or issuance of any
Indebtedness for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(iv), and (iv) occurrence of any Insurance and
Condemnation Event for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.0(b)(v).
 
Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken or proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
6.04         Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness; provided that such payment and
discharge shall not be required with respect to any such tax liabilities,
assessments, governmental charges, levies, claims or Indebtedness so long as
(x)(i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings timely instituted and diligently conducted and the
applicable Loan Party or Subsidiary shall have set aside on its books adequate
reserves or other appropriate provisions with respect thereto in accordance with
GAAP and (ii) such contest operates to suspend collection of the contested tax
liabilities, assessments, governmental charges, levies, claims or Indebtedness
and enforcement of a Lien, if applicable, other than a Lien permitted under
Section 7.01 and (y) the failure to pay could not reasonably be expected to
result in a Material Adverse Effect.
 
6.05         Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
 
 
92

--------------------------------------------------------------------------------

 
 
6.06         Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted
(provided that the foregoing shall not be deemed to apply to any casualty or
condemnation that could not reasonably be expected to have a Material Adverse
Effect); (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
 
6.07         Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against (including, without limitation, hazard and business
interruption) by Persons engaged in the same or similar business, of such types
and in such amounts as are customarily carried under similar circumstances by
such other Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.
 
6.08         Compliance with Laws.  Comply with the requirements of all
applicable Laws (including ERISA and the Act) and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
 
6.09         Books and Records.  (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
 
6.10         Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender (in the case of a
Lender, coordinated through the Administrative Agent) to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that in the
absence of an Event of Default, the Borrower will not be required to reimburse
the expense of more than one such visit for the Administrative Agent and the
Lenders (or any of their respective representatives or independent contractors)
in a year.
 
6.11         Use of Proceeds.  Use the proceeds of (a) the Term A Loans and the
Initial Term B Loans to finance a portion of the Transactions, and (b) the
Revolving Credit Facility to finance working capital, Permitted Acquisitions,
capital expenditures and for other general corporate purposes (including
financing a portion of the Transactions), but limited in the case of the
Revolving Credit Loans made on the Closing Date pursuant to Section 4.01(l);
provided that in no event shall the proceeds of the Credit Extensions be used in
contravention of any Law or of any Loan Document.
 
 
93

--------------------------------------------------------------------------------

 
 
6.12         Covenant to Guarantee Obligations and Give Security.
 
(a)           Subject to the proviso set forth below, (w) upon the formation or
acquisition of any new direct or indirect Subsidiary (other than an Immaterial
Subsidiary or an Excluded Foreign Subsidiary) by any Loan Party, (x) the
Borrower has knowledge that any Foreign Subsidiary ceases to constitute an
Excluded Foreign Subsidiary, (y) any Subsidiary ceases to constitute an
Immaterial Subsidiary or (z) solely with respect to clause (i) below, if at any
time any Subsidiary issues, guarantees or otherwise is obligated on any
Subordinated Indebtedness and such Subsidiary is not a Guarantor, in each case
at the Borrower’s expense and at the times set forth below (or such later times
as may be determined by the Administrative Agent in its sole discretion):
 
(i)           within 10 Business Days thereafter, cause such Subsidiary, and
cause each direct and indirect parent of such Subsidiary (if it has not already
done so), to duly execute and deliver to the Administrative Agent a guaranty or
guaranty supplement, in form and substance reasonably satisfactory to the
Administrative Agent, guaranteeing the Secured Obligations,
 
(ii)           within 30 days (60 days with respect to any real property)
thereafter, cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to duly execute and deliver to the
Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages and other security and pledge agreements and supplements and joinders
to existing Collateral Documents, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent (including delivery of all
Pledged Interests (as defined in the Pledge Agreement) in and of such
Subsidiary, and other instruments of the type specified in Section 4.01(e)),
securing payment of all the Secured Obligations of such Subsidiary or such
parent, as the case may be, under the Loan Documents and constituting Liens on
all such real and personal properties,
 
(iii)          within 30 days thereafter, cause such Subsidiary and each direct
and indirect parent of such Subsidiary (if it has not already done so) to take
whatever action (including the recording of mortgages, the filing of Uniform
Commercial Code financing statements, the giving of notices and the endorsement
of notices on title documents) may be necessary or advisable in the opinion of
the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, and other security and
pledge agreements and supplements and joinders to existing Collateral Documents
delivered pursuant to this Section 6.12, enforceable against all third parties
in accordance with their terms,
 
(iv)          within 60 days thereafter, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of an opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties acceptable to the Administrative Agent
as to the matters contained in clauses (i), (iii) and (iv) above, and, with
respect to such matters, in substantially the form of the opinions delivered
pursuant to Section 4.01(b), and as to such other matters as the Administrative
Agent may reasonably request,
 
(v)           as promptly as practicable thereafter, deliver, upon the request
of the Administrative Agent in its sole discretion, to the Administrative Agent,
with respect to each parcel of Material Real Property owned or held by such
Subsidiary, title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance reasonably
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Loan Party or any of its Subsidiaries shall have otherwise received any
of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent,
and
 
 
94

--------------------------------------------------------------------------------

 
 
(vi)          within 30 days thereafter, deliver to the Administrative Agent
such Organization Documents, board resolutions or consents, incumbency, other
documents, and certificates referred to in Section 4.01, such updated Schedules
to the Loan Documents with respect to such Subsidiary and such other documents,
in each case as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.
 
provided, that, unless the Borrower and the Administrative Agent otherwise
agree, in no event shall (x) any Excluded Foreign Subsidiary or Immaterial
Subsidiary be required to guaranty the payment of any Secured Obligation, (y)
the Loan Parties, individually or collectively, be required to pledge in excess
of 65% of the outstanding Equity Interests of any Excluded Foreign Subsidiary or
(z) a security interest be required to be granted on any property of any
Excluded Foreign Subsidiary or Immaterial Subsidiary as security for any Secured
Obligation; provided further that (I) any Loan Party that pledges the Equity
Interests of any Foreign Subsidiary shall only be required to execute a pledge
governed by any foreign Laws and (II) any Foreign Subsidiary that is not an
Excluded Foreign Subsidiary or Immaterial Subsidiary shall only be required to
enter into a guaranty or guaranty agreement supplement or take any action to
pledge its assets under the Collateral Documents if, in each case, (A) the
Administrative Agent reasonably determines that the benefits to the Lenders of
having such a pledge by such Loan Party governed by foreign Laws or having a
Foreign Subsidiary enter into such guaranty or guaranty supplement and pledge
its assets outweighs the cost to the Borrower and its Subsidiaries of such
actions and (B) the Administrative Agent requests such foreign Law pledge,
guaranty, guaranty supplement and/or pledge.
 
(b)           Upon the acquisition or creation of any property by any Loan
Party, if such property, having a fair market value in excess of $2,000,000
individually and $5,000,000 in the aggregate for all such real
property (“Material Real Property”), that in the judgment of the Administrative
Agent is not already subject to a perfected first priority security interest in
favor of the Administrative Agent for the benefit of the Secured Parties, at the
Borrower’s expense and to the extent required under the Collateral Documents (in
each case at the times set forth below or such later times as may be determined
by the Administrative Agent in its sole discretion):
 
(i)            within 10 Business Days after such acquisition, furnish to the
Administrative Agent a description of the property so acquired in detail
reasonably satisfactory to the Administrative Agent,
 
(ii)           within 30 days (60 days with respect to any real property) after
such acquisition, cause the applicable Loan Party to duly execute and deliver to
the Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, and other security and pledge agreements and supplements and joinders
to existing Collateral Documents, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent, securing payment of all the
Secured Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such properties,
 
(iii)          within 30 days after such acquisition, cause the applicable Loan
Party to take whatever action (including the recording of mortgages, the filing
of Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties,
 
 
95

--------------------------------------------------------------------------------

 
 
(iv)          within 60 days after such acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above and, with respect to such matters, in substantially
the form of the opinions delivered pursuant to Section 4.01(b), and as to such
other matters as the Administrative Agent may reasonably request, and
 
(v)           as promptly as practicable after any acquisition of real property,
deliver, upon the request of the Administrative Agent in its sole discretion, to
the Administrative Agent with respect to such real property title reports,
surveys and engineering, soils and other reports, and environmental assessment
reports, each in scope, form and substance satisfactory to the Administrative
Agent, provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.
 
(c)           Upon the request of the Administrative Agent following the
occurrence and during the continuance of a Default, the Borrower shall, at the
Borrower’s expense:
 
(i)            within 10 days after such request, furnish to the Administrative
Agent a description of the real and personal properties of the Loan Parties and
their respective Subsidiaries in detail reasonably satisfactory to the
Administrative Agent, and
 
(ii)           as promptly as practicable after such request, deliver, upon the
request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of real property owned or held
by the Borrower and its Subsidiaries, title reports, surveys and engineering,
soils and other reports, and environmental assessment reports, each in scope,
form and substance satisfactory to the Administrative Agent, provided, however,
that to the extent that any Loan Party or any of its Subsidiaries shall have
otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent.
 
(d)           At any time upon request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, deeds of trust, trust deeds, deeds to secure
debt, mortgages, and other security and pledge agreements and supplements and
joinders to existing Collateral Documents.
 
6.13         Compliance with Environmental Laws.  Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that (i) its obligation
to do so is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP or (ii) the failure to take such action has not resulted
and could not reasonably be expected to result in liability of the Borrower or
any of its Subsidiaries in an aggregate amount exceeding the Threshold Amount
for all such failures.
 
 
96

--------------------------------------------------------------------------------

 
 
6.14         Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
 
6.15         Compliance with Terms of Leaseholds.  Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which the Borrower or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
promptly cure any such default, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Effect.
 
6.16         Interest Rate Hedging.  Enter into no later than 90 days after the
Closing Date, and maintain for at least three years thereafter, interest rate
Swap Contracts with a Lender (or an Affiliate of a Lender) or other Persons
reasonably acceptable to the Arrangers, resulting in at least 50% of the
Outstanding Amount of all Term A Loans and Initial Term B Loans being
effectively subject to a fixed or maximum interest rate reasonably acceptable to
the Arrangers.
 
6.17         Material Contracts.  Perform and observe in all material respects
all the terms and provisions of each Material Contract to be performed or
observed by it, maintain each such Material Contract in full force and effect,
enforce each such Material Contract in accordance with its material terms, take
all such action to such end as may be from time to time reasonably requested by
the Administrative Agent and, upon reasonable request of the Administrative
Agent, make to each other party to each such Material Contract such demands and
requests for information and reports or for action as any Loan Party or any of
its Subsidiaries is entitled to make under such Material Contract, and cause
each of its Subsidiaries to do so; provided, however, that the Loan Parties’
obligations under this Section 6.17 shall not apply with respect to any
operating leases (including leases of real property) unless the breach or
termination of such lease could reasonably be expected to result in a Material
Adverse Effect upon the Loan Parties.
 
6.18         Cash Collateral Accounts.  Maintain, and cause each of the other
Loan Parties to maintain, all Cash Collateral Accounts with Wells Fargo or
another commercial bank located in the United States, which has accepted the
assignment of such accounts to the Administrative Agent for the benefit of the
Secured Parties pursuant to the terms of the Security Agreement.
 
 
97

--------------------------------------------------------------------------------

 
 
6.19         Maintenance of Debt Ratings.  Use commercially reasonable efforts
to maintain (a) the public corporate family rating of the Borrower as determined
by Moody’s, (b) the public corporate credit rating of the Borrower as determined
by S&P, and (c) the public ratings with respect to each of the Facilities as
determined by both Moody’s and S&P.
 
6.20         Post-Closing Matters.  Execute and deliver the documents and
complete the tasks set forth on Schedule 6.20, in each case within the time
limits specified on such schedule.
 
ARTICLE 7
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than inchoate contingent obligations that by their
terms survive the termination of the Loan Documents) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:
 
7.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:
 
(a)           Liens pursuant to any Loan Document;
 
(b)           Liens existing on the date hereof and listed on Schedule 5.08(b)
and any replacements, modifications, renewals or extensions thereof; provided
that (i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.02(d),
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any replacement, modification, renewal or extension of the obligations
secured or benefited thereby is permitted by Section 7.02(d);
 
(c)            Liens for taxes, assessments or other governmental charges not
yet delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
 
(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
suppliers’, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;
 
(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA which has resulted or
could reasonably be expected to result in liability, together with any other
Lien imposed by ERISA, in an aggregate amount in excess of the Threshold Amount;
 
 
98

--------------------------------------------------------------------------------

 
 
(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds, governmental contracts and other obligations of a like
nature incurred in the ordinary course of business;
 
(g)           easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments and other similar encumbrances and title
deficiencies affecting real property that, in the aggregate, are not substantial
in amount, and that do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;
 
(h)           Liens securing judgments, attachments and awards for the payment
of money not constituting an Event of Default under Section 8.01(h);
 
(i)            Liens securing Indebtedness permitted under Section 7.02(f);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
 
(j)            Liens arising by virtue of deposits made in the ordinary course
of business to secure liability for premiums to insurance carriers so long as
such Liens are for amounts not yet due and payable or delinquent or, to the
extent such amounts are so due and payable, such amounts are being contested in
good faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP;
 
(k)            eases of the real properties of any Loan Party or any Subsidiary,
in each case entered into in the ordinary course of the business of such Loan
Party or Subsidiary so long as such leases and do not, individually or in the
aggregate, (i) interfere in any material respect with the ordinary conduct of
the business of any Loan Party or any Subsidiary or (ii) materially impair the
use (for its intended purposes) or the value of the property subject thereto;
 
(l)            bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash, Cash Equivalents and other investment property on
deposit in one or more accounts maintained by any Loan Party or any Subsidiary,
in each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, solely securing amounts owing to
such bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that in no case shall any such Liens secure (either directly or indirectly) the
repayment of any Indebtedness;
 
(m)          Liens on property of a person existing at the time such person is
acquired or merged with or into or consolidated with any Loan Party or any
Subsidiary to the extent securing Indebtedness permitted by Section 7.02 (and
not created in anticipation or contemplation thereof); provided that such Liens
do not extend to property not subject to such Liens at the time of acquisition
(other than improvements thereon) and are no more favorable to the lienholders
than such existing Lien;
 
(n)           licenses of IP Rights granted by any Loan Party or any Subsidiary
in the ordinary course of business and not interfering in any material respect
with the ordinary conduct of business of the Loan Parties and their
Subsidiaries;
 
(o)           the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;
 
 
99

--------------------------------------------------------------------------------

 
 
(p)           Liens securing Indebtedness incurred pursuant to Section 7.02(h);
provided that (i) such Liens do not extend to, or encumber, property which
constitutes Collateral and (ii) such Liens extend only to the property (or
Equity Interests) of the Foreign Subsidiary incurring such Indebtedness or a
Subsidiary of such Foreign Subsidiary that is not a Loan Party; and
 
(q)           other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed $10,000,000; provided that if any such Lien
attaches to any Collateral it is either junior to, or subordinated to, the Liens
created under the Loan Documents pursuant to agreements in form and substance
reasonably satisfactory to the Administrative Agent.
 
7.02         Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)           obligations (contingent or otherwise) existing or arising under
any Swap Contract; provided that (i) such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;
 
(b)           Indebtedness of (i) a Subsidiary of the Borrower owed to the
Borrower or another Loan Party, which Indebtedness shall (A) constitute
Collateral, (B) be on subordination terms, if any, reasonably acceptable to the
Administrative Agent and (C) be otherwise permitted under the provisions of
Section 7.03; or (ii) a Subsidiary of the Borrower that is not required to be a
Loan Party owed to another Subsidiary of the Borrower that is not a Loan Party;
 
(c)           Indebtedness under the Loan Documents;
 
(d)           Indebtedness outstanding on the date hereof and listed on Schedule
7.02 and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; (ii) such
refinancing, refunding, renewing or extending Indebtedness has a later or equal
final maturity and longer or equal weighted average life than the Indebtedness
being renewed or refinanced; (iii) the terms of the collateral (if any) and the
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended; and (iv) the interest rate applicable
to any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;
 
(e)           Guarantees of any Loan Party in respect of Indebtedness otherwise
permitted under this Section 7.02;
 
(f)            Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i) and refinancing and renewals
thereof; provided, however, that the aggregate amount of all such Indebtedness
at any one time outstanding shall not exceed $10,000,000;
 
 
100

--------------------------------------------------------------------------------

 
 
(g)           Indebtedness in respect of bid, performance or surety bonds,
workers’ compensation claims, self-insurance obligations and bankers acceptances
issued for the account of any Loan Party in the ordinary course of business,
including guarantees or obligations of any Loan Party with respect to letters of
credit supporting such bid, performance or surety bonds, workers’ compensation
claims, self-insurance obligations and bankers acceptances (in each case other
than for an obligation for money borrowed); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $5,000,000;
(h)           other Indebtedness (whether of Loan Parties or Subsidiaries that
are not Loan Parties) in an aggregate principal amount not to exceed $20,000,000
at any time outstanding, of which:
 
(i)            an amount of such Indebtedness up to but not exceeding $5,000,000
at any time outstanding may be Indebtedness of Foreign Subsidiaries that is
secured by Liens permitted by Section 7.01(p), and provided that all other
Indebtedness permitted by this clause (h) shall at all times be unsecured, and
 
(ii)           an amount of such Indebtedness up to but not exceeding $5,000,000
at any time outstanding may be Indebtedness of Foreign Subsidiaries that are
holding companies of other Subsidiaries but that also have operations other than
serving as holding companies and holding and licensing intellectual property;
 
(i)            unsecured Earnout Obligations in an aggregate amount not to
exceed (i) $25,000,000 at any time outstanding if the Consolidated Leverage
Ratio (determined at the time of incurrence on a pro forma basis after giving
effect to such Earnout Obligations) is greater than or equal to 3.00 to 1.00;
(ii) $40,000,000 at any time outstanding if the Consolidated Leverage Ratio
(determined at the time of incurrence on a pro forma basis after giving effect
to such Earnout Obligations) is less than 3.00 to 1.00 but greater than or equal
to 2.50 to 1.00; or (iii) $65,000,000 at any time outstanding if the
Consolidated Leverage Ratio (determined at the time of incurrence on a pro forma
basis after giving effect to such Earnout Obligations) is less than 2.50 to
1.00;
 
(j)            (i) Subordinated Indebtedness of the Borrower or its
Subsidiaries; provided that (A) no Default or Event of Default shall have
occurred and be continuing or would be caused by the incurrence of such
Subordinated Indebtedness and (B) the Administrative Agent shall have received
reasonably satisfactory written evidence that the Consolidated Leverage Ratio
(determined on a pro forma basis after giving effect to the issuance of any such
Subordinated Indebtedness) would be at least 0.50 below the applicable ratio set
forth in Section 7.11, and (ii) any refinancings, refundings, renewals or
extensions of such Subordinated Indebtedness; provided that (A) the principal
amount of such Subordinated Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (B) no Default or Event of
Default shall have occurred and be continuing or would be caused by such
refinancing, refunding, renewal or extension, and (C) such Subordinated
Indebtedness shall (1) have a maturity date at least six months after the latest
maturity date of the tranches of Term Loans in effect at the time of such
refinancing, refunding, renewal or extension, and (2) be on subordination terms
at least as favorable to the Lenders as, and be on terms no more restrictive
(when taken as a whole) on the Borrower and its Subsidiaries than, the
Subordinated Indebtedness being refinanced, refunded, renewed or extended at
such time; and
 
(k)           Indebtedness in connection with an overdraft line in an aggregate
principal amount not to exceed $5,000,000 at any one time outstanding.
 
 
101

--------------------------------------------------------------------------------

 
 
7.03         Investments.  Make or hold any Investments, except:
 
(a)            Investments held by the Borrower and its Subsidiaries in the form
of cash and Cash Equivalents;
 
(b)           loans and advances to officers, directors and employees of the
Borrower and Subsidiaries in an aggregate amount not to exceed $2,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes and to purchase Equity Interests of Borrower;
(c)           (i) Investments by the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof as set forth on Schedule
5.08(e), (ii) additional Investments by the Borrower and its Subsidiaries in
Loan Parties, (iii) additional Investments by Subsidiaries of the Borrower that
are not Loan Parties in other Subsidiaries that are not Loan Parties and (iv) so
long as no Default has occurred and is continuing at the time of such Investment
or would result from such Investment, additional Investments by the Loan Parties
in Subsidiaries that are not Loan Parties in an aggregate outstanding amount not
to exceed $10,000,000 (but excluding, for purposes of such calculation, any such
Investments that are made for the purpose of paying the additional contingent
consideration described on Schedule 7.02 with respect to the prior acquisition
of all of the Equity Interests of Warphi N.V., a Belgian company);
 
(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(e)            Guarantees permitted by Section 7.02;
 
(f)            Investments existing on the date hereof (other than those
referred to in Section 7.03(c)(i)) and set forth on Schedule 5.08(e) and any
extensions, renewals or reinvestments thereof;
 
(g)           Permitted Acquisitions of Persons that become Guarantors or
otherwise become Loan Parties pursuant to and in accordance with all applicable
provisions of Section 6.12;
 
(h)           Investments consisting of (i) negotiable instruments held for
collection in the ordinary course of business or (ii) lease, utility and other
similar deposits in the ordinary course of business;
 
(i)             Investments made by Borrower or any Subsidiary that consist of
consideration received in connection with a Disposition made in compliance with
Section 7.05;
 
(j)             purchases of Equity Interests of Borrower to the extent
permitted pursuant to Sections 7.06(d) or (e);
 
(k)            the Apex Merger; and
 
(l)             other Investments not exceeding $5,000,000 in the aggregate in
any fiscal year of the Borrower; provided, however, that no Investments made
pursuant to this Section 7.03(l) shall be Investments of Loan Parties in Foreign
Subsidiaries.
 
7.04         Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that the following
shall be permitted:
 
 
102

--------------------------------------------------------------------------------

 
 
(a)           any Subsidiary may merge with or dissolve or liquidate into (i)
the Borrower; provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries; provided that when any Loan
Party is merging with another Subsidiary, such Loan Party shall be the
continuing or surviving Person;
 
(b)           any Loan Party other than the Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party;
 
(c)           any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation or dissolution) to (i) another Subsidiary that is not a Loan Party
or (ii) to a Loan Party;
 
(d)           in connection with any Permitted Acquisition, the Borrower or any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) in the case of a merger to which the Borrower is not a party, the Person
surviving such merger shall be a direct or indirect wholly-owned Subsidiary of
the Borrower, (ii) in the case of any such merger to which the Borrower is a
party, the Borrower is the surviving Person and (iii) in the case of any such
merger to which any Loan Party (other than the Borrower) is a party, the
surviving Person in such merger is, or becomes, a Loan Party;
 
(e)           so long as no Default has occurred and is continuing or would
result therefrom, any Subsidiary of the Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided, however, that in each case, immediately after giving effect
thereto (i) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving corporation and (ii) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving corporation;
 
(f)            any Dispositions in compliance with Section 7.05; and
 
(g)           Investments in compliance with Section 7.03(c)(iv).
 
7.05         Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:
 
(a)           Dispositions of obsolete, surplus or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d)           Dispositions of property in the form of an Investment permitted
pursuant to Section 7.03;
 
(e)           Dispositions permitted by Section 7.04 (other than Section
7.04(f));
 
 
103

--------------------------------------------------------------------------------

 
 
(f)            Dispositions consisting of exclusive licenses permitted under
Section 7.01(n), provided, however, that such exclusive licenses shall consist
of licenses granted in the ordinary course of the Borrower’s or other Loan
Parties’ business;
 
(g)           Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition, (ii)
the book value of any property Disposed of in reliance on this clause (f) shall
not exceed $1,000,000, (iii) the aggregate book value of all property Disposed
of in reliance on this clause (f) in any fiscal year shall not exceed
$2,000,000, (iv) such Disposition is for fair market value, and (v) not less
than 50% of the purchase price for such asset shall be paid to the Borrower or
such Subsidiary in cash;
 
(h)           so long as no Default shall occur and be continuing, the grant of
any option or other right to purchase any asset in a transaction that would be
permitted under the provisions of Section 7.05(f);
 
(i)             leases of real or personal property in the ordinary course of
business and in accordance with the applicable Collateral Documents; and
 
(j)            a one-time Disposition of one line of business by the Borrower or
any of its Subsidiaries not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition, no Default shall exist or
would result from such Disposition, (ii) the fair market value of any property
Disposed of in reliance on this clause (j) shall not exceed $50,000,000, (iii)
the board of directors (or other comparable governing body) of the Borrower and
any other Subsidiaries party to such Disposition shall have duly approved such
Disposition, and (iv) not less than two thirds (2/3) of the consideration for
such line of business shall be paid to the Borrower or its Subsidiaries in cash;
 
provided, however, that any Dispositions made pursuant to this Section
(excluding Dispositions made pursuant to clause (g)) of assets with a fair
market value in excess of the Threshold Amount shall be for fair market
value.  To the extent the Required Lenders or all the Lenders, as applicable,
waive the provisions of this Section 7.05 with respect to the sale of any
Collateral, or any Collateral is sold as permitted by this Section 7.05, such
Collateral (unless sold to a Loan Party) shall be sold free and clear of the
Liens created by the Collateral Documents, and, so long as the Borrower shall
have provided the Administrative Agent such certifications or documents as
Administrative Agent shall reasonably request in order to demonstrate compliance
with this Section 7.05, the Administrative Agent shall take all actions they
deem appropriate or that is reasonably requested by the Borrower in order to
effect the foregoing.
 
7.06         Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except the following:
 
(a)           (i) each Subsidiary may make Restricted Payments to a Loan Party
and any other Person that owns a direct Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made and (ii) each Subsidiary
that is not a Loan Party may make Restricted Payments to any other Subsidiary
that is not a Loan Party and any other Person that owns a direct Equity Interest
in such Subsidiary, ratably according to their respective holdings of the type
of Equity Interest in respect of which such Restricted Payment is being made;
 
(b)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
 
 
104

--------------------------------------------------------------------------------

 
 
(c)           so long as no Default shall exist or result therefrom, the
Borrower and each Subsidiary may (i) purchase, redeem or otherwise acquire its
Equity Interests with the proceeds received from the substantially concurrent
issuance of new Qualified Equity Interests and (ii) prepay, redeem, purchase,
defease or otherwise satisfy any Subordinated Indebtedness with the proceeds
received from the substantially concurrent issuance of new Qualified Equity
Interests;
 
(d)           so long as no Default shall exist or result therefrom, the
Borrower may make Restricted Payments; provided that after giving effect
thereto,
 
(i)            the aggregate amount of such Restricted Payments made during the
preceding twelve-month period would not exceed:
 
(A)          $50,000,000, if the Consolidated Leverage Ratio is less than 2.00 :
1.00 on a pro forma basis after giving effect to such Restricted Payments,
 
(B)           $25,000,000, if the Consolidated Leverage Ratio is equal to or
greater than 2.00 : 1.00 but less than 2.50 : 1.00 on a pro forma basis after
giving effect to such Restricted Payments,
 
(C)           $15,000,000, if the Consolidated Leverage Ratio is equal to or
greater than 2.50 : 1.00 but less than 3.00 : 1.00 on a pro forma basis after
giving effect to such Restricted Payments, or
 
(D)           $0, if the Consolidated Leverage Ratio is equal to or greater than
3.00 : 1.00 on a pro forma basis after giving effect to such Restricted
Payments,
 
(ii)           Liquidity shall not be less than $30,000,000 immediately after
any such Restricted Payments, and
 
(iii)           the Borrower shall have delivered a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that the Borrower has satisfied all of the requirements
hereunder for such Restricted Payments;
 
provided, in each case, that (x) such pro forma financial covenant compliance
and calculations shall be determined on the basis of the financial information
most recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such Restricted Payment had occurred on the
last day of the fiscal period covered thereby; and (y) for the avoidance of
doubt, any Restricted Payment permitted to be made pursuant to the applicable
basket amount set forth above based on the Consolidated Leverage Ratio
determined at such time shall not result in an Event of Default under this
Section 7.06(d) solely due to a change in the Consolidated Leverage Ratio after
the date such Restricted Payment is made;
 
(e)           so long as no Default shall exist or result therefrom, repurchases
of Equity Interests of the Borrower from employees or directors of the Borrower
and its Subsidiaries to the extent that (i) the proceeds of such repurchases are
applied to satisfy withholding tax obligations arising in connection with the
vesting of restricted Equity Interests and (ii) the aggregate amount of such
repurchases pursuant to this Section 7.06(e) during the term of this Agreement
shall not exceed $25,000,000;
 
(f)            the Borrower and each Subsidiary may refinance, refund, renew or
extend any Subordinated Indebtedness in compliance with Section 7.02(j)(ii); and
 
 
105

--------------------------------------------------------------------------------

 
 
(g)           the Borrower may declare and pay cash dividends to its
stockholders; provided that (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by such declaration and payment,
(ii) the Borrower is in pro forma compliance (after giving effect to the
declaration and payment of such dividend) with the financial covenant set forth
in Section 7.11 based on the financial statements most recently delivered
pursuant to Section 6.01(a) or (b), and (iii) the aggregate amount of such
dividends declared and paid during the term of this Agreement shall not exceed
$2,500,000.
 
7.07         Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto or reasonable extensions thereof.
 
7.08         Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
in all material respects to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to the following:
 
(a)           transactions between or among the Loan Parties;
 
(b)           Restricted Payments permitted pursuant to Section 7.06;
 
(c)           Investments permitted pursuant to Section 7.03(b);
 
(d)           reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, equity compensation and other benefit plans) and indemnification
arrangements, in each case approved by the board of directors or applicable
senior management of the Borrower; and
 
(e)           transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business and otherwise not prohibited by the Loan Documents.
 
7.09         Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that:
 
(a)           limits the ability of any Subsidiary to make Restricted Payments
to the Borrower or any Subsidiary Guarantor or to otherwise transfer property to
or invest in the Borrower or any Subsidiary Guarantor, except (A) any agreement
in effect on the date hereof and set forth on Schedule 7.09; (B) any agreement
in effect at the time any Subsidiary becomes a Subsidiary of the Borrower, so
long as such agreement was not entered into solely in contemplation of such
Person becoming a Subsidiary of the Borrower; (C) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of a Subsidiary; (D) customary provisions restricting assignment of any
agreement entered into by a Subsidiary in the ordinary course of business; (E)
any holder of a Lien permitted by Section 7.01 restricting the transfer of the
property subject thereto; (F) customary restrictions and conditions contained in
any agreement relating to the Disposition of any property permitted under
Section 7.05 pending the consummation of such Disposition; (G) in the case of
any joint venture which is not a Loan Party, restrictions in such joint
venture’s Organization Documents or pursuant to any joint venture agreement or
stockholders agreements solely to the extent of the Equity Interests of or
property held in the subject joint venture or other entity, so long as the
Investment in such joint venture is otherwise permitted by Section 7.03,
(H) customary provisions in Indebtedness permitted pursuant to this Agreement
but no more restrictive than the provisions in this Agreement and provided that
none of such provisions shall prohibit a Loan Party from, or adversely affect a
Loan Party’s ability to, make Restricted Payments to the Borrower or any
Subsidiary Guarantor, or (I) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 7.02(f) (provided that any such
restriction contained therein relates only to the asset or assets financed
thereby);
 
 
106

--------------------------------------------------------------------------------

 
 
(b)           limits the ability of any Subsidiary (other than an Excluded
Foreign Subsidiary) to Guarantee the Indebtedness of the Borrower and the other
Loan Parties under the Loan Documents;
 
(c)           limits the ability of the Borrower or any Subsidiary (other than
an Excluded Foreign Subsidiary) to create, incur, assume or suffer to exist
Liens on property of such Person in favor of the Administrative Agent pursuant
to this Agreement or the other Loan Documents; or
 
(d)           requires the grant of a Lien to secure an obligation of the
Borrower or any Loan Party if a Lien is granted to the Administrative Agent
pursuant to this Agreement or the other Loan Documents.
 
7.10         Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.11         Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio at any time during any Measurement Period to be greater than the
corresponding ratio set forth below:
 
Period
Maximum Consolidated
Leverage Ratio
Closing Date through December 30, 2012
4.50 to 1.00
December 31, 2012 through September 29, 2013
4.25 to 1.00
September 30, 2013 through December 30, 2013
4.00 to 1.00
December 31, 2013 through June 29, 2014
3.75 to 1.00
June 30, 2014 through December 30, 2014
3.50 to 1.00
December 31, 2014 through June 29, 2015
3.25 to 1.00
June 30, 2015 and thereafter
3.00 to 1.00

 
7.12         Amendments of Organization Documents.  Amend any of its
Organization Documents, other than any such amendments or modifications that are
not adverse to the interests of the Administrative Agent or the Secured Parties.
 
7.13         Accounting Changes.  Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.
 
7.14         Prepayments, Etc. of Subordinated Indebtedness.  Pay, prepay,
redeem, purchase, defease or otherwise satisfy any Subordinated Indebtedness
prior to the scheduled maturity thereof in any manner that would be in violation
of any subordination terms of such Subordinated Indebtedness, except
(a) prepayments, redemptions, purchases, defeasances or satisfaction of any
Subordinated Indebtedness with proceeds of a substantially concurrent issuance
of Qualified Equity Interests or (b) refinancings and refundings of any
Subordinated Indebtedness in compliance with Section 7.02(j)(ii).
 
7.15         Modifications of Subordinated Indebtedness.  Amend, modify, waive
or supplement (or permit the modification, amendment, waiver or supplement of)
in any respect any of the terms or provisions of any Subordinated Indebtedness,
which would materially and adversely affect the rights or interests of the
Administrative Agent and Lenders hereunder.
 
 
107

--------------------------------------------------------------------------------

 
 
ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES
 
8.01         Events of Default.  Any of the following (an “Event of Default”):
 
(a)           Non-Payment.  The Borrower or any other Loan Party fails to (i)
pay when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within four Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
 
(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.02(g) or (h), 6.03(a),
6.03(b), 6.03(c), 6.05(a), 6.10, 6.11, 6.12, or Article 7; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues and is not waived for a period of 30 days after the earlier to
occur of (i) the date upon which the Borrower receives written notice thereof
from the Administrative Agent or any Lender and (ii) the date upon which any
Loan Party has knowledge of such failure; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (or, if any such representation, warranty,
certification or statement is by its terms qualified by concepts of materiality
or reference to Material Adverse Effect, such representation, warranty,
certification or statement shall be incorrect or misleading in any respect) when
made or deemed made; or
 
(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A)
fails to (beyond the grace period, if any, provided in the agreement pursuant to
which such Indebtedness was created, but not exceeding thirty days) make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate outstanding principal amount (including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as defined in such Swap Contract)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as defined in such Swap Contract) and, in either event, the
Swap Termination Value owed by such Loan Party or such Subsidiary as a result
thereof is greater than the Threshold Amount; or
 
 
108

--------------------------------------------------------------------------------

 
 
(f)            Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person in respect of obligations
that, (x) if resulting from actions of two or more obligees that are not
Affiliates of each other, shall be for $1,000,000 or more, and (y) if resulting
from actions of only one obligee shall be for $5,000,000 or more, and with
respect to either (x) or (y), remains undischarged, unvacated, unbonded or
unstayed for 30 consecutive days after its issue or levy; or
 
(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
 
(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
 
(j)            Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
 
 
109

--------------------------------------------------------------------------------

 
 
(k)           Change of Control.  There occurs any Change of Control; or
 
(l)            Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby.
 
8.02         Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
 
(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and
 
(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents or applicable law;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03         Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall, subject to the provisions
of Section 2.15 and 2.16, be applied by the Administrative Agent in the
following order:
 
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article 3), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
 
 
110

--------------------------------------------------------------------------------

 
 
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and
 
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Secured Obligations, if any, in the order set forth above.
 
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article 9
hereof for itself and its Affiliates as if a “Lender” party hereto.
 
ARTICLE 9
ADMINISTRATIVE AGENT
 
9.01         Appointment and Authority.
 
(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  Except for the Borrower’s
specific rights contained in Section 9.06, the provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.
 
 
111

--------------------------------------------------------------------------------

 
 
(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and the L/C
Issuer hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article 9 and Article 10
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
 
9.02         Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
9.03         Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
(d)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.
 
 
112

--------------------------------------------------------------------------------

 
 
(e)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04         Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
9.05         Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
 
 
113

--------------------------------------------------------------------------------

 
 
9.06         Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the Borrower (such consent not
to be unreasonably withheld, delayed or conditioned and not to be required if an
Event of Default has occurred and is continuing), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders, consented to by the Borrower (such consent
not to be unreasonably withheld, delayed or conditioned and not to be required
if an Event of Default has occurred and is continuing) and accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint and the Borrower consents to (such consent not to be
unreasonably withheld, delayed or conditioned and not to be required if an Event
of Default has occurred and is continuing) a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Non-Cash Management
Swing Line Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Non-Cash Management Swing Line Lender, (ii) the retiring L/C Issuer
and Non-Cash Management Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.
 
9.07         Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
 
114

--------------------------------------------------------------------------------

 
 
9.08         No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the book managers, arrangers or syndication agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.
 
9.09         Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in
such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer in any such proceeding.
 
9.10         Collateral and Guaranty Matters.  Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
and the L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion,
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), payment in full of all obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements for which the Administrative Agent has received written notice
pursuant to Section 9.11 (other than any such Secured Cash Management Agreements
and Secured Hedge Agreements as to which arrangements satisfactory to the
applicable Cash Management Bank or Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuer shall have been made), (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing in accordance
with Section 10.01;
 
 
115

--------------------------------------------------------------------------------

 
 
(b)           to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and
 
(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.
 
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
9.11         Secured Cash Management Agreements and Secured Hedge
Agreements.  Except as otherwise expressly set forth herein or in any Guaranty
or any Collateral Document, no Cash Management Bank or Hedge Bank that obtains
the benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article 9 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements unless the Administrative Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.  The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements in the event all the following have occurred:  (a) the Aggregate
Commitments have terminated, (b) all Obligations have been paid in full (other
than contingent indemnification obligations), and (c) all Letters of Credit have
terminated or expired (other than Letters of Credit as to which other
arrangements with respect thereto satisfactory to the Administrative Agent and
the L/C Issuer shall have been made).
 
 
116

--------------------------------------------------------------------------------

 
 
ARTICLE 10
MISCELLANENOUS
 
10.01       Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
 
(a)           waive any condition set forth in Section 4.01 without the written
consent of each Lender;
 
(b)           without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 or any other provision of this Agreement or
any other Agreement or any other Loan Document, if the effect of such amendment,
modification or waiver is to require the Revolving Credit Lenders to make
Revolving Credit Loans (pursuant to a substantially concurrent request by the
Borrower) when such Revolving Credit Lenders would not otherwise be required to
do so without the written consent of the Required Revolving Credit Lenders;
 
(c)           extend (except as expressly provided in Section 2.17) or increase
the Commitment of any Lender (or reinstate the Commitment of any Lender
terminated pursuant to Section 8.02) without the written consent of such Lender;
 
(d)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to any Lender hereunder or under such other
Loan Document (except as expressly provided in Section 2.17) without the written
consent of each Lender directly and adversely affected thereby;
 
(e)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document to any Lender entitled to such amount without the written
consent of each Lender directly and adversely affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate or (ii) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or L/C Borrowing or to reduce any fee payable hereunder;
 
(f)            change (i) Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby or (ii) the order of application of any
reduction in the Commitments or any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of
Section 2.05(b) or 2.06(b), respectively, in each case in any manner that
directly and adversely affects the Lenders under a Facility without the written
consent of each Lender directly and adversely affected thereby except that (A)
Extensions may be made pursuant to Section 2.17, (B) prepayments, or assignments
and immediate extinguishment, by the Borrower of Term B Loans (offered ratably
to all Term B Lenders holding outstanding Term B Loans constituting the same
tranche of Term B Loans) at a discount to par may be made on terms and
conditions approved by the Administrative Agent and the Required Lenders and (C)
assignments of Term B Loans may be made to Affiliates of the Borrower on terms
and conditions (including an aggregate Dollar cap) approved by the
Administrative Agent and the Required Lenders;
 
 
117

--------------------------------------------------------------------------------

 
 
(g)           change (i) any provision of this Section 10.01 or the definition
of “Required Lenders” to reduce the percentage set forth therein or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder (other than the definitions specified in clause
(ii) of this Section 10.01(g)), without the written consent of each Lender, (ii)
the definition of “Required Revolving Credit Lenders” to reduce the percentage
set forth therein without the written consent of each Revolving Credit Lender,
(iii) the definition of “Required Term A Lenders” to reduce the percentage set
forth therein without the written consent of each Term A Lender or (iv) the
definition of “Required Term B Lenders” to reduce the percentages set forth
therein without the written consent of each Term B Lender;
 
(h)           release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;
 
(i)            release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or
 
(j)            impose any greater restriction on the ability of any Lender under
a Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term A Facility, the Required
Term A Lenders, (ii) if such Facility is the Term B Facility, the Required Term
B Lenders and (iii) if such Facility is the Revolving Credit Facility, the
Required Revolving Credit Lenders;
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
applicable Swing Line Lender in addition to the Lenders required above, affect
the rights or duties of such Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) neither of the Fee Letters may be amended, or rights or
privileges thereunder waived, except in a writing executed only by the parties
thereto; (v) the Autoborrow Agreement may be amended or rights or privileges
thereunder may be waived only in a writing executed by the parties thereto and
the Administrative Agent and (vi) the Administrative Agent and the Borrower
shall be permitted to amend any provision of the Loan Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document) if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature in any such provision.  Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent that, by its terms, requires the consent of all Lenders or each
affected Lender under a Facility may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender under a Facility that, by its
terms, affects any Defaulting Lender disproportionately adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender.
 
 
118

--------------------------------------------------------------------------------

 
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each Lender directly affected thereby and that has been approved by
the Required Lenders, the Borrower may replace such non-consenting Lender in
accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).
 
Notwithstanding any provision herein to the contrary, this Agreement may be
amended in accordance with Section 2.14 in connection with any Incremental
Increase.
 
10.02       Notices; Effectiveness; Electronic Communications.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)            if to the Borrower, the Administrative Agent, the L/C Issuer or
the Non-Cash Management Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
 
(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article 2 if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient..
 
 
119

--------------------------------------------------------------------------------

 
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
 
(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and each Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and each Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
 
(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
 
120

--------------------------------------------------------------------------------

 
 
10.03       No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or any Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or a Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
 
10.04       Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Borrower shall pay, promptly following
written demand therefor, (i) all reasonable and documented out-of-pocket costs
and expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates (but limited, in the case of legal fees and expenses, to
the reasonable and documented fees, disbursements and other charges of one
counsel to the Administrative Agent and its Affiliates and, if necessary, a one
local counsel in any relevant material jurisdiction), in connection with the
syndication of the credit facilities provided for herein, due diligence in
connection therewith, and the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable out of pocket expenses
incurred by the Administrative Agent, any Lender or the L/C Issuer (but limited,
in the case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of (x) one counsel to the Administrative Agent
and Wells Fargo Securities taken as a whole, special or foreign counsel and, if
necessary, of one local counsel to the Administrative Agent and Wells Fargo
Securities, taken as a whole, in any relevant material jurisdiction, and in the
case of an actual or perceived conflict of interest, one additional counsel in
each relevant jurisdiction to each group of affected persons similarly situated
taken as a whole and (y) one counsel to the Lenders (taken as a whole), special
or foreign counsel and, if necessary, of one local counsel to the Lenders (taken
as a whole) in any relevant material jurisdiction; provided that in the case of
an actual or perceived conflict of interest, one additional counsel in each
relevant jurisdiction to each group of affected Lenders similarly situated
(taken as a whole)), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
 
 
121

--------------------------------------------------------------------------------

 
 
(b)           Indemnification by the Borrower.  The Borrower and each other Loan
Party shall indemnify the Administrative Agent (and any sub-agent thereof), each
Arranger, each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable and documented costs and expenses (but
limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of (x) one
counsel to the Administrative Agent and its Affiliates and, if reasonably
necessary, a single specialty or local counsel for the Administrative Agent and
its Affiliates in each relevant specialty or jurisdiction, as applicable and (y)
one counsel to all Indemnitees taken as a whole (other than the Administrative
Agent and its Affiliates) and, if reasonably necessary, a single specialty or
local counsel for all Indemnitees taken as a whole (other than the
Administrative Agent and its Affiliates) in each relevant specialty or
jurisdiction, as applicable; provided that in the case of an actual or perceived
conflict of interest with respect to any of the foregoing counsel, one
additional counsel in each relevant specialty or jurisdiction, as applicable, to
each group of affected Indemnitees similarly situated and taken as a whole),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or such Indemnitee’s Related
Parties, (y) result from a claim brought by the Borrower or any other Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment from a court of competent
jurisdiction in its favor on such claim, or (z) any dispute solely among the
Indemnitees (other than any claims (i) against an Indemnitee in its capacity as
or in fulfilling its role as an agent or arranger or any similar role under this
Agreement or any other Loan Document or (ii) arising out of any act or omission
of the Borrower or any Subsidiary of the Borrower or any of their respective
Affiliates).  This Section 10.04(b) shall not apply with respect to any Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.
 
 
122

--------------------------------------------------------------------------------

 
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, each Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, such Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than five Business Days after demand therefor.
 
(f)            Survival.  The agreements in this Section and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and any Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
 
10.05       Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
 
123

--------------------------------------------------------------------------------

 
 
10.06       Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (other than a Defaulting Lender) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
 
(i)            Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term A Facility or the Term B Facility, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld, delayed or conditioned) to a lesser amount;
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to any Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
 
 
124

--------------------------------------------------------------------------------

 
 
(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld, delayed or conditioned) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate (as defined under clause (a) of the
definition of “Affiliate”) of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Term A Commitment, Term B Commitment or any Revolving Credit
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (2) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(C)           the consent of the L/C Issuer and each Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.
 
(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
 
(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
 
125

--------------------------------------------------------------------------------

 
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a  Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption and each Incremental Amendment delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or, the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
 
 
126

--------------------------------------------------------------------------------

 
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(f) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to provide to the applicable Lender the forms described in Section 3.01(f) as
though it were a Lender providing such forms to the Borrower and to be subject
to the provisions of Sections 3.06 and 10.13 as if it were an assignee under
subsection (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive unless the sale of such participation to such
Participant is made with the Borrower’s prior written consent.  Each Lender that
sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(f)            Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Wells Fargo assigns all of its Revolving Credit Commitment and
Revolving Credit Loans pursuant to Section 10.06(b), Wells Fargo may, (i) upon
30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or
(ii) upon 30 days’ notice to the Borrower, resign as Non-Cash Management Swing
Line Lender.  In the event of any such resignation as L/C Issuer or Non-Cash
Management Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Non-Cash Management Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Wells Fargo as L/C Issuer or
Non-Cash Management Swing Line Lender, as the case may be.  If Wells Fargo
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/ C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).  If Wells Fargo resigns as Non-Cash Management
Swing Line Lender, it shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in any
such outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the
appointment of a successor L/C Issuer and/or Non-Cash Management Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Non-Cash
Management Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
reasonably satisfactory to Wells Fargo to effectively assume the obligations of
Wells Fargo with respect to such Letters of Credit.
 
 
127

--------------------------------------------------------------------------------

 
 
10.07        Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14 or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) with the prior written consent of the
Borrower, (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(i) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder.
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof; provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
 
128

--------------------------------------------------------------------------------

 
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
10.08       Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, or the L/C Issuer or Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff.  The rights of each Lender, the L/ C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
10.09       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to any L/C Issuer, constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.
 
 
129

--------------------------------------------------------------------------------

 
 
10.11       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12       Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or any
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
10.13       Replacement of Lenders.  If (i) any Lender requests compensation
under Section 3.04, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) any Lender is a Defaulting Lender, (iv) any
Lender does not approve any consent, waiver or amendment that (A) requires the
approval of all Lenders or all affected Lenders in accordance with the terms of
Section 10.01 and (B) has been approved by the Required Lenders, or (v) any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b) and any fees due pursuant to
Section 2.05(c);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
 
130

--------------------------------------------------------------------------------

 
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(d)           such assignment does not conflict with applicable Laws; and
 
(e)           in the case of an assignment pursuant to clause (a)(iv) above, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14       Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
 
131

--------------------------------------------------------------------------------

 
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW
 
10.15       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16       California Judicial Reference.  If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision; provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
10.04, the Borrower shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.
 
10.17        No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Arrangers
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
any Arranger nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, any Arranger nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.
 
 
132

--------------------------------------------------------------------------------

 
 
10.18       Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
10.19       USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.
 
10.20       Time of the Essence.  Time is of the essence of the Loan Documents.
 
10.21       Entire Agreement.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[SIGNATURE PAGES FOLLOW]
 
 
133

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
ON ASSIGNMENT, INC.,
  a Delaware corporation      
 
By: 
    Name:   Title:

 
 
On Assignment, Inc.
Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent
     
 
By: 
    Name:   Title:

 
 
On Assignment, Inc.
Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.01A
 
EXISTING LETTERS OF CREDIT
 
Section A: Letters of Credit issued by Wells Fargo Bank, National Association
 
 
L/C No.
 
Amount
 
Issued
Expiration
Applicant
Beneficiary
IS0003894
  $ 30,000.00  
10/05/2011
10/31/2012
Apex Systems, Inc.
10-30 South Wacker, L.P.
IS0009021
  $ 50,000.00  
01/09/2012
01/01/2013
Apex Systems, Inc.
Pacific Indemnity Company
IS0009022
  $ 383,611.00  
01/09/2012
01/01/2013
Apex Systems, Inc.
St. Paul Fire and Marine Insurance Company
IS0009471
  $ 70,466.67  
01/18/2012
05/31/2012
Apex Systems, Inc.
Broad Financial Center LLC

 
Section B: Letters of Credit issued by Bank of America, N.A.
 
L/C No.
   
Amount
 
Issued
Expiration
Applicant
Beneficiary
  3052407     $ 800,000.00  
12/03/2010
10/31/2012
On Assignment, Inc.
The Travelers Indemnity Company
  68046635     $ 1,250,000.00  
12/03/2010
10/31/2012
On Assignment, Inc.
Sentry Insurance A Mutual Company

 
Schedule 1.01A
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.01B
 
HISTORICAL
 
CONSOLIDATED EBITDA
 
Fiscal Quarter Ended
 
Consolidated EBITDA
 
June 30, 2011
  $ 32,209,296  
September 30, 2011
  $ 35,380,776  
December 31, 2011
  $ 36,689,297  
March 31, 2012
  $ 28,377,209  

 
Schedule 2.01
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.08(b)
 
EXISTING LIENS
 
DEBTOR
 
JURISDICTION
SECURED PARTY
FILING INFO
COLLATERAL DESCRIPTION
On Assignment, Inc.
 
Delaware Secretary of State
Dell Financial Services, LLC
 
51235358
Filed:     4-21-05
 
Continuation:
2010 0985436
Filed:     3-23-10
 
Amendment:
2010 4019455
Filed:     11-16-10
 
Computer equipment
 
 
 
 
 
 
Amendment changes SP name from Dell…LP to Dell…LLC
On Assignment, Inc.
 
Delaware Secretary of State
De Lage Landen Financial Services, Inc.
 
2008 4201180
Filed:     12-9-08
 
Amendment:
2008 4334197
Filed:     12-31-08
 
Computer equipment
 
 
Amendment removed org ID number
On Assignment, Inc.
 
Los Angeles County, CA
Los Angeles County Tax Collector
20031987330
Filed:     7-11-03
County tax lien:
$1089.51
On Assignment, Inc.
 
Los Angeles County, CA
Los Angeles County Tax Collector
20031987331
Filed:     7-11-03
County tax lien:
$2329.03
Oxford Global Resources, Inc.
 
Delaware Secretary of State
 
U.S. Bank Equipment Finance
2012 1015736
Filed:     3-15-12
 
Equipment
VISTA Staffing Solutions, Inc.
675 East 2100 South, #390
Salt Lake City, UT 84106
 
Utah Secretary of State
Cisco Systems Capital Corporation
170 W. Tasman Drive
San Jose, CA 95134
 
275848200545
Filed:     8-8-05
 
Continuation:
Filed:     7-28-2010
 
Leased equipment – computer networking and telecommunications related
VISTA Staffing Solutions, Inc.
675 East 2100 South, #390
Salt Lake City, UT 84106
 
Utah Secretary of State
Wells Fargo Equipment Finance, Inc.
733 Marquette Avenue
Minneapolis, MN 55402
 
305099200600
Filed:     10-12-06
 
Amendment:
Filed:     12-22-06
 
Continuation:
Filed:     9-19-11
 
Leased furniture and fixtures
Healthcare Partners, Inc.
Georgia-
Superior Court Clerks Cooperative Authority
NEC Financial Services, LLC
007-2011-004384
Filed:     3-9-11
Equipment – telephone related
Healthcare Partners, Inc.
Georgia-
Superior Court Clerks Cooperative Authority
NEC Financial Services, LLC
007-2011-004661
Filed:     3-14-11
Equipment – telephone related

 
Schedule 5.08(b)
 
 
 

--------------------------------------------------------------------------------

 
 
Apex Systems, Inc.
 
As of the Closing Date, filings for precautionary purposes made with respect to
true leases of personal property originally between Apex Systems, Inc. and each
of Bank of Essex, Bank of Richmond, BB&T, Branch Banking and Trust Company, Cobb
Technologies Leasing LLC, Consolidated Bank, CSC Leasing Company, EVB, EVB
(Hanover Bank), First Capital, First Capital Bank, First Market Bank, Fulton
Bank, Gateway Bank, GreatAmerica Leasing Company, Manufacturers and Trade Trust
Company as successor by Merger to Provident Bank, Middleburg Financial, Paragon
Bank, Paragon Commercial Bank, Peoples Bank, People’s Bank of Virginia,
Provident Bank, Resource Bank, River City Bank, Sona Bank, StellarOne Bank,
Stellar One Bank, SunTrust Bank, Transcommunity Bank, Union Bank, Union First
Market Bank, US Bancorp, Village Bank, Virginia Business Bank, Virginia
Commonwealth Bank and Xenith Bank
 
Schedule 5.08(b)
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.08(c)
 
OWNED REAL PROPERTY
 
None.
 
Schedule 5.08(c)
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.08(d)(i)
 
LEASED REAL PROPERTY
 
(LESSEE)
 
Lessee
Lessor
Address
(with county)
Expiration
Date
 
Annual Rent
 
Assignment Ready, Inc.
South Coast Executive
3100 Bristol St Suite 550,
Costa Mesa, CA 92626
Orange County
6/30/2016
  $ 54,901.00  
Assignment Ready, Inc.
The Realty Associates Fund VII LP
1150 Bayhill Drive, #200
San Bruno, CA  94066
San Mateo County
1/31/2015
  $ 85,144.00  
Assignment Ready, Inc.
Transwestern Columbia Centre II
9450 W. Bryn Mawr Road, #260
Rosemont, IL  60018
Cook County
4/30/2017
  $ 52,163.00  
Assignment Ready, Inc.
Rukh South Plainfield Prop., L.L.C.
517 US Highway 1 South, Suite 2150,
Iseling, NJ 08830
Middlesex County
7/31/2016
  $ 48,400.00  
Assignment Ready, Inc.
Triad Enterprises, LLC
8778 Wolff Court, #207
Westminster, CO  80030
Adams County
9/30/2013
  $ 22,103.00  
Assignment Ready, Inc.
Bala Pointe Owner, LP
111 Presidential Blvd., #240
Bala Cynwyd, PA  19004
Montgomery County
10/31/2016
  $ 139,680.00  
Assignment Ready, Inc.
Hub Properties Trust
1500 Market St., W. Tower  Suite LM 545
Philadelphia, PA  19102
Philadelphia County
8/31/2017
  $ 45,124.20  
Assignment Ready, Inc.
Chase Merritt Four Corners, LLC
5333 Westheimer, #880
Houston, TX  77056
Harris County
1/31/2014
  $ 111,745.00  
Assignment Ready, Inc.
Campanelli Westfield LLC
300 Crown Colony, Suite 503
Quincy, MA  02169
Norfolk County
2/28/2015
  $ 43,393.00  
Assignment Ready Inc
401 Edgewater LLC
301 Edgewater Place, Suite 210,
Wakefield, MA 01880
Middlesex County
8/31/2016
  $ 50,126.00  

 
Schedule 5.08(d)(i)
 
 
 

--------------------------------------------------------------------------------

 
 
Lessee
Lessor
Address
(with county)
Expiration
Date
   
Annual Rent
 
Assignment Ready, Inc.
Mack-Cali WP Realty Assoc., L.L.C.
One Water Street, 2nd Floor
White Plains, NY  10601
Westchester County
3/31/2016
  $ 60,863.00  
Assignment Ready, Inc.
Rio Vista Tower III LLC
9095 Rio San Diego Drive, #300
San Diego, CA 92108
San Diego County
6/30/2016
  $ 200,322.00  
Assignment Ready, Inc.
Balboa & Victory Partnership
6345 Balboa Blvd., #272
Encino, CA  91316
Los Angeles County
12/31/2012
  $ 73,320.00  
Assignment Ready, Inc.
Unico Properties, Inc.
1325 Fourth Avenue, #1430
Seattle, WA  98101
King County
5/31/2014
  $ 65,704.00  
Assignment Ready, Inc.
Bingham Center LLC
30600 Telgraph Rd Suite 1160,
Bingham Farms, MI 48025
Oakland County
5/31/2016
  $ 17,444.00  
Oxford Global Resources, Inc.
 
Chagrin-Green LLC
23250 Chagrin Blvd., #375
Beachwood, OH  44122
Cuyahoga County
12/31/2017
  $ 78,320.00  
Assignment Ready, Inc.
Best Property Fund, LLC
13601 Preston Road, #600 & 670E
Dallas, TX  75240
Dallas County
4/30/2013
  $ 100,832.00  
Assignment Ready, Inc.
Cardello Associates
1501 Reedsdale Street, #2002
Pittsburgh, PA  15233
Allegheny County
1/31/2014
  $ 21,378.00  
Assignment Ready, Inc.
NNN VF 7777
Bonhomme Avenue, LLC
7777 Bonhomme Avenue, Suite 1901
Clayton, MO  63105
St. Louis County
10/31/2015
  $ 30,258.00  
Assignment Ready, Inc.
Riderwood Associates, L.P.
1122 Kenilworth Drive, #118
Towson, MD  21204
Baltimore County
7/31/2012
  $ 75,174.00  
Assignment Ready, Inc.
Utah State Retirement Investment
605 N. US Highway 169, #220
Plymouth, MN  55441
Hennepin County
10/31/2014
  $ 53,608.00  

 
Schedule 5.08(d)(i)
 
 
 

--------------------------------------------------------------------------------

 
 
Lessee
Lessor
Address
(with county)
Expiration
Date
   
Annual Rent
 
Assignment Ready, Inc.
Court International, LLC
2550 University Avenue W., #315N
St. Paul, MN  55114
Ramsey County
2/28/2013
  $ 80,099.00  
Assignment Ready, Inc.
Washington Real Estate Investment Trust
51 Monroe Street, #506
Rockville, MD  20850
Montgomery County
1/31/2017
  $ 49,830.00  
Vista Staffing Solutions, Inc.
Teachers Concourse LLC
Two Concourse Parkway, #245
Atlanta, GA  30328
Fulton County
12/31/2015
  $ 126,788.00  
Assignment Ready, Inc.
Whitnall – Summit Company, LLC
6737 W. Washington Street, Suite 3470
West Allis, WI  53214
Milwaukee County
 9/30/2018
  $ 112,728.00  
Assignment Ready, Inc.
MLIC Asset Holdings II, LLC,
DBA Stoneridge
6140 Stoneridge Mall Road, #360
Pleasanton, CA 94588
Alameda County
5/31/2014
  $ 63,205.00  
Assignment Ready, Inc.
Bascom Sub, LLC
2105 S. Bascom Ave., #390
Campbell, CA  95008
Santa Clara County
5/31/2015
  $ 125,087.00  
Assignment Ready, Inc.
Duke Realty Ohio
9987 Carver Road, Suite 510
Blue Ash, OH  45242
Hamilton County
2/28/2016
  $ 223,315.00  
Assignment Ready, Inc.
Parkway Fountains LLC
1702 E. Highland Ave., #315
Phoenix, AZ  85016
Maricopa County
4/30/2013
  $ 17,686.00  
Assignment Ready, Inc.
Healthcare Property Group, L.L.C.
8300 Health Park, #233
Raleigh, NC  27615
Wake County
2/10/2013
  $ 80,656.00  
Assignment Ready, Inc.
Hines VAF II Sacramento Properties GP LLC
555 University Ave Suite 170
Sacramento, CA 95825
Sacramento County
6/30/2015
  $ 18,598.00  
Assignment Ready, Inc.
VV USA City, L.P.
201 N. Illinois Street, #1500
Indianapolis, IN  46204
Marion County
7/31/2014
  $ 54,713.00  

 
Schedule 5.08(d)(i)
 
 
 

--------------------------------------------------------------------------------

 
 
Lessee
Lessor
Address
(with county)
Expiration
Date
   
Annual Rent
 
Assignment Ready, Inc.
Mack-Cali Realty L.P.
365 West Passaic Street
Rochelle Park, NJ  07622
Bergen County
1/31/2015
  $ 47,579.52  
Assignment Ready, Inc.
Beacon #10, L.L.C.
4421 Stuart Andrew Blvd., #300
Charlotte, NC  28217
Mecklenburg County
7/31/2013
  $ 32,665.00  
Assignment Ready, Inc.
Rivergate Acquisition Company LLC
400 North Ashley Dr, Suite 1310,
Tampa, FL 33602
Hillsborough County
12/31/2016
  $ 88,020.00  
Assignment Ready, Inc.
Greystone Office, LP
7200 North Mopac, Suite 165
Austin, TX  78731
Travis County
4/30/2017
  $ 47,088.00  
Assignment Ready, Inc.
Regus Management Group, LLC
7545 Irvine Center Dr, Suite 217,
Irvine, CA 92618
Los Angeles County
2/28/2013
  $ 10,320.00  
Assignment Ready, Inc.
R.Reusse Construction Co, Limited
100 Allstate Pkwy Suite 300,
Markham, ON L3R 6H3
Canada
1/14/2014
  $ 30,964.00  
Assignment Ready, Inc.
Regus Management Group, LLC
110 East Broward Blvd Suite 1715,
Ft. Lauderdale, FL 33301
Broward County
12/31/12
  $ 19,656.00  
Assignment Ready, Inc.
Joe Kenny, III DBA
Old Jonestown Office Suites
6230 Old Jonestown Road, #A
Harrisburg, PA  17112
Dauphin County
2/28/2013
  $ 37,415.00  
Assignment Ready, Inc.
Tower Building Investors
1970 Broadway, #200
Oakland, CA  94612
Alameda County
10/31/2015
  $ 60,059.00  
Assignment Ready, Inc.
Spectrum Building of Texas, L.L.P.
613 Northwest Loop 410, #210
San Antonio, TX  78216
Bexar County
11/30/2013
  $ 30,170.00  
Assignment Ready, Inc.
West Colony Offices Associates, L.P.
1200 Valley West Dr., #502
Des Moines, IA  50266
Polk County
7/30/2015
  $ 18,880.00  

 
Schedule 5.08(d)(i)
 
 
 

--------------------------------------------------------------------------------

 
 
Lessee
Lessor
Address
(with county)
Expiration
Date
   
Annual Rent
 
Assignment Ready, Inc.
L.D. Hancock Family, LLC
218 S. Thomas Street, #205
Tupelo, MS  38801
Lee County
11/30/2015
  $ 52,355.00  
Assignment Ready, Inc.
Fairfield Merrittview SPE L.L.C
383 Main Ave Suite 602,
Norwalk, CT 06851
Fairfield County
3/31/2019
  $ 154,438.00  
On Assignment, Inc.
Calabasas BCD, Inc
26745 Malibu Hills Road
Calabasas, CA 91301
Los Angeles County
11/30/2021
  $ 637,871.00  
Oxford Global Resources, Inc.
Professional Commercial Office Managemenr and 200 Brown Partners, LLC
200 Brown Road, #308
Fremont, CA  94539
Alameda County
10/31/2013
  $ 20,375.00  
Oxford Global Resources, Inc.
Franklin Street Properties Corp.
505 South 336 St Suite 530,
Federal Way, WA 98003
King County
9/30/2016
  $ 116,717.00  
Oxford Global Resources, Inc.
Zell Two Inc.
5700 Corporate Drive, #235
Pittsburgh, PA  15237
Allegheny County
1/31/2013
  $ 37,265.00  
Oxford Global Resources, Inc.
Lexington Palm Beach, LLC
4200 Northcorp Parkway suite 300,
Palm Beach Gardens, FL 33410
Palm Beach County
9/30/2019
  $ 299,170.00  
Oxford Global Resources, Inc.
Congress Street Holdings, LLC
211 Congress St, 8th floor,
Boston, MA 02110
Suffolk County
5/14/2016
  $ 88,486.00  
Oxford Global Resources, Inc.
MIE Properties, Inc.
202 Moravian Valley Road, #C-E
Waunakee, WI  53154
Dane County
5/31/2012
  $ 154,200.00  
Oxford Global Resources, Inc.
Bixby Land Company
6825 W. Galveston Street, #7
Chandler, AZ  85226
Maricopa County
12/31/2012
  $ 76,560.00  
Oxford Global Resources, Inc.
FRB Associates, LLC
100 Corporate Drive, #102
Windsor, CT  06095
Hartford County
4/30/2013
  $ 60,944.00  

 
Schedule 5.08(d)(i)
 
 
 

--------------------------------------------------------------------------------

 
 

Lessee Lessor Address
(with county)
Expiration
Date
    Annual Rent  
Oxford Global Resources, Inc.
W Street Realty, LLC
155 West Street, Suite 7
Wilmington, MA  01887
Middlesex County
3/31/2014
  $ 41,796.00  
Oxford Global Resources, Inc.
John Hancock Life Insurance Company
1515 E. Woodfield Road, Suite 810
Schaumburg, IL  60173
Cook County
5/31/2014
  $ 11,088.00  
Oxford Global Resources, Inc.
Oakmead Terrace, LLC
1230 Oakmead Parkway, #204 &206
Sunnyvale, CA  94085
Santa Clara County
1/31/2015
  $ 35,484.00  
Oxford Global Resources, Inc.
Cummings Properties LLC
100 Cummings Center, #206C, 206N, 206L
Beverly, MA  01915
Essex County
12/30/2015
  $ 603,414.00  

Oxford Global Resources, Inc.
Alliance #3 Building Partners, LLC
440 Alliance Gateway Freeway, #100
Fort Worth, TX  76177
Tarrant County
3/31/2016
  $ 112,800.00  
Oxford Global Resources, Inc.
Theater of Marlborough,
a Municipal Corporation City Hall
255 Main Street, Room 103
Marlborough, MA  01752
Middlesex County
month to month
 
$4,200.00 (monthly)
 
Vista Staffing Solutions, Inc.
Edinburgh Investment, LLC
117 Edinburgh, #207
Cary, NC  27511
Wake County
2/28/2013
  $ 41,606.00  
Vista Staffing Solutions, Inc.
William & Linda Metrie
9910 W. Layton
Greenfield, WI  53228
Milwaukee County
9/30/2013
  $ 44,400.00  
Vista Staffing Solutions, Inc.
Duke Realty Limited Partnership
1735 North Brown Rd Suite 100,
Lawrenceville, GA 30043
Gwinnett County
8/31/2015
  $ 119,963.00  
Vista Staffing Solutions, Inc.
Vitoly, LLC
275 E. 200 South
Salt Lake City, UT  84111
Salt Lake County
12/31/2016
  $ 479,808.00  
Lab Support UK Limited
MWB Business Exchange Centres
Wellington House, East Road
Cambridge, Cambridgeshire
CB1 1BH, United Kingdom
12/31/2012
  £ 30,240.00  

 
Schedule 5.08(d)(i)
 
 
 

--------------------------------------------------------------------------------

 
 

Lessee Lessor Address
(with county)
Expiration
Date
    Annual Rent  
Lab Support UK Limited
Omnia Offices Limited
Omnia One, Queen Street
Sheffield, South Yorkshire
S1 2DG, United Kingdom
8/1/2012
  £ 22,800.00  
Lab Support UK Limited
MEPC Birchwood Park No. 1 Limited and
MPEC Birchwood Park No. 2 Limited
Chadwick House, Birchwood Park
Warrington, Cheshire
WA3 6AE, United Kingdom
7/2/2012
  $ 12,420.00  
On Assignment Lab Support BV
ING Real Estate Investments Management (NL) B.V.
Graadt van Roggenweg 344
3531 AH Utrecht, Netherlands
12/31/2014
  € 34,263.96  
Lab Support UK Limited
Emory Properties Limited of Elizabeth House
Royal Albert House Sheet Street
Windsor, Berkshire
SL4 1BE, United Kingdom
8/30/2015
  £ 50,580.00  
Oxford Global Resources, Inc.
Karamex Limited
Penrose Wharf, Penrose Quay
Cork, Ireland
10/4/2013
  € 79,995.00  
Lab Support Belgium N.V.
Antwerp Business Center
De Keyserfei
5 bus 58
2018 Antwerpen
12/31/2012
  € 29,358.00  
Sharpstream Life Sciences, Ltd.
18 Mantell Street London (No1) Limited
18 Mansell St 1st floor,
London, E1 8AA
UK
12/31/2016
  £ 56,100.00  
Sharpstream Life Sciences Business Consulting (Shanghai) Co. Ltd.
Shanghai Automotive Asset Management Co., Ltd.
No. 4 Lane 1139, Pudong Ave.
Pudong New Areas, Shanghai 200135 China
2/28/2013
  ¥ 36,000.00  
Valesta ETT, S.L.
Regus Barcelona
Gran Vía de les Corts Catalanes 583,Planta 5ª, 08011 Barcelona, Spain
4/30/2013
  € 27,840.00  
Valesta ETT, S.L.
Regus
 
Stationsplein 91 & 105, 5211 BM 's-Hertogenbosch, The Netherlands
9/30/2012
  € 25,800.00  
Valesta ETT, S.L.
NEGOCENTER MADRID
Paseo de la Castellana 135, planta 7a, 28046 Madrid, Spain
12/1/2012
  € 8,346.00  
Valesta NV
QRS NV
Business Park E19, Battelsesteenweg 455E, 2800 Mechelen, Belgium
3/31/2018
  € 0,000.00  
Health Care Interim NV
NCI
Multiburo, Avenue Pasteur 6H, 1300 Wavre, Belgium
7/31/2012
  € 36,603.00  
Apex Systems, Inc.
ASI Partners LLC
4400 Cox Road, Suite 200
Glen Allen, VA 23060
Henrico County
9/30/2015
  $ 616,445.83  

 
Schedule 5.08(d)(i)
 
 
 

--------------------------------------------------------------------------------

 
 

Lessee Lessor Address
(with county)
Expiration
Date
    Annual Rent  
Apex Systems, Inc.
ASI Sadler Place
5020 Sadler Place
Glen Allen, VA 23060
Henrico County
4/3/2017
  $ 616,965.54  
Apex Systems, Inc.
Peter Schwartz Management Co., Inc.
211 N. Union Street, Suite 220
Alexandria, VA 22314
Alexandria City County
5/31/2016
  $ 112,055.48  
Apex Systems, Inc.
Ten Fairview Associates
 
3190 Fairview Park Drive, Suite 200
Falls Church, VA 22042
Fairfax County
12/31/2013
  $ 472,680.84  
Apex Systems, Inc.
Lichtin/Wade LLC
Wade Park Boulevard, Suite 302
Raleigh, NC 27607
Wake County
1/31/2014
  $ 206,243.12  
Apex Systems, Inc.
Columbia 100 LLC
8820 Columbia 100 Pkwy, Suite 402
Columbia, MD 21045
Howard County
6/30/2012
  $ 136,299.96  
Apex Systems, Inc.
APG PCE, LLC
 
53 Perimeter Center East, Suite 300
Atlanta, GA 30346
Dekalb County
7/30/2017
  $ 146,638.86  
Apex Systems, Inc.
10-30 South Wacker, L.P.
 
30 S. Wacker Drive, Suite 1660
Chicago, IL 60606
Cook County
1/31/2016
  $ 47,627.16  
Apex Systems, Inc.
Bryn Mawr-VEF IV Associates LLC
 
8430 West Bryn Mawr, Suite 825
Chicago, IL 60631
Cook County
9/30/2014
  $ 131,147.56  
Apex Systems, Inc.
Equity Office
1111 Bayhill Dr., Suite 240
San Bruno, CA 94066
San Mateo County
7/31/2014
  $ 151,420.48  
Apex Systems, Inc.
Wells Management Inc.
Trinity Partners
3730 Glen Lake Drive, Suite 175
Charlotte, NC 28208
Mecklenburg County
12/31/2015
  $ 142,606.81  
Apex Systems, Inc.
Bellevue Place Office Building I Limited Partnership
10500 NE 8th Street, Suite 1525
Bellevue, WA 98004
King County
9/30/2014
  $ 152,703.60  

 
Schedule 5.08(d)(i)
 
 
 

--------------------------------------------------------------------------------

 
 

Lessee Lessor Address
(with county)
Expiration
Date
    Annual Rent  
Apex Systems, Inc.
WHLNF Real Estate Limited Partnership
 
3900 East Mexico Avenue, Suite 200
Denver, CO 80210
Denver County
10/31/2012
  $ 169,227.60  
Apex Systems, Inc.
SP Millennium Center LP
222 West Las Colinas Blvd., Suite 645E
Irving, TX 75039
Dallas County
2/28/2017
  $ 226,319.80  
Apex Systems, Inc.
Duke Realty Limited Partnership
DBA Duke Realty of Indiana Limited Partnership
520 Maryville Centre Drive, Suite 420
St. Louis, MO 63141
Saint Louis County
7/31/2016
  $ 133,468.50  
Apex Systems, Inc.
MA New England Executive Park, LLC
7 New England Exec Park, Suite 410
Burlington, MA 01803
Middlesex County
6/30/2012
  $ 164,979.00  
Apex Systems, Inc.
Metrapolitan Life Insurance Company
 
4010 Boy Scout Boulevard, Suite 400
Tampa, FL 33607
Hillsborough County
5/31/2016
  $ 125,581.38  
Apex Systems, Inc.
Brandywine Operating Partnership, LP
610 W. Germantown Pike, Suite 210
Plymouth Meeting, PA 19462
Montgomery County
9/1/2017
  $ 65,232.50  
Apex Systems, Inc.
GCCFC 2007-GG9 Westchase Office LLC
10205 Westheimer Road, Suite 1150
Houston, TX 77042
Harris County
12/7/2015
  $ 56,873.40  
Apex Systems, Inc.
Metro Four Associates Limited Partnership
 
379 Thornal Street, 3rd Floor
Edison, NJ 08837
Middlesex County
7/31/2012
  $ 157,440.00  
Apex Systems, Inc.
Newport Place Corporation
 
4100 Newport Place, Suite 410
Newport Beach, CA 92660
Orange County
12/31/2013
  $ 345,064.23  
Apex Systems, Inc.
FSP Pacific Center, LLC
 
1455 Frazee Road, Suite 450
San Diego, CA 92108
San Diego County
2/29/2019
  $ 229,620.00  
Apex Systems, Inc.
Excel Trust LP
 
16435 North Scottsdale Road, Suite 230
Scottsdale, AZ 85260
Maricopa County
10/31/2012
  $ 249,299.40  

 
Schedule 5.08(d)(i)
 
 
 

--------------------------------------------------------------------------------

 
 

Lessee Lessor Address
(with county)
Expiration
Date
    Annual Rent  
Apex Systems, Inc.
Kipp-Stawski Management Group
 
33 Whitehall Street, 17th Floor
New York, NY 10004
New York County
4/30/2014
  $ 211,400.04  
Apex Systems, Inc.
SheltAir Aviation Center
1100 Lee Wagener Boulevard, Suite 338
Fort Lauderdale, FL 33315
Broward County
8/31/2012
  $ 39,300.00  
Apex Systems, Inc.
O.R.-Lincoln LLC
 
10220 SW Greenburg Road, Suite 551
Portland, OR 97223
Washington County
3/31/2013
  $ 80,309.80  
Apex Systems, Inc.
Wells Management Inc.
1230 Rosecrans Ave, Suite 480
Manhattan Beach, CA 90266
Los Angeles County
8/31/2016
  $ 108,547.50  
Apex Systems, Inc.
Geneva Office Exchange X, LLC
300 North Executive Drive, Suite 101
Brookfield, WI 53005
Waukesha County
10/31/2016
  $ 30,866.20  
Apex Systems, Inc.
Liberty Property Limited Partnership
Butler Plaza 1, Suite 203
Jacksonville, FL 32256
Duval County
8/31/2015
  $ 52,565.32  
Apex Systems, Inc.
Crown-Greensboro I, LLC
 
101 Centre Port Drive, Suite 330
Greensboro, NC 27409
Guilford County
5/31/2012
  $ 69,664.00  
Apex Systems, Inc.
TX-Austin Westech 360 Limited Partnership
 
Westech Building 360
8911 Capital of Texas Highway, Suite 3200
Austin, TX 78759
Travis County
8/31/2014
  $ 80,052.96  
Apex Systems, Inc.
495 Metro Place, LLC
495 Metro Place South, Suite 160
Dublin, OH 43017
Franklin County
2/28/2017
  $ 48,820.56  
Apex Systems, Inc.
CBRE Asset Services
11486 Corporate Boulevard, Suite 100
Orlando, FL 32817
Orange County
month to month
 
$8,067.79 (monthly)
 
Apex Systems, Inc.
Highwoods/Tennessee Holdings, LP
 
Lakeview Ridge II
2630 Elm Hill Park, Suite 200
Nashville, TN 37214
Davidson County
2/28/2013
  $ 73,342.56  

 
Schedule 5.08(d)(i)
 
 
 

--------------------------------------------------------------------------------

 
 

Lessee Lessor
Address
(with county)
Expiration
Date
    Annual Rent  
Apex Systems, Inc.
Centinnial Lakes LLC
 
3601 West 76th Street, Suite 250
Edina, MN 55435
Hennepin County
8/31/2017
  $ 49,597.52  
Apex Systems, Inc.
Merchant 99-111 Founders, LLC
 
111 Founders Plaza, Suite 606
East Hartford, CT 06108
Hartford County
7/31/2012
  $ 25,344.00  
Apex Systems, Inc.
Mercantile Partners, LP
5237 North Riverside Drive, Suite 205
Fort Worth, TX 76137
Tarrant County
12/31/2012
  $ 66,777.60  
Apex Systems, Inc.
Waterside Drive & Main Street Investors LLC
101 West Main Street, Suite 320
Norfolk, VA 23510
Norfolk City County
3/31/2013
  $ 20,282.31  
Apex Systems, Inc.
2350 Mission Investors, LLC
 
2350 Mission College Blvd., Suite 1080
Santa Clara, CA 95054
Santa Clara County
1/31/2013
  $ 21,854.63  
Apex Systems, Inc.
UCM/SREP-Corporate Woods LLC
Corporate Woods 40
9900 W. 109th Street, Suite 120
Overland Park, KS 66210
Johnson City County
3/31/2014
  $ 34,672.56  
Apex Systems, Inc.
The Barber Companies
One Perimeter Park South, Suite 410 South
Birmingham, AL 35243
Jefferson County
8/31/2012
  $ 31,572.00  
Apex Systems, Inc.
Southeast STB Portfolio, LLC
 
10 Franklin Road SE, Suite 520
Roanoke, VA 24011
Roanoke City County
1/31/2013
  $ 11,512.78  
Apex Systems, Inc.
Regus Management Group, LLC
150 Motor Parkway, Suite 401
Hauppauge, NY 11788
Suffolk County
7/1/2012
  $ 18,312.00  
Apex Systems, Inc.
Regus Management Group, LLC
7027 Old Madison Pike, Suite 108
Huntsville, AL 35806
Madison County
6/1/2012
  $ 16,524.00  
Apex Systems, Inc.
Nelson Construction Inc.
1045 76th St, Suite 2025
West Des Moines, IA 50266
Polk County
2/28/2013
  $ 25,006.59  

 
Schedule 5.08(d)(i)
 
 
 

--------------------------------------------------------------------------------

 
 

Lessee Lessor
Address
(with county)
Expiration
Date
    Annual Rent  
Apex Systems, Inc.
Regus Management Group, LLC
18756 Stone Oak Parkway, Suite 200
San Antonio, TX 78258
Bexar County
9/30/2012
  $ 25,812.00  
Apex Systems, Inc.
Regus Management Group, LLC
8383 Greenway Boulevard, Suite 600
Middleton, WI 53562
Dan County
6/31/2012
  $ 28,844.16  
Apex Systems, Inc.
ORZE Greenville, LLC;
NAI Earl Furman LLC
545, North Pleasantburg Drive, Suite 100
Greenville, SC 29607
Greenville County
1/31/2014
  $ 16,750.08  
Apex Systems, Inc.
Regus Management Group, LLC
102 S. Tejon Street, Suite 1100
Colorado Springs, CO 80903
El Paso County
12/31/2012
  $ 15,345.24  

 
Schedule 5.08(d)(i)

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.08(d)(ii)
 
LEASED REAL PROPERTY
(LESSOR)
 
Lessor
Lessee
Address
(with county)
Expiration
Date
 
Annual Rent
 
Assignment Ready, Inc.
SLG Graybar Sublease, L.L.C.
420 Lexington Ave., #2631
New York, NY  10170
New York County
9/30/2012
  $ 118,147.00  

 
Schedule 5.08(d)(ii)
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.08(e)
 
EXISTING INVESTMENTS
 
Equity Interests Owned in Subsidiaries
 
Subsidiary
Owner
 
Percentage
Owned
   
Percentage
Pledged
 
Apex Systems, Inc.
On Assignment, Inc.
    100 %     100 %
Assignment Ready, Inc.
On Assignment, Inc.
    100 %     100 %
Healthcare Partners, Inc.
On Assignment, Inc.
    100 %     100 %
On Assignment Staffing Services, Inc.
On Assignment, Inc.
    100 %     100 %
Assignment Ready Inc. (Canada)
On Assignment, Inc.
    100 %     65 %
On Assignment UK Limited
On Assignment, Inc.
    100 %     65 %
Lab Support UK Limited
On Assignment UK Limited
    100 %     0 %
Sharpstream Holdings Limited
On Assignment UK Limited
    100 %     0 %
Sharpstream Life Sciences Limited (UK)
Sharpstream Holdings Limited
    100 %     0 %
Mercator Life Sciences Limited
Sharpstream Holdings Limited
    100 %     0 %
MRKB Research Limited
Sharpsteam Holdings Limited
    100 %     0 %
Sharpstream Life Sciences Hong Kong Limited
Sharpstream Holdings Limited
    100 %     0 %
Sharpstream Life Sciences Business Consulting (Shanghai) Co. Ltd.
Sharpstream Life Sciences Limited (UK)
    100 %     0 %
On Assignment Lab Support B.V.
On Assignment, Inc.
    100 %     65 %
Lab Support NV
On Assignment, Inc.
    99 %     65 %
Lab Support NV
On Assignment Staffing Services Inc.
    1       0 %
VSS Holding, Inc.
On Assignment, Inc.
    100 %     100 %
Vista Staffing Solutions, Inc.
VSS Holding, Inc.
    100 %     100 %
Vista Physician Search and Consulting, Inc.
VSS Holding, Inc.
    100 %     100 %
Vista Staffing International, Inc.
VSS Holding, Inc.
    100 %     100 %
Vista Holdings (Hong Kong) Limited
Vista Staffing International, Inc.
    100 %     65 %
Oxford Global Resources, Inc.
On Assignment, Inc.
    100 %     100 %
Warphi NV
Lab Support NV
    100 %     0 %
Valesta NV
Warphi NV
    99.84 %     0 %
Valesta NV
Lab Support NV
    0.16 %     0 %

 
Schedule 5.08(e)
 
 
 

--------------------------------------------------------------------------------

 
 
Healthcare Projects NV
Warphi NV
    96 %     0 %
Healthcare Projects NV
Lab Support NV
    4 %     0 %
Valesta Consulting S.L.
Warphi NV
    100 %     0 %
Valesta ETT S.L.
Warphi NV
    100 %     0 %
Valesta B.V.
Warphi NV
    100 %     0 %
Apex Systems of Canada, Inc.
Apex Systems, Inc.
    100 %     65 %

 
Schedule 5.08(e)
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.09
 
ENVIRONMENTAL MATTERS
 
None.
 
Schedule 5.09
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.12(a)
 
ERISA Plans
 
1.
On Assignment, Inc. 401(k) Retirement Savings Plan

 
Schedule 5.12(a)
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.12(d)
 
Unfunded Pension Liabilities
 
None.
 
Schedule 5.12(d)
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.13
 
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS;
LOAN PARTIES
 
Part A: Equity Interests Owned in Subsidiaries
 
Subsidiary
Owner
 
Percentage
Owned
   
Percentage
Pledged
 
Apex Systems, Inc.
On Assignment, Inc.
    100 %     100 %
Assignment Ready, Inc.
On Assignment, Inc.
    100 %     100 %
Healthcare Partners, Inc.
On Assignment, Inc.
    100 %     100 %
On Assignment Staffing Services, Inc.
On Assignment, Inc.
    100 %     100 %
Assignment Ready Inc. (Canada)
On Assignment, Inc.
    100 %     65 %
On Assignment UK Limited
On Assignment, Inc.
    100 %     65 %
Lab Support UK Limited
On Assignment UK Limited
    100 %     0 %
Sharpstream Holdings Limited
On Assignment UK Limited
    100 %     0 %
Sharpstream Life Sciences Limited (UK)
Sharpstream Holdings Limited
    100 %     0 %
Mercator Life Sciences Limited
Sharpstream Holdings Limited
    100 %     0 %
MRKB Research Limited
Sharpsteam Holdings Limited
    100 %     0 %
Sharpstream Life Sciences Hong Kong Limited
Sharpstream Holdings Limited
    100 %     0 %
Sharpstream Life Sciences Business Consulting (Shanghai) Co. Ltd.
Sharpstream Life Sciences Limited (UK)
    100 %     0 %
On Assignment Lab Support B.V.
On Assignment, Inc.
    100 %     65 %
Lab Support NV
On Assignment, Inc.
    99 %     65 %
Lab Support NV
On Assignment Staffing Services Inc.
    1       0 %
VSS Holding, Inc.
On Assignment, Inc.
    100 %     100 %
Vista Staffing Solutions, Inc.
VSS Holding, Inc.
    100 %     100 %
Vista Physician Search and Consulting, Inc.
VSS Holding, Inc.
    100 %     100 %
Vista Staffing International, Inc.
VSS Holding, Inc.
    100 %     100 %
Vista Holdings (Hong Kong) Limited
Vista Staffing International, Inc.
    100 %     65 %
Oxford Global Resources, Inc.
On Assignment, Inc.
    100 %     100 %

 
Schedule 5.13
 
 
 

--------------------------------------------------------------------------------

 
 
Warphi NV
Lab Support NV
    100 %     0 %
Valesta NV
Warphi NV
    99.84 %     0 %
Valesta NV
Lab Support NV
    0.16 %     0 %
Healthcare Projects NV
Warphi NV
    96 %     0 %
Healthcare Projects NV
Lab Support NV
    4 %     0 %
Valesta Consulting S.L.
Warphi NV
    100 %     0 %
Valesta ETT S.L.
Warphi NV
    100 %     0 %
Valesta B.V.
Warphi NV
    100 %     0 %
Apex Systems of Canada, Inc.
Apex Systems, Inc.
    100 %     65 %

 
Part B: Equity Interests Owned in Other Entities
 
None.
 
Part C: Loan Parties
 
Loan Party
Jurisdiction of
Incorporation
Chief Executive Office Address
Taxpayer
Identification No.
Apex Systems, Inc.
Virginia
4400 Cox Road, Suite 200
Glen Allen, VA  23060
54-1773546
Assignment Ready, Inc.
Delaware
26745 Malibu Hills Road
Calabasas, CA 91301
95-4608103
Healthcare Partners, Inc.
Georgia
1735 N. Brown Road, Suite 100
Lawrenceville, GA 30043
58-2233642
On Assignment, Inc.
Delaware
26745 Malibu Hills Road
Calabasas, CA 91301
95-4023433
On Assignment Staffing Services, Inc.
Delaware
26745 Malibu Hills Road
Calabasas, CA 91301
01-0660445
Oxford Global Resources, Inc.
Delaware
100 Cummings Center, Suite 206 L
Beverly, MA 01915
04-2838827
Vista Physician Search and Consulting, Inc.
Utah
275 East 200 South
Salt Lake City, UT  84111
20-4035987

 
Schedule 5.13
 
 
 

--------------------------------------------------------------------------------

 
 
Loan Party
Jurisdiction of
Incorporation
 
Chief Executive Office Address
Taxpayer
Identification No.
Vista Staffing International, Inc.
Nevada
275 East 200 South
Salt Lake City, UT  84111
20-4036124
Vista Staffing Solutions, Inc.
Utah
275 East 200 South
Salt Lake City, UT  84111
87-0474292
VSS Holding, Inc.
Nevada
275 East 200 South
Salt Lake City, UT  84111
20-4035676

 
Schedule 5.13
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.17
 
INTELLECTUAL PROPERTY MATTERS
 
Patents:
 
None.
 
Trademarks:
 
Trademark
Owner
Country /
U.S. State
App. / Reg. Number
Registration
Date
AVI STAFFING
APEX SYSTEMS, INC.
USA
78909864 / 3227915
4/10/07
AVI STAFFING
image 1 [image1.jpg]
 
APEX SYSTEMS, INC.
USA
78909891 / 3227916
4/10/07
BECAUSE PEOPLE ARE THE FUTURE OF TECHNOLOGY
APEX SYSTEMS, INC.
USA
76273945 / 2605883
8/06/02
APEX SYSTEMS
APEX SYSTEMS, INC.
USA
75319401 / 2165921
6/16/98
APEX SYSTEMS INC.
image 2 [image2.jpg]
 
APEX SYSTEMS, INC.
USA
75302390 / 2165837
6/16/98
VALESTA
ON ASSIGNMENT, INC.
USA
85431765
9/26/11
SHARPSTREAM
ON ASSIGNMENT, INC.
USA
85097339 / 3937908
3/29/11
ON ASSIGNMENT
image 3 [image3.jpg]
 
ON ASSIGNMENT, INC.
USA
77351370 / 3475824
7/29/08
LAB SUPPORT
image 4 [image4.jpg]
 
ON ASSIGNMENT, INC.
USA
78188703 / 2912668
12/21/04
HEALTHCARE STAFFING
image 5 [image5.jpg]
ON ASSIGNMENT, INC.
USA
78188704 / 2853485
6/15/04

 
Schedule 5.17
 
 
 

--------------------------------------------------------------------------------

 
 
Trademark
Owner
Country /
U.S. State
App. / Reg. Number
Registration
Date
CLINICAL LAB STAFF
ON ASSIGNMENT, INC.
USA
75768281 / 2493645
9/25/01
THE QUALITY ASSIGNMENT
ON ASSIGNMENT, INC.
USA
75341088 / 2371939
8/01/00
ASSIGNMENT READY
ON ASSIGNMENT, INC.
USA
75341090 / 2371940
8/01/00
HEALTHCARE FINANCIAL STAFFING
ON ASSIGNMENT, INC.
USA
75341093 / 2333922
3/21/00
ON ASSIGNMENT
ON ASSIGNMENT, INC.
USA
75341091 / 2349235
5/16/00
LAB SUPPORT
ON ASSIGNMENT, INC.
USA
75341089 / 2169709
6/30/98
LAB SUPPORT SCIENCE PROFESSIONALS ON ASSIGNMENT
image 6 [image6.jpg]
 
ON ASSIGNMENT, INC.
USA
74278203 / 1757160
3/09/93
Design Only
image 7 [image7.jpg]
 
ON ASSIGNMENT, INC.
 
 
 
 
USA
74278215 / 1746037
1/12/93
VALESTA
ON ASSIGNMENT, INC.
USA
79103477
12/22/10
PREMIER IT SERVICES
OXFORD GLOBAL RESOURCES, INC. f/k/a OXFORD & ASSOCIATES, INC.1
USA
75031246 / 2109675
10/28/97
OXFORD HEALTHCARE IT
OXFORD GLOBAL RESOURCES, INC.
USA
85563452
3/07/12
CENTERPOINT A DIVISION OF OXFORD GLOBAL RESOURCES
OXFORD GLOBAL RESOURCES, INC.
USA
85563457
3/07/12
OXFORD & ASSOCIATES
OXFORD GLOBAL RESOURCES, INC.
USA
76589185 / 3305080
10/09/07
OXFORD INTERNATIONAL
OXFORD GLOBAL RESOURCES, INC.
USA
76589186 / 3305081
10/09/07

 

--------------------------------------------------------------------------------

1 Per schedule 6.20, Oxford Global Resources, Inc. will be filing the necessary
name change documents with the USPTO.
 
Schedule 5.17
 
 
 

--------------------------------------------------------------------------------

 
 

Trademark
Owner
Country /
U.S. State
App. / Reg. Number
Registration
Date
OXFORD GLOBAL RESOURCES
OXFORD GLOBAL RESOURCES, INC.
USA
76516101 / 2871112
8/10/04
THE RIGHT TALENT. RIGHT NOW.
image 8 [image8.jpg]
 
OXFORD GLOBAL RESOURCES, INC.
USA
76446912 / 2729053
6/24/03
VISTA PHYSICIAN SELECT
VSS HOLDING, INC.
USA
77898466 / 3948786
4/19/11
VISTA STAFFING SOLUTIONS
VSS HOLDING, INC.
USA
78152942 / 2771664
10/07/03
VISTA
VSS HOLDING, INC.
USA
78152947 / 2741987
07/29/03
VISTA STAFFING
VSS HOLDING, INC.
USA
78152954 / 3177612
11/28/06
VISTA STAFFING SOLUTIONS
VSS HOLDING, INC.
USA
75416356 / 2218901
1/19/99
SERVICE A.R. LAB SUPPORT CANADA PERSONNEL SCIENTIFIQUE SUR DEMANDE & DESIGN
image 9 [image9.jpg]
 
ASSIGNMENT READY INC.
Canada
100271400 / TMA529930
 
LAB SUPPORT CANADA & DESIGN
image 10 [image10.jpg]
 
ASSIGNMENT READY INC.
Canada
089219100 / TMA530116
 
LAB SUPPORT SCIENCE PROFESSIONALS ON ASSIGNMENT & DESIGN
image 11 [image11.jpg]
 
ASSIGNMENT READY INC.
Canada
083693500 / TMA513185
 
On Assignment Lab Support realise your potential
image 12 [image12.jpg]
 
ON ASSIGNMENT LAB SUPPORT BV
Benelux
1069865 / 770550
8/10/05

 
Schedule 5.17
 
 
 

--------------------------------------------------------------------------------

 
 

Trademark
Owner
Country /
U.S. State
App. / Reg. Number
Registration
Date
THE QUALITY ASSIGNMENT & DESIGN
image 13 [image13.jpg]
 
ON ASSIGNMENT, INC.
Canada
083693600 / TMA502300
 
VALESTA
ON ASSIGNMENT, INC.
Benelux
1151158 / 838361
5/12/08
LAB SUPPORT IRELAND Science Professionals On Assignment
image 14 [image14.jpg]
 
ON ASSIGNMENT, INC.
Ireland
220993
3/02/01
VALESTA
ON ASSIGNMENT, INC.
Community Trademarks
10321347
10/07/11
On Assignment
image 15 [image15.jpg]
 
ON ASSIGNMENT, INC.
Community Trademarks
7172927 / 7172927
10/07/09
LAB SUPPORT A DIVISION OF ON ASSIGNMENT
image 16 [image16.jpg]
 
ON ASSIGNMENT, INC.
Community Trademarks
7172844 / 7172844
10/27/09
SHARPSTREAM
ON ASSIGNMENT, INC.
International Register
1065677
1/27/11
VALESTA
ON ASSIGNMENT, INC.
International Register
999900
7/15/08
VISTA STAFFING SOLUTIONS
VSS HOLDING, INC.
New Zealand
731296 / 731296
12/22/05
VISTA STAFFING SOLUTIONS
VSS HOLDINGS, INC.
Australia
1008307 / 1008307
6/25/04

 
Copyrights:
 
None.
 
Schedule 5.17
 
 
 

--------------------------------------------------------------------------------

 
 
Service Marks:
 
None.
 
Trade Names
 
D/B/As
Entities using the D/B/A
State
County (if applicable)
Allied Travel Staffing Services
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
IN
 
Clinical Lab Staff
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
IN
 
Clinical Lab Staff
Assignment Ready, Inc.
OH
 
Health Information Management
On Assignment Staffing Services, Inc.
MO
 
Healthcare Financial Staffing
On Assignment Staffing Services, Inc.
CA
Los Angeles
Healthcare Financial Staffing
Assignment Ready, Inc.
CO
 
Healthcare Financial Staffing
Assignment Ready, Inc.
FL
Miami-Dade
Healthcare Financial Staffing
Assignment Ready, Inc.
ID
 
Healthcare Financial Staffing
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
IN
 
Healthcare Financial Staffing
On Assignment Staffing Services, Inc.
MI
 

 
Schedule 5.17
 
 
 

--------------------------------------------------------------------------------

 
 
Healthcare Financial Staffing
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
MN
 
Healthcare Financial Staffing
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
PA
 
HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
AR
 
HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
CO
 
HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
ID
 
HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
ME
 
HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
MI
 
HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
MN
 
HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
PA
 
HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
VT
 
HPO Healthcare Staffing
On Assignment Staffing Services, Inc.
WY
 
Lab Support
On Assignment Staffing Services, Inc.
CA
Sacramento
Lab Support
Assignment Ready, Inc.
CO
 
Lab Support
Assignment Ready, Inc.
ID
 
Lab Support
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
IN
 

 
Schedule 5.17
 
 
 

--------------------------------------------------------------------------------

 
 
Lab Support
Assignment Ready, Inc.
KY
 
Lab Support
On Assignment Staffing Services, Inc.
MI
 
Lab Support
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
MN
 
Lab Support
On Assignment Staffing Services, Inc.
MO
 
Lab Support
Assignment Ready, Inc.
NC
Mecklenburg
Lab Support
Assignment Ready, Inc.
NC
Wake
Lab Support
Assignment Ready, Inc.
OH
 
Lab Support
Assignment Ready, Inc.
PA
 
Lab Support
Assignment Ready, Inc.
VA
 
Lab Support
Assignment Ready, Inc.
WI
 
Nurse Bridge Consultants
On Assignment Staffing Services, Inc.
CA
Los Angeles
Nurse Bridge Consultants
On Assignment Staffing Services, Inc.
CA
Sacramento
Nurse Bridge Consultants
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
IN
 
Nurse Bridge Consultants
On Assignment Staffing Services, Inc.
MI
 
On Assignment Health Information Management
On Assignment Staffing Services, Inc.
CA
Sacramento

 
Schedule 5.17
 
 
 

--------------------------------------------------------------------------------

 
 
On Assignment Health Information Management
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
IN
 
On Assignment Health Information Management Services
On Assignment Staffing Services, Inc.
OH
 
On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
AR
 
On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
CA
Sacramento
On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
CO
 
On Assignment Healthcare Staffing
Healthcare Partners, Inc.
On Assignment Staffing Services, Inc.
ID
 
On Assignment Healthcare Staffing
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
IN
 
On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
KY
 
On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
ME
 
On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
MN
 
On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
MT
 
On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
NJ
 
On Assignment Healthcare Staffing
Healthcare Partners, Inc.
On Assignment Staffing Services, Inc.
PA
 

 
Schedule 5.17
 
 
 

--------------------------------------------------------------------------------

 
 
On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
VT
 
On Assignment Healthcare Staffing
On Assignment Staffing Services, Inc.
WY
 
On Assignment Lab Support
On Assignment Staffing Services, Inc.
CA
Sacramento
On Assignment Lab Support
Assignment Ready, Inc.
On Assignment Staffing Services, Inc.
IN
 
On Assignment Lab Support
On Assignment Staffing Services, Inc.
KY
 
On Assignment Lab Support
On Assignment Staffing Services, Inc.
MI
 
On Assignment Lab Support
On Assignment Staffing Services, Inc.
MO
 
On Assignment Lab Support
On Assignment Staffing Services, Inc.
MT
 
On Assignment Nurse Travel
On Assignment Staffing Services, Inc.
MO
 
Sharpstream Life Sciences
On Assignment Staffing Services, Inc.
CA
Sacramento
Valesta
On Assignment Staffing Services, Inc.
CA
Sacramento

 
Franchises
 
None.
 
Licenses
 
In the ordinary course of business, Apex Systems, Inc. uses commercially
available software solutions with some extensions.
 
Other Intellectual Property Rights
 
Apex Systems, Inc. holds certain patent rights which were previously assigned
outside of the company to IT Taxonomy Automation, LLC (which is owned by Apex’s
shareholders).  These assigned rights have been transferred back to Apex
Systems, Inc. by IT Taxonomy Automation, LLC.  However, no application has yet
been filed with the US Patent and Trademark Office.
 
Vista Physician Search and Consulting, Inc. uses “VISTA Physician Select” as a
D/B/A, but the name has not been registered in any jurisdiction.
 
Schedule 5.17
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.20
 
POST-CLOSING MATTERS
 
1.           Landlord Waiver.  Within 30 days after the Closing Date (unless
extended by the Administrative Agent in its sole discretion), the Borrower shall
use its commercially reasonable efforts to obtain a landlord waiver in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
lessor of the leased real property located at 26745 Malibu Hills Road,
Calabasas, California.


2.           Deposit Account Control Agreements.  Within 60 days after the
Closing Date (unless extended by the Administrative Agent in its sole
discretion), each of the Loan Parties identified below shall use its
commercially reasonable efforts to obtain a duly executed deposit account
control agreement, as applicable, in form and substance reasonably satisfactory
to the Administrative Agent with respect to each of the following deposit
accounts:


Loan Party
Depositary Bank
Account Number(s)
Ending In
Apex Systems, Inc.
Bank of America, N.A.
xxxxxxxx4363; and xxxxxxxxxx1127
Assignment Ready, Inc.
Bank of America, N.A.
xxxxx-x1884
On Assignment Staffing Services, Inc. (Calabasas)
Bank of America, N.A.
xxxxx-x4151
On Assignment Staffing Services, Inc. (Cincinnati)
Bank of America, N.A.
xxxxx-x3355
On Assignment, Inc.
Bank of America, N.A.
xxxxx-x1309
Oxford Global Resources, Inc.
Bank of America, N.A.
xxxx2309
Vista Staffing Solutions, Inc.
Bank of America, N.A.
xxxxx-x4516
Vista Staffing Solutions, Inc.
Wells Fargo Bank, National Association
xxxxx2569



3.           Evidence of Termination of Financing Statement.  Within 30 days
after the Closing Date (unless extended by the Administrative Agent in its sole
discretion), the Borrower shall deliver to the Administrative Agent evidence of
termination in form and substance reasonably satisfactory to the Administrative
Agent of the UCC financing statement number 007-2010-002754 filed with Georgia
Superior Court Clerks Cooperative Authority on February 18, 2010 naming
Healthcare Partners, Inc., as debtor, and Baytree Leasing Company, LLC, as
secured party.


4.           Evidence of Filing of Name Change with the USPTO.  Within 30 days
after the Closing Date (unless extended by the Administrative Agent in its sole
discretion), the Borrower shall deliver to the Administrative Agent evidence (in
form and substance reasonably satisfactory to the Administrative Agent) that
certain documents were filed with the United States Patent and Trademark Office
to reflect the chain of title and identify the owner of trademark registration
number 2109675 as Oxford Global Resources, Inc. instead of Oxford & Associates,
Inc.
 
Schedule 6.20
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.02
 
EXISTING INDEBTEDNESS
 
1.           Fox Hill Associates Note Payable:  Vista Physician Search and
Consulting, Inc. purchased the assets of Fox Hill Associates, Ltd., a Wisconsin
corporation, on October 1, 2009 from Charlie Jack.  It has a 3-year note payable
(current balance of $110,500) to Charlie Jack in connection with the
acquisition.  This was the agreed consideration paid instead of cash upfront.
 
2.           Valesta Earnout Obligation: There is a three year earnout
obligation for $7.1 million based upon performance of Warphi NV and its
Subsidiaries acquired by Lab Support NV on February 23, 2011.  The earnout is
guaranteed by On Assignment, Inc. and expected to be paid in cash.
 
3.           HealthCare Partners Earnout Obligation: There is a two year earnout
obligation for $3.7 million based upon performance of Healthcare Partners, Inc
acquired by On Assignment, Inc on July 31, 2011.  The earnout is expected to be
paid in cash.
 
Schedule 7.02
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.09
 
BURDENSOME AGREEMENTS
 
None.
 
Schedule 7.09
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 10.02
 
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
 
BORROWER:
 
ON ASSIGNMENT, INC.:
26745 Malibu Hills Road
Calabasas, CA 91301
Attention:  James L. Brill
Telephone: (818) 878-7900
Telecopier: (818) 878-6877
Electronic Mail:  james.brill@onassignment.com
Website Address:       www.onassignment.com
U.S. Taxpayer Identification Number:  95-4023433
 
ADMINISTRATIVE AGENT:
 
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd
Mail Code: D1114-029
Charlotte, N.C.  28262
Attention: Daniel Casnettie
Telephone: 704-427-6045
Group Electronic Mail agencyservices.requests@wellsfargo.com:
Electronic Mail: Daniel.E.Casnettie@wellsfargo.com
 
Account No.: 01104331628807
ABA#: 121000248
Attn: Agency Services Clearing A/C
Ref: On Assignment
 
Other Notices as Administrative Agent:
Wells Fargo Bank, National Association
Syndication Agency Services
21255 Burbank Blvd, 1st Floor Suite 110
Mail Code: E2155-011
Woodland Hills, CA 91367-6610
Attention: Jamie Chen
Telephone: 818-595-3944
Facsimile: 818-347-1675
Electronic Mail: jamie.chen@wellsfargo.com

 
Schedule 11.02
 
 
 

--------------------------------------------------------------------------------

 
 
L/C ISSUER:
 
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd
Mail Code: D1114-029
Charlotte, N.C.  28262
Attention: Daniel Casnettie
Telephone: 704-427-6045
Group Electronic Mail agencyservices.requests@wellsfargo.com:
Electronic Mail: Daniel.E.Casnettie@wellsfargo.com
 
SWING LINE LENDER:
 
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd
Mail Code: D1114-029
Charlotte, N.C.  28262
Attention: Daniel Casnettie
Telephone: 704-427-6045
Group Electronic Mail agencyservices.requests@wellsfargo.com:
Electronic Mail: Daniel.E.Casnettie@wellsfargo.com
 
Account No.: 01104331628807
ABA#: 121000248
Attn: Agency Services Clearing A/C
Ref: On Assignment

 
 
Schedule 11.02
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
[FORM OF]
COMMITTED LOAN NOTICE
 
Date:  ___________, _____
 
To: 
Wells Fargo Bank, National Association, as Administrative Agent

 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of May 15, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among On Assignment, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.
 
The undersigned hereby requests (select one):
 

 
o
A [Revolving Credit] [Term A] [Term B] Borrowing

 

 
o
A [conversion] [continuation] of [Revolving Credit] [Term A] [Term B] Loans

 

  1. On _________________________________________ (a Business Day).         2.
In the amount of $ ___________________________________________         3.
[Comprised of ___________________________________________] [To be converted
to______________] (Type of Loan requested).         4. For Eurodollar Rate
Loans:  with an Interest Period of [one (1)][two (2)][three (3)][six (6)]
months.1

 
[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(c) of the Agreement.]2  [The Borrower hereby
represents and warrants that the conditions specified in Sections 4.02(a) and
(b) will be satisfied on and as of the date of the applicable Credit
Extension.]3
 

 
ON ASSIGNMENT, INC.
         
By:
      Name:     Title:  

 

--------------------------------------------------------------------------------

1  Or such other period that is nine or twelve months if requested by the
Borrower and consented to by all the Appropriate Lenders. 
2  Include this sentence in the case of a Revolving Credit Borrowing. 
3 Include this sentence unless requesting only a conversion of Loans to the
other Type or a continuation of Eurodollar Rate Loans.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
[FORM OF]
 SWING LINE LOAN NOTICE
 
Date:  ___________, _____
 
To:
Wells Fargo Bank, National Association, as Non-Cash Management Swing Line Lender

Wells Fargo Bank, National Association, as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of May 15, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among On Assignment, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.
 
The undersigned hereby requests a Non-Cash Management Swing Line Loan:
 

  1. On _________________________________________ (a Business Day).         2.
In the amount of $ ___________________________________________

 
The Swing Line Borrowing requested herein complies with the provisos to the
first sentence of Section 2.04(a)(i) of the Agreement.
 
The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.
 

 
ON ASSIGNMENT, INC.
         
By:
      Name:     Title:  

 
Exhibit B
Form of Swing Line Loan Notice
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C-1
 
[FORM OF]
TERM A NOTE
 

$ __________________  ___________, 20__

                                      
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined) on the Term A Maturity
Date, the principal amount of the Term A Loan made by the Lender to the Borrower
under that certain Credit Agreement, dated as of May 15, 2012 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.
 
The Borrower promises to pay interest on the unpaid principal amount of the Term
A Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
 
This Term A Note is one of the Term A Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term A Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term A Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  The Term A Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Term A Note and endorse
thereon the date, amount and maturity of its Term A Loans and payments with
respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A Note.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 

 
ON ASSIGNMENT, INC.
         
By:
      Name:     Title:  

 
Exhibit C-1 – 1
Form of Term A Note
 
 
 

--------------------------------------------------------------------------------

 
 
LOANS AND PAYMENTS WITH RESPECT THERETO
 

  Date    
Type of Loan
Made
   
Amount of
Loan Made
   
End of
Interest
Period
   
Amount of
Principal or
Interest Paid
This Date
   
Outstanding
Principal
Balance This
Date
   
Notation
Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
             

 
Exhibit C-1 – 2
Form of Term A Note
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C-2
 
[FORM OF]
TERM B NOTE
 

$ __________________  ___________, 20__

 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined) on the Term B Maturity
Date, the principal amount of the Term B Loan made by the Lender to the Borrower
under that certain Credit Agreement, dated as of May 15, 2012 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.
 
The Borrower promises to pay interest on the unpaid principal amount of the Term
B Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
 
This Term B Note is one of the Term B Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term B Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term B Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  The Term B Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Term B Note and endorse
thereon the date, amount and maturity of its Term B Loans and payments with
respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term B Note.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 

 
ON ASSIGNMENT, INC.
         
By:
      Name:     Title:  

 
Exhibit C-2 – 1
Form of Revolving Credit Note
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C-3
 
[FORM OF]
REVOLVING CREDIT NOTE
 

$ __________________  ___________, 20__

 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined) on the Revolving Credit
Maturity Date, the principal amount of each Revolving Credit Loan from time to
time made by the Lender to the Borrower under that certain Credit Agreement,
dated as of May 15, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
 
This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral.  Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business.  The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 

 
ON ASSIGNMENT, INC.
         
By:
      Name:     Title:  

 
Exhibit C-3 – 1
Form of Revolving Credit Note
 
 
 

--------------------------------------------------------------------------------

 
 
 
LOANS AND PAYMENTS WITH RESPECT THERETO
 
 

  Date    
Type of Loan
Made
   
Amount of
Loan Made
   
End of
Interest
Period
   
Amount of
Principal or
Interest Paid
This Date
   
Outstanding
Principal
Balance This
Date
   
Notation
Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
             

 
Exhibit C-3 – 2
Form of Revolving Credit Note
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C-4
 
[FORM OF]
SWING LINE NOTE
 

$ __________________  ___________, 20__

 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[_______________] or registered assigns (the “Swing Line Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Swing Line Loan from time to time made by the Swing Line Lender
to the Borrower under that certain Credit Agreement, dated as of May 15, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among the Borrower, the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Swing Line Lender for its own account in Dollars in immediately available funds
as set forth in the Agreement.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
 
This Swing Line Note is the Swing Line Note referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Swing Line Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral.  Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Swing Line
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Swing Line Loans made by the Swing Line Lender shall
be evidenced by one or more loan accounts or records maintained by the Swing
Line Lender in the ordinary course of business.  The Swing Line Lender may also
attach schedules to this Swing Line Note and endorse thereon the date, amount
and maturity of its Swing Line Loans and payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.
 
THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
 

 
ON ASSIGNMENT, INC.
         
By:
      Name:     Title:  

 
Exhibit C-4 – 1
Form of Swing Line Note
 
 
 

--------------------------------------------------------------------------------

 
 
LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
   
Amount of Loan
Made
   
Amount of
Principal or
Interest Paid
This Date
   
Outstanding
Principal
Balance This
Date
   
Notation Made
By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                             

 
Exhibit C-4 – 3
Form of Swing Line Note
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date:  ________, ____
 
To: 
Wells Fargo Bank, National Association, as Administrative Agent

 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of May 15, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among On Assignment, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ___________________________________ of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           The Borrower has delivered (i) the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report containing
management’s discussion and analysis of such financial statements and the report
and opinion of an independent certified public accountant required by such
section and (ii) the consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year and the related
consolidated and consolidating statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous year, all in reasonable
detail and prepared in accordance with GAAP.  Such consolidating statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of the Borrower and its Subsidiaries.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           The Borrower has delivered (i) the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date, together with the report containing
management’s discussion and analysis of such financial statements and (ii) the
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of the fiscal quarter, and the related consolidated
and consolidating statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and such consolidating statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of the Borrower and its Subsidiaries.
 
Exhibit D – 1
Form of Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
2.           The undersigned has reviewed Sections 6.02 and 6.03 of the
Agreement and is familiar with the reporting requirements set forth therein. A
review of the activities of the Borrower during such fiscal period has been made
under the supervision of the undersigned with a view towards determining
whether, during such fiscal period, the Borrower has complied with all of the
reporting requirements set forth therein, and
 
[select one:]
 
[to the knowledge of the undersigned, during such fiscal period the Borrower has
delivered to the Administrative Agent and each Arranger each notice,
certificate, instrument or other information required by Section 6.02 of the
Agreement and has provided to the Administrative Agent and each Lender all
notices, if any, required pursuant to Section 6.03 of the Agreement.]
 
--or--
 
[the Borrower has attached as Exhibit A hereto all notices, certificates,
instruments and other information required to be delivered pursuant to Section
6.02 and Section 6.03 of the Agreement during such fiscal period and not
previously delivered.]
 
3.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.
 
4.           A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and
 
[select one:]
 
[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
 
--or--
 
[to the knowledge of the undersigned, the following covenants or conditions have
not been performed or observed and the following is a list of each such Default
and its nature and status:]
 
5.           The representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects (or, if any such representation or warranty is by its terms qualified
by concepts of materiality or reference to Material Adverse Effect, such
representation or warranty shall be true and correct in all respects) on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or, if any such representation or warranty
is by its terms qualified by concepts of materiality or reference to Material
Adverse Effect, such representation or warranty shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.
 
Exhibit D – 2
Form of Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
6.           The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Certificate.
 
[Signature Page Follows]
 
Exhibit D – 3
Form of Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
________________,___________________.
 

 
ON ASSIGNMENT, INC.
         
By:
      Name:     Title:  

 
Exhibit D – 4
Form of Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
For the Quarter/Year ended ___________________, ____ (“Statement Date”)
 
SCHEDULE 11
to the Compliance Certificate
($ in 000’s)
 

I. Section 7.11 – Consolidated Leverage Ratio.               A. Consolidated
Funded Indebtedness at Statement Date:               1. Outstanding principal
amount of all obligations, whether current or long-term, for borrowed money
(including Obligations under the Agreement) and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments: $______
              plus                   2. Outstanding principal amount of all
purchase money Indebtedness: $______               plus                   3. All
direct obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments: $______               plus                   4. Balance sheet
amount of all obligations in respect of the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business), including Earnout Obligations: $______               plus            
      5. Outstanding principal amount of all Attributable Indebtedness: $______
              plus                   6. All Guarantees with respect to
outstanding Indebtedness of the types specified in Lines I.A.1 through I.A.5
above of Persons other than the Borrower or any Subsidiary:
$______
              plus    

 

--------------------------------------------------------------------------------

1 This Schedule is intended as a starting point only.  Please refer to all
relevant definitions and Sections in the Agreement when preparing a Compliance
Certificate.
 
Exhibit D – 5
Form of Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 

    7.
Outstanding principal amount of all Indebtedness of the types referred to in
Lines I.A.1 through I.A.6 above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary:
$______               8.
Consolidated Funded Indebtedness (sum of Lines I.A.1 through I.A.7 above):
$______             B. Consolidated Interest Charges:               Sum of the
following, of or by the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed period:             1. All interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) to the extent treated as
interest in accordance with GAAP: $______               plus                  
2. All interest, premium payments, debt discount, fees, charges and related
expenses in connection with the deferred purchase price of assets to the extent
treated as interest in accordance with GAAP: $______               plus        
          3. All interest paid or payable with respect to discontinued
operations: $______               plus                   4. Portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP:
$______
              plus                   5. All cash contributions to any employee
stock ownership plan or similar trust to the extent such contributions are used
by such plan or trust to pay interest or fees to any Person (other than Borrower
or any Subsidiary) in connection with Indebtedness incurred by such plan or
trust: $______               6. Consolidated Interest Charges (sum of Lines
I.B.1 through I.B.5 above): $______ 

 
Exhibit D – 6
Form of Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 

  C. Consolidated EBITDA2 of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed  period for which financial statements are
delivered, or are required to be delivered, pursuant to Section 6.01(a) or
6.01(b) of the Agreement (the "Subject Period"):                 1.
Consolidated Net Income for the Subject Period (as determined pursuant to the
definition thereof in the Agreement):
ments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) to the extent treated as
interest in accordance with GAAP: $______               plus (to the extent
deducted in calculating Consolidated Net Income)                 2. Consolidated
Interest Charges (net of interest income) for the Subject Period (Line I.B.6
above): $______               3. Provision for Federal, state, local and foreign
income taxes payable for the Subject Period: $______               4.
Depreciation expenses for the Subject Period:
$______
              5. Amortization expenses for the Subject Period: $______          
    6. Reasonable non-recurring expenses for the Subject Period (other than
Capitalized Expenses and integration expenses) incurred in connection with the
consummation of the Agreement, the initial Credit Extension thereunder and the
Apex Merger in an aggregate amount not to exceed $10,000,000: $______           
    7. Reasonable non-recurring expenses (other than Capitalized Expenses and
integration expenses) directly incurred in connection with any Permitted
Acquisition (in an aggregate amount not to exceed $3,000,000 for all Permitted
Acquisitions during any twelve-month period): $______                8.
Reasonable non-recurring expenses (other than Capitalized Expenses and
integration expenses) directly incurred in connection with any proposed
Acquisition that is not closed (in an aggregate amount not to exceed $1,000,000
during any twelve-month period for all such proposed Acquisitions that do not
close): $______                9. Other expenses reducing Consolidated Net
Income which do not represent a cash item for the Subject Period (in each case
of or by the Borrower and its Subsidiaries): $______ 

 

--------------------------------------------------------------------------------

2 See the definition of Consolidated EBITDA with respect to the fiscal quarters
ended June 30, 2011, September 30, 2011, December 31, 2011 and March 31, 2012
and certain adjustments in calculations in connection with certain Dispositions,
the Apex Merger and Permitted Acquisitions.  This Schedule is intended as a
starting point only.  Please refer to the Agreement and all relevant definitions
and Sections when preparing a Compliance Certificate.
 
Exhibit D – 7
Form of Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 

    10.
Consolidated Net Income for the Subject Period (as determined pursuant to the
definition thereof in the Agreement):
10.Reasonable non-recurring integration expenses incurred by the Borrower and
its Subsidiaries in connection with, and directly related to, the Apex Merger
(in an aggregate amount not to exceed $4,000,000):
$______               11.
Reasonable non-recurring integration expenses incurred by the Borrower and its
Subsidiaries in connection with any Permitted Acquisition (in an aggregate
amount not to exceed $2,000,000 during any twelve-month period) so long as such
integration expenses are incurred within twelve months of closing such Permitted
Acquisition:
$______             minus (to the extent the following were included in
calculating Consolidated Net Income)               12.
Federal, state, local and foreign income tax credits for the Subject Period:
$______               13.
Non-cash items increasing Consolidated Net Income (other than the accrual of
revenue or recording of receivables in the ordinary course of business) for the
Subject Period:
$______
              14.
Cash payments made during the Subject Period with respect to any expenses added
back in any prior period under Item I.C.9 above  for the Subject Period:
$______               15.
Consolidated EBITDA (sum of Lines I.C.1 through I.C.11 minus lines I.C.12
through I.C.14):
$______              D. Consolidated Leverage Ratio (Line I.A.8 ¸ Line I.C.15):
____ to 1
            E. Maximum permitted:
____ to 1

 
Period
Maximum Consolidated
Leverage Ratio
Closing Date through December 30, 2012
4.50 to 1.00
December 31, 2012 through September 29, 2013
4.25 to 1.00
September 30, 2013 through December 30, 2013
4.00 to 1.00
December 31, 2013 through June 29, 2014
3.75 to 1.00
June 30, 2014 through December 30, 2014
3.50 to 1.00
December 31, 2014 through June 29, 2015
3.25 to 1.00
June 30, 2015 and thereafter
3.00 to 1.00

 
Exhibit D – 8
Form of Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
II.
Indebtedness – Sections 7.02(f), (g), (h) and (i).
               
A.
Total Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i) of the Agreement and refinancing
renewals thereof as of the Statement Date:
 
$______
 
B.
Maximum aggregate Indebtedness permitted in Line II.A pursuant to Section
7.02(f):
 
$10,000,000
 
C.
Total Indebtedness under Section 7.02(g) in respect of bid, performance or
surety bonds, workers’ compensation claims, self-insurance obligations and
bankers acceptances issued for the account of any Loan Party in the ordinary
course of business, including guarantees or obligations of any Loan Party with
respect to letters of credit supporting such bid, performance or surety bonds,
workers’ compensation claims, self-insurance obligations and bankers acceptances
(in each case other than for an obligation of money borrowed) as of the
Statement Date:
 
$______
 
D.
Maximum aggregate Indebtedness permitted in Line II.C pursuant to Section
7.02(g):
 
$5,000,000
 
E.
Total Indebtedness under Section 7.02(h)(i) and (ii) incurred by Foreign
Subsidiaries as of the Statement Date:
 
(i):  $______
 
(ii):  $______
 
 
F.
Maximum aggregate Indebtedness permitted in Line II.E pursuant to Section
7.02(h)(i) and (ii):
 
(i): $5,000,000
 
(ii): $5,000,000
 
 
G.
Total unsecured Earnout Obligations as of the Statement Date under Section
7.02(i) of the Agreement:
 
$______
 
H.
Maximum aggregate Indebtedness permitted in Line II.G pursuant to Section
7.02(i) 3:
 
$______
III.
Investments – Sections 7.03(b), (c) and (k).
                 
Section 7.03(b)
 
   
A.
Total loans and advances under Section 7.03(b) to officers, directors and
employees of the Borrower and its Subsidiaries for travel, entertainment,
relocation and analogous ordinary business purposes and to purchase Equity
Interests of the Borrower as of the Statement Date:
$_______
         
B.
Maximum aggregate loans and advances  permitted in Line III.A  pursuant to
Section 7.03(b):
 
Section 7.03(c)(iv)
 
$2,000,000

 

--------------------------------------------------------------------------------

3 Borrower to fill-in maximum applicable amount pursuant to Section 7.02(i) of
the Credit Agreement depending on the Consolidated Leverage Ratio set forth in
Line I.D above.
 
Exhibit D – 9
Form of Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 

 
C.
Total Investments by Loan Parties under Section 7.03(c)(iv) in Subsidiaries that
are not Loan Parties as of the Statement Date :
 
$______
 
D.
Maximum aggregate Investments  permitted in Line III.C pursuant to Section
7.03(c)(iv):
 
Section 7.03(l)
 
$10,000,000
 
E.
Total other Investments under Section 7.03(l) in the current fiscal year through
the Statement Date:
$______
         
D.
Maximum aggregate Investments permitted in Line III.E during any fiscal year
pursuant to Section 7.03(l):
$5,000,000
             
IV.
Repurchases of Equity Interests – Sections 7.06(d) and (e).
                 
Section 7.06(d)
 
   
A.
Total amount of Restricted Payments made during the preceding twelve-month
period:
 
$______
 
B.
Total amount of Restricted Payments permitted in Line IV.A during the preceding
twelve-month period pursuant to Section 7.06(d)(i):7
 
$______
 
C.
Liquidity as of Statement Date:
 
$______
 
D.
Minimum Liquidity required in Line IV.C pursuant to Section 7.06(d)(ii)
immediately after any such Restricted Payments made pursuant to Section
7.06(d):4
$30,000,000
 
E.
Cumulative amount of repurchases of Equity Interests of the Borrower from
employees or directors of the Borrower and its Subsidiaries to the extent
permitted by Section 7.06(e) of the Agreement since the Closing Date:
 
$______
 
F.
Maximum cumulative amount permitted in Line IV.E pursuant to Section 7.06(e)
during the term of the Agreement:
$25,000,000
       
V.
Government Accounts – Section 9.2 of the Security Agreement6
 

 

--------------------------------------------------------------------------------

4  Borrower to fill-in maximum applicable amount pursuant to Section 7.06(d)(i)
of the Agreement depending on the Consolidated Leverage Ratio set forth in Line
I.D above.
5 Borrower to fill-in minimum applicable amount pursuant to Section 7.06(d)(ii)
of the Agreement.
6 Terms used in this Section V. of Schedule 1 not otherwise defined herein are
defined in the Security Agreement.
 
Exhibit D – 10
Form of Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 

 
A.
Aggregate amount owing to the Grantors under all Government Accounts as of the
Statement Date:
 
$______
 
B.
Aggregate amount owing to the Grantors by all account debtors as of the
Statement Date:
 
$______
 
C.
Percentage of amount owing to the Grantors by all account debtors represented by
amounts owing under Government Accounts as of the Statement Date (Line V.A.
divided by Line V.B. multiplied by 100):
 
____%
 
D.
Threshold Amount in Line V.C. over which the Grantors shall, upon the request of
the Administrative Agent, use commercially reasonable efforts to satisfy the
requirements of the Assignment of Claims Act of 1940 and any similar state
legislation with respect to sufficient Government Accounts as further described
in Section 9.2 of the Security Agreement:
15%

 
Exhibit D – 11
Form of Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT E
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities5) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
 
1.             Assignor[s]:            ______________________________


  ______________________________
[Assignor [is] [is not] a Defaulting Lender]
 
2.              Assignee[s]:          ______________________________
 

--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
 
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
3 Select as appropriate.
 
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
5 Include all applicable subfacilities.
 
Exhibit E - 1
Form of Assignment and Assumption
 
 
 

--------------------------------------------------------------------------------

 
 
 
                                      ______________________________

 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 
3.
Borrower:   On Assignment, Inc., a Delaware corporation

                 
4.
Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

 
5.
Credit Agreement:   Credit greement, dated as of May 15, 2012, among Borrower,
the Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent.

 
6.             Assigned Interest[s]:
 
Assignor[s]6
 
 
   
Assignee[s]7
 
 
   
Facility
Assigned8
   
Aggregate
Amount of
Commitment/Loans
for all Lenders9
 
   
Amount of
Commitment/
Loans
Assigned
 
   
Percentage
Assigned of
Commitment/
Loans10
 
   
CUSIP
 Number
 
                                                                  $       $    
      %                                 $       $           %                  
              $       $           %        

 
[7.           Trade Date:           __________________]11
 

--------------------------------------------------------------------------------

6 List each Assignor, as appropriate.
 
7 List each Assignee and, if available, its market entity identifier, as
appropriate.
 
8 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term A Commitment”, “Term B Commitment”, etc.).
 
9 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
 
10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
Exhibit E - 2
Form of Assignment and Assumption
 
 
 

--------------------------------------------------------------------------------

 
 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR[S]12
    [NAME OF ASSIGNOR]          
By:
        Title:             [NAME OF ASSIGNOR]             By:         Title:    
        ASSIGNEE[S]13     [NAME OF ASSIGNEE]             By:         Title:    
        [NAME OF ASSIGNEE]             By:         Title:  

 

--------------------------------------------------------------------------------

12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
 
13 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
 
Exhibit E - 3
Form of Assignment and Assumption
 
 
 

--------------------------------------------------------------------------------

 
 
[Consented to and]14 Accepted:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent      
By:
      Title:        
[Consented to:]15
                    By:       Title:  

 

--------------------------------------------------------------------------------

14 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
 
15 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lenders, L/C Issuer) is required by the terms of the Credit
Agreement.
 
Exhibit E - 4
Form of Assignment and Assumption
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1.       Assignor.  [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.       Assignee.  [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v)
and (vi)of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.
 
Exhibit E - 5
Form of Assignment and Assumption
 
 
 

--------------------------------------------------------------------------------

 


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 
Exhibit E - 6
Form of Assignment and Assumption
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT F
 
FORM OF GUARANTY
 
[See Attached]
 
Exhibit F
Form of Guaranty
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G-1
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 
Reference is hereby made to the Credit Agreement dated as of May 15, 2012 (the
“Agreement”), by and among On Assignment, Inc., a Delaware corporation (the
“Borrower”), the lenders who are or may become a party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent.  Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Agreement.
 
Pursuant to the provisions of Section 3.01(f) of the Agreement, the undersigned
hereby certifies that (a) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (b) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (c) it is not a 10 percent  shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (d) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.
 
[NAME OF LENDER]
                                                                          
By:      
Name:
 
Title:

 
Date: ________ __, 20__
 
Exhibit G-1
Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT G-2
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 
Reference is hereby made to the Credit Agreement dated as of May 15, 2012 (the
“Agreement”), by and among On Assignment, Inc., a Delaware corporation (the
“Borrower”), the lenders who are or may become party a thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent.  Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Agreement.
 
Pursuant to the provisions of Section 3.01(f) of the Agreement, the undersigned
hereby certifies that (a) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (b) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not
a 10 percent shareholder of the Borrower within the meaning of Section
881(c)(3)(B) of the Code and (d) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (b)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two (2)
calendar years preceding such payments.

 
NAME OF PARTICIPANT]
                                                                          
By:      
Name:
 
Title:

 
Date: ________ __, 20__
 
Exhibit G-2
Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT G-3


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of May 15, 2012 (the
“Agreement”), by and among On Assignment, Inc., a Delaware corporation (the
“Borrower”), the lenders who are or may become party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent.  Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Agreement.
 
Pursuant to the provisions of Section 3.01(f) of the Agreement, the undersigned
hereby certifies that (a) it is the sole record owner of the participation in
respect of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such participation, (c) with
respect such participation, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct or
indirect partners/members is a 10 percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (ii) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
 
NAME OF PARTICIPANT]
                                                                          
By:      
Name:
 
Title:

 
Date: ________ __, 20__
 
Exhibit G-3
Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G-4

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of May 15, 2012 (the
“Agreement”), by and among On Assignment, Inc., a Delaware corporation (the
“Borrower”), the lenders who are or may become party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent.  Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Agreement.
 
Pursuant to the provisions of Section 3.01(f) of the Agreement, the undersigned
hereby certifies that (a) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (b) its direct or indirect partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (c)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a 10 percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (e) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
 
[NAME OF LENDER]
                                                                          
By:      
Name:
 
Title:

 
Date: ________ __, 20__
 
Exhibit G-4
Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
 

--------------------------------------------------------------------------------